Exhibit 10.113(b)

Execution Version

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT dated as of November 22, 2019 (this
“Amendment”) is entered into among AMERICAN OUTDOOR BRANDS CORPORATION (f/k/a/
Smith & Wesson Holding Corporation), a Nevada corporation (the “Company”),
AMERICAN OUTDOOR BRANDS SALES COMPANY (f/k/a Smith & Wesson Corp.), a Delaware
corporation (“AOBSC”, and together with the Company, the “Existing Borrowers”
and, each, an “Existing Borrower”), SMITH & WESSON INC. (f/k/a Smith & Wesson
Firearms Inc.), a Delaware corporation (“SWI” and together with the Existing
Borrowers, collectively, the “Borrowers” and each, a “Borrower”), the Guarantors
party hereto, the lenders party hereto (collectively, the “Lenders” and
individually, a “Lender”), and TD BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and Swingline Lender. All capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to such terms in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrowers, the Guarantors, the Lenders and TD Bank, N.A., as
Administrative Agent and Swing Line Lender entered into that certain Credit
Agreement dated as of June 15, 2015 (as amended by that certain First Amendment
to Credit Agreement dated as of July 5, 2016, by that certain Second Amendment
to Credit Agreement dated as of October 27, 2016, by that certain Third
Amendment to Credit Agreement dated as of January 9, 2017 and by that certain
Fourth Amendment to Credit Agreement dated as of February 28, 2018 (as further
amended, restated, supplemented or otherwise modified from time to time in
writing prior to the Fifth Amendment Effective Date, the “Existing Credit
Agreement”, and as the same may be further amended, restated, supplemented or
otherwise modified from time to time, including pursuant to this Amendment, the
“Credit Agreement”);

WHEREAS, pursuant to a Joinder Agreement dated as of March 14, 2019, SWI joined
the Credit Agreement and became a “Guarantor” thereunder;

WHEREAS, the Existing Borrowers desire that (i) SWI become a “Borrower” and be
jointly and severally liable with the Existing Borrowers under the Credit
Agreement and (ii) the Lenders permit the future consummation of the proposed
Outdoor Products Group Spin-Off (as defined in the Credit Agreement);

WHEREAS, the Lenders and the Administrative Agent desire to amend certain
provisions of the Existing Credit Agreement as hereinafter provided, on the
terms and subject to the conditions set forth herein; and

WHEREAS, in accordance with the terms and conditions set forth herein, the
Existing Borrowers, SWI, the other Guarantors, the Lenders and the
Administrative Agent wish to effect this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.    Definitions. Capitalized terms used herein without definition shall have
the meanings assigned to such terms in the Credit Agreement, except to the
extent such meanings are amended hereby.



--------------------------------------------------------------------------------

2.    Amendments to Credit Agreement. Each of the parties hereto (which includes
each Lender party to the Existing Credit Agreement) agrees that, effective on
the Fifth Amendment Effective Date, the Existing Credit Agreement shall be
amended (a) to delete the stricken text (indicated textually in the same manner
as the following example: stricken text) and (b) to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

3.    Joinder of New Borrower. Each of the New Borrower, the Existing Borrowers
and the other Loan Parties hereby agree as follows with the Administrative
Agent, for the benefit of the Lenders:

a.    The New Borrower hereby acknowledges, agrees and confirms that, by its
execution of this Amendment, New Borrower will (i) be deemed to be a party to
and a “Borrower” under the Credit Agreement and the other Loan Documents and
shall have all of the obligations of a Borrower thereunder as if it had executed
the Credit Agreement and the other Loan Documents as a Borrower and (ii) no
longer be deemed to be a “Guarantor” under the Credit Agreement and the other
Loan Documents and shall no longer have the obligations of a Guarantor
thereunder. The New Borrower hereby ratifies, as of the date hereof, and agrees
to be bound by, all representations and warranties, covenants and other terms,
conditions and provisions of the Credit Agreement and the other applicable Loan
Documents as a Borrower and a Loan Party, as applicable. Without limiting the
generality of the foregoing terms of this Section 3(a), the New Borrower hereby
agrees that it is jointly and severally liable, together with the other
Borrowers, for the prompt payment of the Obligations in accordance with the
terms of the Credit Agreement and the other Loan Documents.

b.    Each of New Borrower, the Existing Borrowers and the other Loan Parties
hereby agree that all of the representations and warranties contained in Article
V of the Credit Agreement and each other Loan Document (including, without
limitation, this Amendment) or which are contained in any document furnished at
any time under or in connection therewith, are (i) with respect to
representations and warranties that contain a materiality qualification, true
and correct on and as of the date hereof except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
are true and correct in all material respects on and as of the date hereof
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date.

c.    New Borrower acknowledges and confirms that it has received a copy of the
Credit Agreement and the schedules and exhibits thereto and each Loan Document
and the schedules and exhibits thereto.

d.    The Existing Borrowers each hereby confirm that the Credit Agreement is,
and upon the New Borrower becoming a Borrower, shall continue to be, in full
force and effect. The parties hereto confirm and agree that immediately upon New
Borrower becoming a Borrower, the term “Obligations,” as used in the Credit
Agreement, shall include all obligations of New Borrower as a Borrower under the
Credit Agreement and under each other Loan Document.

e.    Each of the New Borrower and the other Loan Parties agrees that at any
time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts as the Administrative Agent may

 

- 2 -



--------------------------------------------------------------------------------

reasonably request in accordance with the terms and conditions of the Credit
Agreement and the other Loan Documents in order to effect the purposes of this
Amendment.

4.    Conditions Precedent. This Amendment shall be effective upon the date of
satisfaction of the following conditions precedent, in each case in a manner
reasonably satisfactory to the Administrative Agent:

(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or electronic copies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Fifth Amendment Effective Date (or, in the
case of certificates of governmental officials, a recent date before the Fifth
Amendment Effective Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

(i)    this Amendment properly executed by a Responsible Officer of each Loan
Party and each of the Lenders.

(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party;

(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(iv)    the TD Bank Fee Letter (as defined in the Credit Agreement) properly
executed by a Responsible Officer of each Borrower, the Administrative Agent and
TD Bank;

(v)    a Solvency Certificate signed by a Responsible Officer of the Borrower
Representative as to the financial condition, solvency and related matters of
the Loan Parties, after giving effect to this Amendment and the other
transactions contemplated hereby; and

(vi)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.

(b)    Material Adverse Effect. Since the date of the Audited Financial
Statements, there shall not have occurred any event or condition that has had or
could reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.

(c)    Litigation. There is no action, suit, investigation or proceeding pending
or, to the knowledge of either Borrower, threatened in any court or before any
arbitrator or governmental authority that could reasonably be expected to have a
Material Adverse Effect.

(d)    No Default. No Default shall exist or would result from this Amendment on
the Fifth Amendment Effective Date.

 

- 3 -



--------------------------------------------------------------------------------

(e)    Representations and Warranties. Both before and immediately after giving
effect to this Amendment, the representations and warranties of the Loan Parties
set forth in Article V of the Credit Agreement and in each other Loan Document,
or which are contained in any document furnished in connection therewith, are
true and correct in all material respects (other than any representation and
warranty that is expressly qualified by materiality, in which case such
representation and warranty is true and correct in all respects) as of the Fifth
Amendment Effective Date with the same effect as if made on and as of the Fifth
Amendment Effective Date, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (other than any representation and warranty
that is expressly qualified by materiality, in which case such representation
and warranty is true and correct in all respects) as of such earlier date.

(f)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of each Borrower as of the Fifth Amendment
Effective Date certifying that (i) the conditions specified in Sections 2(b),
2(c), 2(d) and 2(e) have been satisfied as of the Fifth Amendment Effective Date
and (ii) that the execution and delivery of this Amendment and the transactions
contemplated hereby do not violate any terms of the 2020 Senior Notes Indenture.

(g)    Attorney Costs. Unless waived by the Administrative Agent, the Borrowers
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Fifth Amendment
Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).

5.    Miscellaneous.

(a)    This Amendment shall be deemed to be, and is, a Loan Document.

(b)    Each Loan Party (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Credit Agreement or the other Loan Documents or any
certificates, documents, agreements and instruments executed in connection
therewith, and (iii) affirms all of its obligations under the Loan Documents as
amended hereby, including its Guarantee of the Obligations. The execution of
this Amendment shall not operate as a waiver of any right, power or remedy of
Administrative Agent or the Lenders or constitute a waiver of any provision of
the Credit Agreement or any other Loan Document. Nothing in this Amendment shall
be construed to, or shall, extinguish, release or discharge, or substitute, or
constitute, create or effect a novation of, or an agreement to extinguish,
replace, or substitute any of, the Obligations of the Borrowers under the
Existing Loan Agreement or any other Loan Document.

(c)    Effective as of the Fifth Amendment Effective Date, the terms
“Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of similar
import, as used in the Existing Credit Agreement, shall, unless the context
otherwise requires, refer to the Existing Credit Agreement as amended hereby,
and the term “Credit Agreement”, as used in the other Loan Documents, shall mean
the Existing Credit Agreement as amended hereby and as may be further amended,
supplemented or otherwise modified from time to time.

 

- 4 -



--------------------------------------------------------------------------------

(d)    Each of the Loan Parties hereby represents and warrants to the
Administrative Agent and the Loan Parties as follows:

(i)    such Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment and this Amendment does
not and will not (A) contravene the terms of any of such Person’s Organization
Documents; (B) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (1) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries, including, without
limitation, any Permitted Notes Indenture, or (2) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (C) violate any Law;

(ii)    this Amendment has been duly executed and delivered by such Loan Party
and constitutes such Loan Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity);

(iii)    no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment;

(iv)    no Default or Event of Default currently exists or would arise after
giving effect to this Amendment or the consummation of the transactions
contemplated hereunder; and

(v)    such Loan Party and each of its Subsidiaries, if any, is a corporation or
limited liability company, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or formation, as applicable.

(e)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Amendment, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(f)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same agreement. Delivery of an executed counterpart
of this Amendment by telecopy, pdf or other similar electronic transmission
shall be effective as an original and shall constitute a representation that an
executed original shall be delivered.

(g)    Subject to any applicable limitations set forth in the Loan Documents,
each Loan Party hereby agrees from time to time, as and when reasonably
requested by Administrative Agent, to execute and deliver or cause to be
executed and delivered, all such documents, instruments and agreements and to
take or cause to be taken such further or other action as Administrative Agent
may reasonably deem necessary or desirable in order to carry out the intent and
purposes of this Amendment.

(h)    This Amendment shall be binding upon the Borrowers, the other Loan
Parties, the Lenders and the Administrative Agent and their respective
successors and permitted assigns, and shall

 

- 5 -



--------------------------------------------------------------------------------

inure to the benefit of the Borrowers, the other Loan Parties, the Lenders and
Administrative Agent and the successors and permitted assigns of the Lenders and
Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Amendment or any of the other Loan Documents.

(i)    This Amendment, the Credit Agreement and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

(j)    The provisions of Sections 10.14 and 10.15 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis, and shall apply with like
effect to this Amendment as if fully set forth herein.

(k)    THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE.

[Signature pages follow]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

EXISTING BORROWERS:

 

AMERICAN OUTDOOR BRANDS CORPORATION (F/K/A SMITH & WESSON HOLDING CORPORATION)

By:

 

/s/ Jeffrey D. Buchanan

Name:

 

Jeffrey D. Buchanan

Title:

 

Executive Vice President, Chief Financial Officer, Chief Administrative Officer
and Treasurer

 

AMERICAN OUTDOOR BRANDS SALES COMPANY (F/K/A SMITH & WESSON CORP.)

By:

 

/s/ Jeffrey D. Buchanan

Name:

 

Jeffrey D. Buchanan

Title:

 

Executive Vice President, Chief Financial Officer, and Treasurer

 

NEW BORROWER:

 

SMITH & WESSON INC. (F/K/A SMITH & WESSON FIREARM INC.)

By:

 

/s/ Jeffrey D. Buchanan

Name:

 

Jeffrey D. Buchanan

Title:

 

Executive Vice President, Chief Financial Officer, Chief Administrative Officer
and Treasurer

 

American Outdoor Brands Corporation

Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

  GUARANTORS

THOMPSON/CENTER ARMS COMPANY, LLC

 

SWSS LLC

By:

 

/s/ Jeffrey D. Buchanan

 

By:

 

/s/ Jeffrey D. Buchanan

Name:

 

Jeffrey D. Buchanan

 

Name:

 

Jeffrey D. Buchanan

Title:

 

Executive Vice President, Chief Financial Officer, and Treasurer

 

Title:

  Executive Vice President, Chief Financial Officer, and Treasurer

SMITH & WESSON DISTRIBUTING, INC.

 

BEAR LAKE HOLDINGS, LLC

By:

 

/s/ Jeffrey D. Buchanan

 

By:

 

/s/ Jeffrey D. Buchanan

Name:

 

Jeffrey D. Buchanan

 

Name:

 

Jeffrey D. Buchanan

Title:

 

Executive Vice President, Chief Financial Officer, and Treasurer

 

Title:

  Executive Vice President, Chief Financial Officer, and Treasurer

SWPC PLASTICS, LLC (F/K/A DEEP RIVER PLASTICS, LLC)

 

BATTENFELD TECHNOLOGIES, INC.

By:

 

/s/ Jeffrey D. Buchanan

 

By:

 

/s/ Jeffrey D. Buchanan

Name:

 

Jeffrey D. Buchanan

 

Name:

 

Jeffrey D. Buchanan

Title:

 

Executive Vice President, Chief Financial Officer, and Treasurer

 

Title:

  Executive Vice President, Chief Financial Officer, and Treasurer

BATTENFELD ACQUISITION COMPANY INC.

 

CRIMSON TRACE CORPORATION

By:

 

/s/ Jeffrey D. Buchanan

 

By:

 

/s/ Jeffrey D. Buchanan

Name:

 

Jeffrey D. Buchanan

 

Name:

 

Jeffrey D. Buchanan

Title:

 

Executive Vice President, Chief Financial Officer, and Treasurer

 

Title:

  Executive Vice President, Chief Financial Officer, and Treasurer

ULTIMATE SURVIVAL TECHNOLOGIES, LLC

 

BTI TOOLS, LLC

By:

 

/s/ Jeffrey D. Buchanan

 

By:

 

/s/ Jeffrey D. Buchanan

Name:

 

Jeffrey D. Buchanan

 

Name:

 

Jeffrey D. Buchanan

Title:

 

Executive Vice President, Chief Financial Officer, and Treasurer

 

Title:

  Executive Vice President, Chief Financial Officer, and Treasurer

 

American Outdoor Brands Corporation

Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

TD BANK, N.A., as Administrative Agent

By:

 

/s/ Maria P. Goncalves

Name:

 

Maria P. Goncalves

Title:

 

Regional Vice President

 

American Outdoor Brands Corporation

Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

LENDERS:

   

TD BANK, N.A.,

   

as a Lender and Swing Line Lender

   

By:

 

/s/ Maria P. Goncalves

   

Name:

 

Maria P. Goncalves

   

Title:

 

Regional Vice President

 

American Outdoor Brands Corporation

Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY

By:

 

/s/ Trevor H. Williams

Name:

 

Trevor H. Williams

Title:

 

Vice President

 

American Outdoor Brands Corporation

Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION

By:

 

/s/ Edward S. Borden

Name:

 

Edward S. Borden

Title:

 

SVP

 

American Outdoor Brands Corporation

Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK

By:

 

/s/ Tom Buda

Name:

 

Tom Buda

Title:

 

Managing Director

 

American Outdoor Brands Corporation

Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.

By:

 

/s/ Michael Sweeney

Name:

 

Michael Sweeney

Title:

 

SR Vice President

 

American Outdoor Brands Corporation

Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

CREDIT AGREEMENT

Dated as of June 15, 2015, as amended by

First Amendment dated as of July 6, 2016,

Second Amendment dated as of October 16, 2016,

Third Amendment dated as of January 9, 2017 and

2017,

Fourth Amendment dated as of February 28, 2018 and

Fif th Amendm ent dat ed as of Nov em be r 22, 2019

Among

SMITH &  WESSON   HOLDIN GAMERICAN OUTDOOR BRANDS CORPORATION

(f/k/a Smith  & We sson Holding Co rpo ration ),

AMERICAN OUTDOOR BRANDS SALES COMPANY

(f/k /a Smith  & We ss on Co rp. ),

and

SMITH & WESSON CORPIN C.

(f/k /a Smith  & We ss on Fi rearms In c. ),

as Borrowers,

THE SUBSIDIARIES OF THE BORROWERS PARTY HERETO,

as the Guarantors,

TD BANK, N.A.,

as the Administrative Agent

and

The Other Lenders Party Hereto From Time to Time

TD SECURITIES (USA) LLC,

as Joint Lead Arranger and Joint Book Runner

BRANCH BANKING AND TRUST COMPANY,

as Joint Lead Arranger, Joint Book Runner and Co-Syndication Agent

REGIONS BUSINESS CAPITAL,

as Joint Lead Arranger and Joint Book Runner

REGIONS BANK,

as Co-Syndication Agent

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arranger, Joint Book Runner and Co-Syndication Agent



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1  

1.01.

 

Defined Terms

     1  

1.02.

 

Other Interpretive Provisions

     3043  

1.03.

 

Accounting Terms

     3144  

1.04.

 

Rounding

     3245  

1.05.

 

Zone

     3245   ARTICLE II THE COMMITMENTS AND LOANS      3245  

2.01.

 

Loans

     3245  

2.02.

 

Borrowings, Conversions and Continuations of Loans

     3246  

2.03.

 

Swingline Loans

     3447  

2.04.

 

Appointment of Borrowers’ Representative

     3549  

2.05.

 

Prepayments

     3649  

2.06.

 

Termination or Reduction of Commitments

     3851  

2.07.

 

Repayment of Loans

     3852  

2.08.

 

Interest

     3952  

2.09.

 

Fees

     4053  

2.10.

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     4054  

2.11.

 

Evidence of Debt

     4154  

2.12.

 

Payments Generally; Administrative Agent’s Clawback

     4255  

2.13.

 

Sharing of Payments by Lenders

     4457  

2.14.

 

Increase in Commitments

     4558  

2.15.

 

Defaulting Lenders

     4861  

2.16.

 

Letters of Credit

     63  

2.17.

 

Cash Collateral

     74  

2.18.

 

Effect of Benchmark Transition Event

     75  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     4976  

3.01.

 

Taxes

     4976  

3.02.

 

Illegality

     5481  

3.03.

 

Inability to Determine Rates

     5582  

3.04.

 

Increased Costs; Reserves on LIBOR Rate Loans

     5582  

3.05.

 

Compensation for Losses

     5784  

 

i



--------------------------------------------------------------------------------

3.06.

  Mitigation Obligations; Replacement of Lenders      5885  

3.07.

  Survival      5885   ARTICLE IV CONDITIONS PRECEDENT TO LOANS      5885  

4.01.

  Conditions of Initial Loans      5885  

4.02.

  Conditions to all Loans      6087   ARTICLE V REPRESENTATIONS AND WARRANTIES
     6188  

5.01.

  Existence, Qualification and Power      6188  

5.02.

  Authorization; No Contravention      6188  

5.03.

  Governmental Authorization; Other Consents      6289  

5.04.

  Binding Effect      6289  

5.05.

  Solvency      6289  

5.06.

  Financial Statements; No Material Adverse Effect      6290  

5.07.

  Litigation      6390  

5.08.

  No Default      6390  

5.09.

  Ownership of Property; Liens      6491  

5.10.

  Environmental Compliance      6491  

5.11.

  Insurance      6491  

5.12.

  Taxes      6491  

5.13.

  ERISA Compliance      6491  

5.14.

  Subsidiaries; Equity Interests      6592  

5.15.

  Margin Regulations; Investment Company Act 65; Covered Entity      92  

5.16.

  Disclosure      6693  

5.17.

  Compliance with Laws      6693  

5.18.

  Taxpayer Identification Number      6693  

5.19.

  Casualty, Etc.      6693  

5.20.

  Intellectual Property; Licenses, Etc.      6693  

5.21.

  OFAC      6694  

5.22.

  Senior Credit Facility      6794  

5.23.

  EEA Financial Institutions      94  

5.24.

  Beneficial Ownership Certification      94  

 

ii



--------------------------------------------------------------------------------

5.25.

 

Security Interest in Collateral

     94  

ARTICLE VI AFFIRMATIVE COVENANTS

     6795  

6.01.

 

Financial Statements

     6795  

6.02.

 

Certificates; Other Information

     6896  

6.03.

 

Notices

     7198  

6.04.

 

Payment of Obligations

     7199  

6.05.

 

Preservation of Existence, Etc.

     7199  

6.06.

 

Maintenance of Properties

     7299  

6.07.

 

Maintenance of Insurance

     72100  

6.08.

 

Compliance with Laws

     72100  

6.09.

 

Books and Records

     72100  

6.10.

 

Inspection Rights

     72100  

6.11.

 

Use of Proceeds

     72101  

6.12.

 

Additional Subsidiary Guarantors; Foreign Subsidiaries 73; Additional Collateral

     101  

6.13.

 

Depository Banks

     73103  

6.14.

 

Further Assurances

     73103  

6.15.

 

Anti-Corruption Laws

     74103  

6.16.

 

Interest Rate Hedging

     74103  

6.17.

 

2020 Senior Notes

     103  

ARTICLE VII NEGATIVE COVENANTS

     74103  

7.01.

 

Liens

     74104  

7.02.

 

Investments

     75105  

7.03.

 

Indebtedness

     76106  

7.04.

 

Fundamental Changes

     78107  

7.05.

 

Dispositions

     78108  

7.06.

 

Restricted Payments

     79109  

7.07.

 

Change in Nature of Business

     80110  

7.08.

 

Transactions with Affiliates

     80110  

7.09.

 

Burdensome Agreements

     80110  

7.10.

 

Use of Proceeds

     80110  

 

iii



--------------------------------------------------------------------------------

7.11.

 

Financial Covenants

     80110  

7.12.

 

Sanctions

     80111  

7.13.

 

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes

     81111  

7.14.

 

Prepayments, Etc. of Indebtedness

     81111  

7.15.

 

Amendment, Etc. of Indebtedness

     81111  

7.16.

 

Holding Company Covenant

     81112  

7.17.

 

Sale and Leaseback Transactions

     82112  

7.18.

 

Excluded Subsidiary Covenant

     82112  

7.19.

 

Anti-Corruption Laws

     82112  

7.20.

 

Senior Credit Facility

     82112  

7.21.

 

Insurance Subsidiary

     112  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     82113  

8.01.

 

Events of Default

     82113  

8.02.

 

Remedies Upon Event of Default

     85115  

8.03.

 

Application of Funds

     85116  

ARTICLE IX ADMINISTRATIVE AGENT

     86117  

9.01.

 

Appointment and Authority

     86117  

9.02.

 

Rights as a Lender

     86118  

9.03.

 

Exculpatory Provisions

     87118  

9.04.

 

Reliance by Administrative Agent

     88119  

9.05.

 

Delegation of Duties

     88120  

9.06.

 

Resignation of Administrative Agent

     89120  

9.07.

 

Non-Reliance on Administrative Agent and Other Lenders

     90122  

9.08.

 

No Other Duties, Etc.

     90122  

9.09.

 

Administrative Agent May File Proofs of Claim

     90122  

9.10.

 

Guaranty Matters

     91123  

9.11.

 

Certain ERISA Matters

     124  

9.12.

 

Collateral Matters

     125  

9.13.

 

Bank Product Agreements and Swap Contracts

     126  

 

iv



--------------------------------------------------------------------------------

ARTICLE X

 

MISCELLANEOUS

     91126  

10.01.

 

Amendments, Etc.

     91126  

10.02.

 

Notices; Effectiveness; Electronic Communication

     94129  

10.03.

 

No Waiver; Cumulative Remedies; Enforcement

     96131  

10.04.

 

Expenses; Indemnity; Damage Waiver

     97132  

10.05.

 

Payments Set Aside

     99134  

10.06.

 

Successors and Assigns

     99135  

10.07.

 

Treatment of Certain Information; Confidentiality

     104140  

10.08.

 

Right of Setoff

     105141  

10.09.

 

Interest Rate Limitation

     106142  

10.10.

 

Counterparts; Integration; Effectiveness

     106142  

10.11.

 

Survival of Representations and Warranties

     107142  

10.12.

 

Severability

     107143  

10.13.

 

Replacement of Lenders

     107143  

10.14.

 

Governing Law; Jurisdiction; Etc.

     108144  

10.15.

 

Waiver of Jury Trial

     109145  

10.16.

 

No Advisory or Fiduciary Responsibility

     109145  

10.17.

 

Electronic Execution of Assignments and Certain Other Documents

     110146  

10.18.

 

USA PATRIOT Act

     110146  

10.19.

 

Joint and several Obligations

     111146  

10.20.

 

Subordination

     112147  

10.21.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     148  

10.22.

 

Acknowledgment Regarding Any Supported QFCs

     148  

ARTICLE XI

 

CONTINUING GUARANTY

     112149  

11.01.

 

Guaranty

     112149  

11.02.

 

Rights of Lenders and Affiliate Counterparties

     112150  

11.03.

 

Certain Waivers

     113150  

11.04.

 

Obligations Independent

     113151  

11.05.

 

Subrogation

     113151  

11.06.

 

Termination; Reinstatement

     113151  

 

v



--------------------------------------------------------------------------------

11.07.

 

Stay of Acceleration

     114151  

11.08.

 

Condition of Borrowers

     114151  

11.09.

 

Appointment of Borrower Representative

     114152  

11.10.

 

Right of Contribution

     114152  

11.11.

 

Keepwell

     114152  

11.12.

 

Eligible Contract Participant Status

     115152  

 

vi



--------------------------------------------------------------------------------

SIGNATURES      S-1  

SCHEDULES

  

1.01

 

Excluded Subsidiaries

  

2.01

 

Commitments and Applicable Percentages

  

5.06

 

Certain Material Indebtedness

  

5.07

 

Litigation

  

5.10

 

Environmental Matters

  

5.13

 

Pension Matters

  

5.14

 

Subsidiaries; Other Equity Investments

  

5.21

 

Anti-Corruption Laws

  

7.01

 

Existing Liens

  

7.02

 

Existing Investments

  

7.03

 

Existing Indebtedness

  

7.17

 

Sale Leaseback

  

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

  

EXHIBITS

  

Form of

  

A

 

Loan Notice

  

B

 

[Reserved]Security Principles

  

C-1

 

Revolving Note

  

C-2

 

Term Note

  

D

 

Compliance Certificate

  

E-1

 

Assignment and Assumption

  

E-2

 

Administrative Questionnaire

  

 

i



--------------------------------------------------------------------------------

F

 

Joinder Agreement

  

G

 

Solvency Certificate

  

H

 

Notice of Loan Prepayment

  

I

 

[Reserved]

  

K 1-4

 

U.S. Tax Compliance Certificates

  

 

ii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This    CREDIT AGREEMENT (“Agreement”) isentered into as ofJune 15,
2015,                ,     among     SMITH & WESSON HOLDINGAMERI CA N OUTDOOR BR
AN DS CORPORATION, a Nevada corporation (f/k/a Smith  & We ss on Holdin g Corpo
rat ion) (the “Company”), AMERI CAN OUT DOOR BR ANDS S AL ES C OM PA NY, a Dela
wa re co rp ora tion (f /k/a Sm ith  & We ss on Corp.) (“ AO BSC ”) , and
SMITH & WESSON CORPIN C., a Delaware corporation (f/k/a Smi th  & We sson Fi
rearms, In c.) (“S&W”), and, together with the Company and AO BSC , the
“Borrowers” and, each a “Borrower”), the Guarantors (as hereinafter defined)
from time to time party hereto, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and TD BANK, N.A.,
as Administrative Agent and Swingline Lender.

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders and the Swingline Lender make loans and other financial accommodations
to the Loan Parties in an aggregate amount of up to $280,000,000.350,000,000.

WHEREAS, the Lenders and the Swingline Lender have agreed to make such loans and
other financial accommodations to the Loan Parties on the terms and subject to
the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2018 Senior Notes” means the 5.000% Senior Notes due 2018 issued by the
Company.

“2018 Senior Notes Indenture” means that certain Indenture dated as of July 15,
2014 between the Company and The Bank of New York Mellon Trust Company, N.A.

“2020 Senior Notes” means the 5.000% Senior Notes due 2020 issued by the
Company.

“2020 Senior Notes Indenture” means that certain Indenture dated as of February
28, 2018 between the Company and The Bank of New York Mellon Trust Company, N.A.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which any Borrower (a) acquires any
going business or all or substantially all of the assets of any Person, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Equity Interests
of a Person which has ordinary voting power for the election of directors or
other similar management

 

1



--------------------------------------------------------------------------------

personnel of a Person (other than Equity Interests having such power only by
reason of the happening of a contingency) or a majority of the outstanding
Equity Interests of a Person.

“Addition al Coll at eral ” ha s the mea nin g ass ig ne d suc h ter m in
Exhibit B here to.

“ Adjusted Consolidated Funded Indebtedness” means, (i)  on any date of
determination pr ior to the Spin -O ff Ef fec tive Da te , an amount equal to
(x) Consolidated Funded Indebtedness less (y) cash and cash equivalents of the
Loan Parties on a consolidated basis (as reflected on the most recent balance
sheet delivered by the Loan Parties to the Administrative Agent and the Lenders
in accordance with Section 6.01 hereof) as of such date in excess of $25,000,000
and subject to no Liens, all as determined in accordance with GAAP and (ii)   on
any date of determination from and after the Spin-Off Effective Date, an amount
equal to Consolidated Funded Indebtedness .

“Adjusted Consolidated Leverage Ratio” means, as of any date of determination,
the ratio of (a) Adjusted Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

“Administrative Agent” means TD Bank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent a
pledge of more than 66 2/3% of the voting Equity Interests in such Foreign
Subsidiary would cause a Deemed Dividend Problem.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Counterparty” means a Person who is an Affiliate of a Lender at the
time such Person entered into any Swap Contract.

“Aggregate Commitments” mean the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“ AO BSC ” ha s the mea ni ng as si gn ed suc h term in the introduc tor y pa ra
gra ph hereto.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the eighth
decimal place) of the Term Facility represented by (i) on or prior to the
Closing Date, such Term Lender’s Term Commitment

 

2



--------------------------------------------------------------------------------

at such time and (ii) thereafter, the outstanding principal amount of such Term
Lender’s Term Loans at such time, and (b) in respect of the Revolving Facility,
with respect to any Revolving Lender at any time, the percentage (carried out to
the eighth decimal place) of the Revolving Facility represented by such
Revolving Lender’s Revolving Commitment at such time, subject to adjustment as
provided in Section 2.15. If the Commitment of all of the Revolving Lenders to
make Revolving Loans and the oblig ation of t he L/C Is su ers to ma ke L/C Cre
dit Ex te nsi ons have been terminated pursuant to Section 8.02, or if the
Revolving Commitments have expired, then the Applicable Percentage of each
Revolving Lender in respect of the Revolving Facility shall be determined based
on the Applicable Percentage of such Revolving Lender in respect of the
Revolving Facility most recently in effect, giving effect to any subsequent
assignments. The Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Pledge Percentage” means (a) in the case of non-voting Equity
Interests, 100% and (b) in the case of voting Equity Interests, 100% but 65% in
the case of a pledge by a Loan Party of its Equity Interests in an Affected
Foreign Subsidiary.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Adjusted Consolidated Leveraged Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

Applicable Rate

 

Pricing

Level

  

Adjusted Consolidated

Leverage Ratio

   Facility Fee     LIBOR Rate  +
and Letter of
Cred it Fee     Base Rate +  

1       

  

³> 2.50:1

     .375 %      2.50 %      1.50 % 

2       

  

³> 2.00:1 but <2.50:1

     .375 %      2.25 %      1.25 % 

3       

  

³> 1.50:1 but <2.00:1

     .25 %      2.00 %      1.00 % 

4       

  

³> 1.00:1 but <1.50:1

     .25 %      1.75 %      .75 % 

5       

  

<1.00:1

     .20 %      1.50 %      .50 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Adjusted Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 1 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Rate in effect
from the Closing Date through the delivery of the first Compliance Certificate
pursuant to Section 6.02(b) shall be determined based upon Pricing Level 3. In
addition, at all times while the Default Rate is in effect, the highest rate set
forth in each column of the Applicable Rate shall apply.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b). The Applicable Rate set forth above shall be
increased as, and to the extent, required by Section 2.14(c).

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time and (b, (b)  wi th resp ec t to the Le tte r of C
redit Sublim it, (i)  the L/C Is su er s and (ii)  if an y Le tters of Cre dit
ha ve be en is su ed pursua nt to Sec tion   2.16, the Re vol vin g Le nd er s
and (c ) with respect to the Swingline Sublimit, (i) the Swingline Lender and
(ii) if any Swingline Loans are outstanding pursuant to Section 2.03(a), the
Revolving Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means TD Securities (USA) LLC, Branch Banking and Trust Company,
Regions Business Capital and Wells Fargo Securities, LLC, each in its capacity
as a joint lead arranger and joint bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended April 30, 2014, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Availability Period” means in resp ect of the Re vol ving Fac il it y, the
period from and including the Closing Date to the earliest of (ai) the Maturity
Date for the Revolving Facility, (bii) the date of termination of the Revolving
FacilityCom mitme nts pursuant to Section 2.06, and (cii i) the date of
termination of the Commitment of each Revolving Lender to make Revolving Loans
and of the obli ga ti on of the L/C Is su ers to make L/C C redit Extensions
pursuant to Section 8.02.

 

4



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Product” means any service or facility extended to any Loan Party by a
Bank Product Provider including: (a) credit cards, (b) debit cards, (c) purchase
cards, (d) credit card, debit card and purchase card processing services,
(e) treasury, cash management or related services (including the Automated
Clearing House processing of electronic funds transfers through the direct
Federal Reserve FedLine system), (f) cash management, including controlled
disbursement, accounts or services, (g) return items, netting, overdraft and
interstate depositary network services, (h) Swap Contracts or (i) foreign
exchange contracts.

“Bank Product Agreement” means those agreements entered into from time to time
by any Loan Party or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products, including, without limitation,
any Cash Management Agreements.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any Loan Party to a Bank
Product Provider pursuant to or evidenced by the Bank Product Agreements and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all such amounts that any Loan Party is obligated to reimburse to
a Bank Product Provider as a result of such Person purchasing participations or
executing indemnities or reimbursement obligations with respect to the Bank
Products provided to any Loan Party pursuant to the Bank Product Agreements.

“Bank Product Provider” means (a) TD Bank or any of its Affiliates or (b) any
Lender or any Affiliate of any Lender that provides any Bank Products to any
Loan Party.

“ Base Rate” means, at any time, a fluctuating rate per annum equal to the
higher of (a) the rate published from time to time by The Wall Street Journal as
the U.S. Prime Rate (if such U.S. Prime Rate is expressed as a range, then the
top of such range will be used) or, in the event The Wall Street Journal ceases
publication of such U.S. Prime Rate, the base, reference or other rate then
designated by the Administrative Agent, in its sole discretion, for general
commercial loan reference purposes; (b) the sum of (i) the Federal Funds Rate
plus (ii) one-half of one percent (1/2%); or (c) the sum of (i) the LIBOR Rate
for an Interest Period of one month at approximately 11:00 a.m. London time on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus (ii) one percent (1.0%). It is acknowledged by the parties to
this Agreement that the Base Rate is a reference rate, not necessarily the
lowest rate of interest charged, which serves as the basis upon which effective
interest rates are calculated for loans making reference thereto. The effective
interest rate for the Base Rate Loans will change on the date of each change in
the U.S. Prime Rate (as published in The Wall Street Journal, as aforesaid) or,
if such U.S. Prime Rate is not so published, on the date of each change in the
rate designated by the Administrative Agent as provided above.

 

5



--------------------------------------------------------------------------------

“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrowers giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then- prevailing
market convention for determining a rate of interest as a replacement to LIBOR
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrowers giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

  (1)

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

  (2)

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

 

6



--------------------------------------------------------------------------------

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

  (1)

a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

  (2)

a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or

 

  (3)

a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrowers, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with the Section titled
“Effect of Benchmark Transition Event” and (y) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes hereunder pursuant to
the Section titled “Effect of Benchmark Transition Event.”

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“B en efi ci al Own ersh ip Re gu la tion ” mea ns 31 C. F. R. § 1010.230.

 

7



--------------------------------------------------------------------------------

“ Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Representative” has the meaning specified in Section 2.04.

“Borrowing” means, a Revolving Borrowing, a Swingline Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, and if
such day relates to any interest rate settings as to a LIBOR Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such LIBOR Rate Loan, or any other dealings in Dollars
to be carried out pursuant to this Agreement in respect of any such LIBOR Rate
Loan, means any such day that is also a London Banking Day.

“Capital Expenditures” means, for the Company and its Subsidiaries, on a
consolidated basis, without duplication, any expenditure or commitment to expend
money for any purchase or other acquisition of any asset which would be
classified as a fixed or capital asset on a balance sheet of such Person
prepared in accordance with GAAP.

“Captive Insurance Subsidiary” means a wholly-owned Subsidiary of the Company to
be formed in connection with any captive insurance program of the Company and/or
its Subsidiaries that is designated as a Captive Insurance Subsidiary from time
to time by the Company hereunder and is approved by the Administrative Agent.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as Collateral for L/C Obligations or obligations of the Revolving
Lenders to fund participations in respect of L/C Obligations (as the context may
require), (a) cash or deposit account balances, (b) backstop letters of credit
entered into on terms, from issuers and in amounts satisfactory to the
Administrative Agent and the applicable L/C Issuers, and/or (c) if the
Administrative Agent and the applicable L/C Issuers shall agree, in their sole
discretion, other credit support, in each case, in Dollars and pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such L/C Issuer.

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such Cash Collateral and other credit support.

“Cash Management Agreements” means, collectively, one or more agreements entered
into from time to time by TD Bank with any Loan Party and/or the Borrower
Representative relating to cash management services regarding one or more of
deposit accounts of the Loan Parties, as such agreement(s) may be amended,
restated or modified from time to time.

 

8



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of any Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of any Borrower by Persons who were neither (i) nominated or
approved by the board of directors of such Borrower nor (ii) appointed by
directors so nominated or approved; (c) the acquisition of direct or indirect
Control of any Borrower by any Person or group; (d) the Company shall cease to
own, directly or indirectly, free and clear of all Liens or other encumbrances,
at least 100% of the outstanding Equity Interests of any Subsidiary except as
may result from any merger, consolidation or other reorganization permitted
under this Agreement; or (e) the occurrence of any “Change of Control” under and
as defined in a Permitted Notes Indenture. For the avoidance of doubt, the
parties agree that the Outdoor Products Group Spin-Off shall not be deemed a
Change of Control.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents, including, without limitation the
Additional Collateral, and any and all other property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become subject to a
security interest or Lien in favor of the Administrative Agent, to secure the
Obligations.

“Collateral Access Agreement” means any landlord waiver or other similar
agreement between the Administrative Agent and any third party (including any
bailee or consignee) in possession of Collateral or any landlord of any Borrower
for any leased premises where Collateral with a fair market value in excess of
$10,000,000 is located, as any such waiver or similar agreement may be amended,
restated or otherwise modified from time to time.

“Collateral Documents” means, collectively, the Security Agreement, each Deposit
Account Control Agreement and any other documents now or hereafter executed and
delivered to

 

9



--------------------------------------------------------------------------------

the Administrative Agent for the benefit of the Secured Parties granting a Lien
upon the Collateral as security for payment of the Obligations, as the same may
be amended, restated or otherwise modified from time to time.

“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) without duplication and to the extent deducted in
determining Consolidated Net Income for such period, the sum of (i) Consolidated
Interest Expense for such period, (ii) income tax expense (with a deduction in
case of income tax benefit) for such period, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
charges for such period, (v) any non-cash charges for such period related to
stock options and restricted stock granting, and (vi(vi) rea son able and doc
ume nte d fees and ex pe nses inc ur re d in con nec tion with the Fi fth Am end
me nt, (v ii)   reason able and doc um ented fee s and ex pe nse s in cu rred in
connection with the Outdoor Pr oduc ts Gr oup Spin -Off, and (v iii ) any other
nonrecurring non-cash charges for such period (but excluding any non-cash charge
in respect of an item that was included in Consolidated Net Income in a prior
period), minus (b) without duplication and to the extent included in
Consolidated Net Income, any extraordinary gains and any non-cash items of
income for such period, all calculated on a consolidated basis in accordance
with GAAP.

Consolidated EBITDA shall be calculated on a pro forma basis to give effect to
Permitted Acquisitions (but not Permitted Business Acquisitions) and
Dispositions consummated at any time on or after the first day of the relevant
period as if each Permitted Acquisition had been effected on the first day of
such period and as if each such Dispositions had been consummated on the day
prior to the first day of such period,; provided, that such calculation of
Consolidated EBITDA shall be subject to the Administrative Agent’s prior written
approval of the pro forma calculations.; provided, further, that for the
purposes of determining Consolidated EBITDA for any period that includes any
fiscal quarter ended prior to the consummation of the Outdoor Products Group
Spin- Off, Consolidated EBITDA for such quarter and the components thereof shall
be determined utilizing accounting principles and policies in conformity with
those used to prepare the financial statements of the Company previously
submitted to the Administrative Agent in accordance with Section 6.01.

 

10



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA, plus Consolidated Rental
Expense, minus the unfinanced portion of Capital Expenditures, minus cash taxes
paid, minus dividends and distributions paid in cash, to (b) Consolidated Fixed
Charges.

“Consolidated Fixed Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) cash Consolidated Interest
Expense for such period, plus (b) Consolidated Rental Expense paid during such
period, plus (c) scheduled principal payments on Indebtedness made during such
period, plus (d) payments on capital leases made during such period, all
calculated on a consolidated basis in accordance with GAAP.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of the
aggregate principal amount of all Indebtedness at such date (including, without
limitation, the Swap Termination Value under any Swap Contract at such date, but
excluding undrawn amount of letters of credit, foreign exchange obligations
and cash management obligationsBank Produ ct Obliga tions), determined on a
consolidated basis in accordance with GAAP; provided, however, for purposes of
calculating the financial covenants, any Guarantee and Off-Balance Sheet
Liability shall be deemed to be fully funded. In the case of any Guarantee, the
amount deemed fully funded shall be the greater of (x) the amount then due on
the Guarantee, or (y) the maximum principal amount of the indebtedness then
subject to such Guarantee. In the case of any Off-Balance Sheet Liability, the
amount deemed fully funded shall be the amount that would be due if such
Off-Balance Sheet Liability was due on the date of determination.

“Consolidated Interest ChargesExp ens e” means, for any period, for the Company
and its Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the
Company and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent expense of the Company and its Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.; provided, that for the purposes of determining
Consolidated Interest Expense for any period that includes any fiscal quarter
ended prior to the consummation of the Outdoor Products Group Spin-Off,
Consolidated Interest Expense for such quarter shall be determined utilizing
accounting principles and policies in conformity with those used to prepare the
financial statements of the Company previously submitted to the Administrative
Agent in accordance with Section 6.01.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period, all calculated on a consolidated basis in accordance with GAAP.

“Consolidated Rental Expense” means, as of any date of determination, all
obligations in respect of fixed, base and contingent rent paid or due by the
Company or any of its Subsidiaries, on a consolidated basis, during such period
under any rental agreements or leases of real or personal property (other than
obligations in respect of capital leases).; pr ovi de d, tha t fo r the purposes
of de ter minin g Conso lid at ed Re ntal Exp ense for an y per iod tha t inc
lude s an y fis cal

 

11



--------------------------------------------------------------------------------

quarter ended prior to the consummation of the Outdoor Products Group Spin-Off,
Consolidated Rental Expense for such quarter shall be determined utilizing
accounting principles and policies in conformity with those used to prepare the
financial statements of the Company previously submitted to the Administrative
Agent in accordance with Section 6.01.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the applicable parent Loan Party under Section 956
of the Code and the effect of such repatriation causing materially adverse tax
consequences to the applicable parent Loan Party in each case as determined by
the Borrower Representative in its commercially reasonable judgment acting in
good faith and in consultation with its legal and tax advisors.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a LIBOR Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Representative in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any L/C Is su
er, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Le tte rs of
Cre dit Swingline Loans) within two Business Days of the date when due, (b) has
notified the Borrower Representative, any L/C Is su er, the Swingline Lender and
the Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s

 

12



--------------------------------------------------------------------------------

determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower
Representative, to confirm in writing to the Administrative Agent and the
Borrower Representative that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower Representative), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii) b
ecome the subje ct of a Ba il- In Ac tion; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower Representative, each L/C
Issu er , the Swingline Lender and each other Lender promptly following such
determination.

“Deposit Account Control Agreement” means any agreement, in form and substance
satisfactory to the Administrative Agent, providing (i) that all items received
or deposited in a deposit account on behalf of any Loan Party are pledged to the
Administrative Agent, and that the bank in which such deposit account is
maintained will comply with instructions originated by the Administrative Agent
directing disposition of the funds in such deposit account without further
consent by such Loan Party, and (ii) such other substantially similar terms and
conditions to which the Administrative Agent in its sole discretion may consent
in writing.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Involuntary Disposition.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described

 

13



--------------------------------------------------------------------------------

in clause (a) of this definition, or (c) any financial institution established
in an EEA Member Country which is a Subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

“ EE A Me mb er Count ry ” mea ns an y of the me mb er st ates of the Eur op ean
Union, Ice la nd, Li ec ht ens te in, and Nor wa y.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“ Ea rl y Opt-in Ele ct ion ” mea ns the occ urre nc e of :

 

  (1)

(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrowers) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in this Section titled “Effect of Benchmark Transition Event,”
are being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace LIBOR, and

 

  (2)

(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrowers and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“ Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06 (subject to such consents, if any, as may be
required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights

 

14



--------------------------------------------------------------------------------

for the purchase or acquisition from such Person of shares of capital stock of
(or other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“ Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means (a) each Subsidiary of a Borrower listed on Schedule
1.01 and1.01, (b) any 501(c)(3) organization Controlled by a Loan Party or under
common Control with a Loan Party, (c )  so long as at the date of its
organization, (i) no Default exists or would result therefrom and (ii) it could
not reasonably be expected to comply with applicable Laws if it was a party to
the Guaranty, the Captive Insurance Subsidiary and (d) so long as the Spin-Off
Effective Date occurs within 120 days of its orga niz at ion, Sp in -O ff Pa re
nt; provided that no Subsidiary that Guarantees any Permitted Notes or other
Indebtedness of a Loan Party shall be deemed to be an Excluded Subsidiary at any
time any such Guarantee is in effect.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by

 

15



--------------------------------------------------------------------------------

such Loan Party of a Lien to secure, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation thereof) by virtue of such Loan Party’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to
Section 11.11 and any other “keepwell, support or other agreement for the
benefit of such Loan Party and any and all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the Guaranty of such Loan Party,
or grant by such Loan Party of a Lien, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a Master Agreement governing
more than one Swap Contract, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swap Contracts for which such
Guaranty or Lien is or becomes excluded in accordance with the first sentence of
this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower Representative under Section 10.13) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
August 15, 2013, as amended, among the Loan Parties, as borrowers, TD Bank, as
agent, and a syndicate of lenders.

“Facility” means the Term Facility or the Revolving Facility, as the context may
require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated  and, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations) and (c )   all Le tte rs of Cr ed it have terminat ed or ex pire d
(oth er than Le tter s of Cr ed it as to which other arran ge me nts with resp
ect there to satisfac tor y to th e Admini st rat ive Age nt and the appli cable
L/C Is su ers sha ll ha ve bee n ma de ).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

16



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to TD Bank on
such day on such transactions as determined by the Administrative Agent.

“Fe dera l Re ser ve Ba nk of Ne w Yor k’ s We bsi te ” mea ns the we bsi te of
the Fe de ral Re ser ve Ba nk of Ne w Yor k at htt p:/ /ww w.ne wy or kf ed.o rg
, or any suc ce ssor sour ce.

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of July 6, 2016, among the Borrowers par ty there to, the Guarantors party
thereto, the Lenders party thereto and Administrative Agent.

“First Amendment Effective Date” means July 6, 2016.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Loan Parties directly owns or Controls more than
50% of such Foreign Subsidiary’s issued and outstanding Equity Interests.

“ Fi fth Amend me nt” me ans that certain Fi fth Amendm ent to Cre dit Agree me
nt da te d as of the Fi fth Ame ndme nt Effec tive Date amo ng th e Bo rro wer s
par ty there to, the Gu aranto rs pa rt y thereto, the Le nd ers par ty the re
to and Ad minis tr at ive Age nt.

“ Fi fth Amendm ent Eff ec tive Da te ” me ans Novem be r 22, 2019.

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“Foreign Subsidiary Holdco” means any direct or indirect Domestic Subsidiary of
a Loan Party that does not engage in any material direct operations and
substantially all of the assets of

 

17



--------------------------------------------------------------------------------

which (either directly or indirectly) consists of (a) Equity Interests in one or
more Foreign Subsidiaries or (b) Indebtedness owed to or by one or more Foreign
Subsidiaries.

“Form 10” means the Form 10 to be filed by Spin-Off Parent with the SEC relating
to the Outdoor Products Group Spin-Off and any amendments thereto.

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement dated
as of the Fourth Amendment Effective Date, among the Borrowers party thereto,
the Guarantors party thereto, the Lenders party thereto and Administrative
Agent.

“ Fou rth Ame ndme nt Ef fec tive Da te ” mea ns Febr ua ry 28, 2018.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, with respect to any L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of

 

18



--------------------------------------------------------------------------------

the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” means, collectively, (a) with respect to the Obligations other than
the Swap Obligations, the Subsidiaries of the Borrowers (other than any Excluded
Subsidiary or an y Fo re ig n Subs idi ar y Holdco ) and (b) with respect to the
Swap Obligations, the Company and the Subsidiaries of the Company (other than
S&W andAOB SC, SW I, any Excluded Subsidiary and an y Fo rei gn Subs idi ar y
Holdco ), in each case as are or may from time to time become parties to this
Agreement pursuant to Section 6.12.

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article XI in favor of the Administrative Agent, for the benefit of the Lenders
and any Affiliate Counterparty or other Affiliates of any Lender holding any
Swap Obligations, together with each other guaranty delivered pursuant to
Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means a Foreign Subsidiary that (a) has aggregate assets
of less than $10,000,000 and (b) has no direct or indirect Subsidiaries with
aggregate assets for all such Subsidiaries of more than $10,000,000.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.14(a).

“Increase Joinder” has the meaning assigned to such term in Section 2.14(c).

“Incremental Commitments” means Incremental Revolving Commitments and/or the
Incremental Term Commitments.

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.14(a).

 

19



--------------------------------------------------------------------------------

“Incremental Term Commitments” has the meaning assigned to such term in Section
2.14(a).

“Incremental Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.14(c).

“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases, Synthetic Lease Obligations and other Off-Balance Sheet
Liabilities;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to

 

20



--------------------------------------------------------------------------------

be the Swap Termination Value thereof as of such date. The amount of any capital
lease or Synthetic Lease Obligation as of any date shall be deemed to be the
amount of Attributable Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insufficiency” has the meaning specified in Section 2.03.

“Intercompany Debt” means unsecured Indebtedness of a Subsidiary of a Borrower
owed to a Borrower or a wholly-owned Subsidiary of a Borrower, which
Indebtedness shall (i) to the extent required by the Administrative Agent, be
evidenced by promissory notes, (ii) be on terms (including subordination terms)
acceptable to the Administrative Agent and (iii) be otherwise permitted under
the provisions of Section 7.03.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a LIBOR Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made
(with Swingline Loans being made under the Revolving Facility for purposes of
this definition).

“Interest Period” means as to each LIBOR Rate Loan, the period commencing on the
date such LIBOR Rate Loan is disbursed or converted to or continued as a LIBOR
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Company in its Loan Notice; provided that:

 

  (i)

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless, in the case of a
LIBOR Rate Loan, such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

  (ii)

any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

  (iii)

no Interest Period shall extend beyond the Maturity Date of the Facility under
which such Loan was made.

 

21



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitutes all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person. For purposes
of covenant compliance, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

“Involuntary Dispositions” means any involuntary loss of, damage to or
destruction of, or any condemnation or other taking for public use of, any
property of any Loan Party or any Subsidiary.

“IP Rights” has the meaning specified in Section 5.20.

“IRS” means the United States Internal Revenue Service.

“ ISP ” mea ns the Int erna tiona l St and by Prac ti ce s, Int ern ation al Ch
amb er of Comm erce Publ ica ti on No. 590 (or suc h la te r ve rs ion thereo f
as may be in ef fect at the app li cable ti me) .

“ Iss ue r Doc ume nts ” m ea ns with re spec t to an y Le tte r of Cr edit, an
y Le tte r of Cre dit Applica tion, and an y othe r doc ume nt , ag ree me nt
and inst rum ent ent ered into by an y L/ C Is su er and a Bo rro we r (o r an y
Subs idi ar y) or in favor of suc h L/C Is su er and rel ating to suc h Le tt er
of Cr edit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed and delivered in accordance with the provisions of
Section 6.12.

“Latest Maturity Date” means the latest of the Maturity Date for the Revolving
Facility, the Maturity Date for the Term Facility and any Incremental Term Loan
Maturity Date applicable to existing Incremental Term Loans, as of any date of
determination.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“ L/C Adva nc e” mea ns, with re spe ct to eac h R ev olving Le nd er, su ch Len
der ’s funding of its parti cip ation in an y L/ C Bo rrowi ng in acc or da nc e
wit h its Applica bl e Revolving Per ce nta ge .

 

22



--------------------------------------------------------------------------------

“ L/C Bo rro wing” mea ns an ex te nsion of cred it re su lting from a dr awi ng
und er an y Le tt er of Cre dit whi ch ha s not bee n reimburs ed on the da te
whe n ma de or ref in an ced as a Re volvin g Bo rro wing .

“ L/C Commi tm en t” mea ns, with res pec t to ea ch L/ C Is su er, the co mmitm
ent of suc h L/C Iss ue r to iss ue Le tter s of Cre di t he re under . The agg
re ga te amount of all L/C Is su er ’s Le tt er of Cr edit Com mitm ents is
$25,000,000.

“L /C Cre dit Ex te nsi on” mea ns, with resp ect to any Le tt er of Cre dit ,
the iss ua nc e th er eof or ex te nsi on of the e xp iry da te there of , or
the inc rea se of the amount the re of .

“ L/C Iss uer ” mea ns, with resp ect to a par ti cu la r Le tt er of Cr edi t,
the appl ic ab le Le nd er in its cap aci ty as is su er of suc h Le tte r of
Cre dit, or an y suc ces sor iss ue r ther eo f.

“L /C Obliga tions” mea ns , as at an y da te of de ter min ation, the ag gr eg
ate amount av ail able to be drawn unde r all outst anding Le tt ers of Cre dit
plus the ag gr eg at e of all Unre imbu rs ed Amounts (in clud ing all L/C Bo rr
owin gs). For all pur poses of this Ag ree me nt, if on an y dat e of de ter mi
na ti on a Le tt er of Cre dit ha s ex pi red by its ter ms but an y amou nt ma
y sti ll be dra wn there unde r by reason of the opera tion of Rule 3.14 of the
ISP , suc h Le tte r of Cre dit sha ll be dee me d to be “outs ta nding” in the
amount so rem aini ng av ai la ble to be dr awn.

“Lender” has the meaning specified in the introductory paragraph hereto, and
unless the context requires otherwise, the Swingline Lender.

“Lender Parties” means the Administrative Agent and each of the Lenders.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“ Le tt er of Cr edi t” mea ns an y sta nd by le tte r of cred it is su ed
hereund er.

“L et te r of Cre dit Applica tion ” mea ns an app li ca tion and ag re em ent
for the issua nc e or am endm ent of a Le tt er of Cre dit in the fo rm from
time to ti me in use by the appl ica ble L/C Is su er.

“L et te r of Cre dit Ex pi rat ion Da te ” mea ns the da y th at is se ve n (7)
 d ay s pr ior to the Ma tur it y Da te the n in effe ct for the Re volving Fac
ilit y (or , if suc h da y is not a Bus in ess Da y, the ne xt prece din g Bus
in ess Da y) .

“ Le tt er of Cr edit Fe e” ha s the mea ni ng sp eci fi ed in Sec tion  2.16 (m
).

“L et te r of C red it R epo rt ” m eans a c ertific at e f rom a n a ppli cable
L /C I ss ue r to t he Administ rat ive Age nt in a for m app ro ve d by the Ad
minis tr ative Age nt.

“ Le tt er of Cre dit Sublimit ” mea ns, as of an y da te of de ter mina tion,
an am ount equ al to the result of the le ss er of (a) $25,000,000 and (b)  the
Re volving Fac il it y.

 

23



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“LIBOR” means, with respect to any Interest Period, the rate of interest in the
applicable currency (rounded upwards, at the Administrative Agent’s option, to
the next 100th of one percent) equal to the Intercontinental Exchange Group (or
any successor thereto approved by the Administrative Agent if the
Intercontinental Exchange Group is no longer making a LIBOR rate available)
LIBOR (“ICE LIBOR”) for such Interest Period as published by Reuters (or such
other commercially available source providing quotations of ICE LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
A.M. (London Time) two (2) London Banking Days prior to the first day of such
Interest Period; provided, however, if more than one ICE LIBOR is so specified,
the applicable rate shall be the arithmetic mean of all such rates. If, for any
reason, such rate is not available, the term LIBOR shall mean, with respect to
any Interest Period, the rate of interest per annum determined by the
Administrative Agent to be the average rate per annum at which deposits in such
currency, as applicable, are offered for such Interest Period by major banks in
London, England at approximately 11:00 A.M. (London time) two (2) London Banking
Days prior to the reset date. Notwithstanding the foregoing, LIBOR Loans shall
be deemed to constitute eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefit of credits for proration,
exceptions or offsets that may be available from time to time to any Lender.
LIBOR shall be adjusted automatically on and as of the effective date of any
change in the LIBOR Reserve Percentage for each LIBOR Advance (including
conversions, extensions and renewals), to a per annum interest rate determined
pursuant to the following formula:

LIBOR Rate    =         LIBOR            

     1 minus LIBOR Reserve Percentage

Provided, however, if the LIBOR Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“LIBOR Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) which is in effect from time to time under Regulation D of the Board,
as such Regulation may be amended from time to time or any successor Regulation,
as the maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special or marginal reserves) applicable with respect
to eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of LIBOR Rate Loans is determined), whether or not any Lender
has any eurocurrency liabilities subject to such reserve requirement at that
time.

“LIBOR Rate Loan” means any Loan the rate of interest applicable to which is
based with LIBOR Rate.

 

24



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to the BorrowerBo rr owe rs
under Article II in the form of a Term Loan, a Revolving Loan or a Swingline
Loan.

“Loan Documents” means col lec tive ly , this Agreement, each Note, the
Guaranty, each Col la tera l Doc ume nt, ea ch Is su er Doc um ent, ea ch
Joinder Agreement, and (g )   any ag reem ent creati ng or pe rfe cting ri ghts
in Ca sh Col la tera l pur suant to the pr ovisi ons of Sec tion  2.14, and the
TD Bank Fee Letter, ea ch as am end ed, modif ie d or supple me nt ed; pr ovi de
d, howe ver , tha t for purposes of Sec tion   10.01, “L oa n Doc ume nts” sh
all mea n this Ag reem ent, the Gu aran ty and the Col la tera l Doc ume nt s.
For the avoid an ce of doubt , the “L oa n Do cum ents ” sh all ex cl ude an y
Sw ap Cont ract and an y othe r Ba nk Pr oduc t Ag re ement .

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of LIBOR Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, the Company, S&WBo rro wer s and each
Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Master Account” means that certain deposit account (account number ending in
6051) of the Borrower Representative maintained with TD Bank and described in
and subject to the Cash Management Agreements, and such other account(s) as the
Loan Parties (or the Borrower Representative) and TD Bank may, from time to
time, designate as master account(s).

“Master Letter of Credit Agreement” means that certain Master Letter of Credit
Agreement, dated as of August 15, 2013, as amended, among the Company, S&WAOB SC
and TD Bank, N.A., as amended, restated, amended and restated or otherwise
modified from time to time.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Company or the
Company and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c)(c) from and af te r Spin -Off Eff ec tive Da te , a
ma ter ia l adv ers e effe ct on (i)   a ma ter ia l por tion of the Co lla tera
l or (i i)  the effect ive ne ss of the Adminis tra tive Age nt’ s Li ens on the
Coll at eral, ta ke n as a whole , or the pr ior it y of suc h Liens; or (d ) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party. For the avo id an ce of doubt, the par tie s ag re e that so long as the
L oa n Par tie s ha ve sa tisf ie d the Spin -O ff Conditions, the cons umm at
ion of the Ou tdoor Pr oduc ts Group S pin-Off sha ll be dee me d not to be a Ma
te ri al Advers e Ef fec t.

“Maturity Date” means (a) with respect to the Term Facility, the earlier of
(i) June 15, 2020 or (ii) the date that is six (6) months in advance of the
earliest maturity of any Permitted Notes (other than the 2018 Senior Notes and
the 2020 Senior Notes) and (b) with respect to the Revolving Facility, the
earlier of (i) October 27, 2021 or (ii) the date that is six (6) months in
advance of the earliest maturity of any Permitted Notes (other than the 2018
Senior Notes and the 2020 Senior

 

25



--------------------------------------------------------------------------------

Notes); provided, however, that in each case, if such date is not a Business
Day, the Maturity Date shall be the preceding Business Day.

“ Mi nimum Col la tera l Amount ” mea ns, at an y ti me , (a)  with resp ec t to
Ca sh Coll at eral cons is ting of ca sh or de pos it account ba la nce s, an
amount equ al to 105% of the Fronti ng Ex posur e of all L/C Is su er s wit h re
spec t to Le tter s of Cr ed it iss ue d and outst anding at suc h time and (b)
  otherwi se , an amount de ter mi ne d b y the Admi nist rative Ag ent and th e
L/C Issu ers in the ir reasonab le di scre tion.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Cash Proceeds” means the aggregate cash or cash equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition or
Involuntary Disposition, net of (a) direct costs incurred in connection
therewith (including, without limitation, legal, accounting and investment
banking fees and sales commissions), (b) taxes paid or payable as a result
thereof and (c) in the case of any Disposition or any Involuntary Disposition,
the amount necessary to retire any Indebtedness secured by a Lien permitted
under Section 7.01 (ranking senior to any Lien in favor of the Administrative
Agent for the benefit of itself and the other Lender Parties) on the related
property; it being understood that “Net Cash Proceeds” shall include, without
limitation, any cash or cash equivalents received upon the sale or other
disposition of any non-cash consideration received by any Loan Party or any
Subsidiary in any Disposition or Involuntary Disposition.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Term Note or a Revolving Note, as the context may require.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit H or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan,

 

26



--------------------------------------------------------------------------------

(b) any Swap Obligations owing to any Lender, Affiliate Counterparty or other
Affiliate of any Lender, (c ) an y Ba nk Pr oduc t Oblig at ions and (cd) all
costs and expenses incurred in connection with the enforcement and collection of
the foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that the Obligations of a Loan Party shall exclude any Excluded Swap Obligations
with respect to such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any sale and
leaseback transaction which is not a capital lease obligation, (c) any
indebtedness, liability or obligation under any so-called “synthetic lease”
transaction entered into by such Person, or (d) any indebtedness, liability or
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person (other than operating leases).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization; and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

27



--------------------------------------------------------------------------------

“Outdoor Pr oduc ts Gro up Spin- Off ” mea ns the dist ribut ion on a pro rat a
basis to t he Comp an y’ s share holde rs in a ta x-fre e tr ans action, on the
ter ms des cr ibe d in the For m 10, of all of the issue d and outsta nding
common sto ck of Spin -O ff Pa re nt.

“ Outdoor Pr oduc ts Gr oup Subs idi ari es ” m ea ns Spin -O ff Pare nt , Cr
imson Trac e Corpo rat ion, Ba tte nfe ld Tec hnol og ie s, In c., BT I Tool s,
LLC , Ulti ma te Su rviv al Tec hnol og ie s, LLC , AO BC Asi a Con su ltin g,
LL C, AO B C ons ul ting (S he nz he n) , Co., Ltd. and, if Batt en fi eld
Acquisition Co mp an y In c. is not the Spin -O ff Pa re nt, Ba tte nf ie ld
Acquis ition Comp an y, In c.

“Outstanding Amount” means (a ) with respect to Term Loans, Revolving Loans and
Swingline Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowingsBo rrowi ng s and prepayments or repayments
of suchTer m L oa ns, Re volvi ng Loans and/or Swingline Loans, as the case ma y
be , occurring on such date on suc h da te; and (b)  with resp ect to an y L/C
Oblig ations on an y dat e, the amount of suc h L/C Oblig ations on suc h da te
after giv in g e ffec t to an y L/C Cre di t Ex te nsi on occ urr ing on su ch
da te and an y other cha ng es in the agg re ga te amount of the L/C Obli ga
tions as of su ch da te , i nc ludi ng as a resu lt of an y reimbu rsem ents by
the Bo rr owe rs of Unre im bur se d Amounts .

“Overnight Rate” means, for any day, with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means any Acquisition by the Company or any Subsidiary
in a transaction that (i) is not a Permitted Business Acquisition and
(ii) satisfies each of the following requirements:

(a)    no Default shall then exist or would exist after giving effect thereto;

 

28



--------------------------------------------------------------------------------

(b)    receipt by the Administrative Agent of an officer’s certificate of the
Borrower Representative certifying that both before and after giving effect to
such Acquisition, each of the representations and warranties in the Loan
Documents is true and correct (except (i) any such representation or warranty
which relates to a specified prior date and (ii) to the extent the
Administrative Agent has been notified in writing by the Borrower Representative
that any representation or warranty is not correct and the Administrative Agent
and Required Lenders have explicitly waived in writing compliance with such
representation or warranty) and no Default or Event of Default exists, will
exist, or would result therefrom;

(c)     as soon as available, but not less than ten (10) days (or such lesser
number of days as the Administrative Agent shall approve in its sole discretion)
prior to the closing date of such Acquisition, the Borrower Representative shall
have provided the Administrative Agent (i) notice of such Acquisition,
specifying the purchase price and closing date, together with a general
description of the acquisition target’s business and (ii) copies of all business
and financial information reasonably requested by the Administrative Agent, from
time to time, including financial statements of the Loan Parties on a pro forma
basis reflecting the financial impact of the Acquisition;

(d)    the Borrower Representative shall demonstrate to the reasonable
satisfaction of the Administrative Agent that, after giving effect to
Acquisition on a pro forma basis, the Adjusted Consolidated Leverage Ratio is
less than 3.0:1.0 as of the most recently ended fiscal quarter for which the
Company has furnished financial statements in accordance with Section 6.01(a) or
(b);

(e)     if such Acquisition is an acquisition of the Equity Interests of a
Person, the Acquisition is structured so that the acquired Person shall become a
direct or indirect wholly-owned Subsidiary of the Company, and shall become a
Guarantor pursuant to the terms of this Agreement if such Subsidiary is a
Domestic Subsidiary;

(f)     if such Acquisition is an acquisition of assets or Equity Interests of
any foreign Person, such Acquisition is a Permitted Foreign Subsidiary Loan and
Investment;

(g)     if such Acquisition is an acquisition of assets, the Acquisition is
structured so that a Loan Party shall acquire such assets;

(h)     if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulations T, U or X;

(i)    Reserved;

(j)    such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and such Person subject to such
Acquisition;

(k)    if such Acquisition is an acquisition of Equity Interests and such
Acquisition involves a regulated business, such as firearm manufacturing, the
Borrower

 

29



--------------------------------------------------------------------------------

Representative has provided evidence reasonably satisfactory to the
Administrative Agent that acquisition target is compliant with all applicable
material regulations and has all material licenses, permits and governmental
approvals necessary to operate its business and that the acquiring Loan Party
has obtained the necessary consents to the transfer of such licenses, permits
and governmental approvals;

(l)     no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;

(m)     except as permitted under Section 7.01, in connection with an
Acquisition of the Equity Interests of any Person, all Liens on property of such
Person shall be terminated and in connection with an Acquisition of the assets
of any Person, all Liens on such assets shall be terminated;

(n)     the Person subject to such Acquisition is in the same or a complimentary
line of business as the Loan Parties; and

(o)     a Responsible Officer of the Company, shall certify (and provide the
Administrative Agent with a pro forma calculation in form and substance
reasonably satisfactory to the Administrative Agent) to the Administrative Agent
that, immediately after giving effect to the completion of such Acquisition, on
a consolidated basis, the Borrowers will be in compliance with all financial
covenants set forth in Section 7.11.

“Permitted Business Acquisition” means any Acquisition by the Company or any
Subsidiary in a transaction that satisfies each of the following requirements:

(a)     the total consideration paid or payable (including Indebtedness incurred
and/or reflected on a consolidated balance sheet of the Company and its
Subsidiaries after giving effect to all such Acquisitions and the maximum amount
of all deferred payments, including earnouts (as calculated in accordance with
GAAP in effect as of the date of such Acquisition) and seller notes) shall not
exceed $5,000,000 in any fiscal year of the Company; provided, however, that the
limitation on total consideration referenced above will be increased in any
fiscal year (commencing with the Company’s fiscal year ending April 30, 2017) by
an amount equal to the amounts not expended by the Loan Parties for Permitted
Business Acquisitions in the prior two (2) fiscal years (commencing with the
Company’s fiscal year that commenced May 1, 2015); provided, further, that the
total consideration for a single Permitted Business Acquisition may not exceed
$5,000,000.

(b)    no Default shall then exist or would exist after giving effect thereto;

(c)     if such Acquisition is an acquisition of assets located outside of the
United States or Equity Interests of any foreign Person, such Acquisition is a
Permitted Foreign Subsidiary Loan and Investment;

(d)    if such Acquisition is an acquisition of Equity Interests, (i) such
Acquisition (A) is structured so that the acquired Person shall become a direct
or indirect wholly-owned

 

30



--------------------------------------------------------------------------------

Subsidiary of the Company, and shall become a Guarantor pursuant to the terms of
this Agreement if such Subsidiary is a Domestic Subsidiary, (B) shall not be a
“hostile” Acquisition and shall have been approved by the board of directors (or
equivalent) and/or shareholders (or equivalent) of the applicable Loan Party and
such Person subject to such Acquisition and (C) shall not result in any
violation of Regulations T, U or X, (ii) except as permitted under Section 7.01,
all Liens on property of such Person shall be terminated and (iii) the acquired
Person shall be in the same or a complimentary line of business as the Loan
Parties;

(e)     if such Acquisition is an acquisition of assets, (i) such Acquisition
(A) is structured so that the assets are acquired by a Loan Party and (B) shall
not result in any violation of Regulations T, U or X, (ii) except as permitted
under Section 7.01, all Liens on the acquired assets shall be terminated and
(iii) the acquired assets shall be in the same or a complimentary line of
business as the Loan Parties;

(f)     if such Acquisition is an acquisition of Equity Interests and such
Acquisition involves a regulated business, such as firearm manufacturing, the
Borrower Representative shall provide, within thirty (30) days (or such greater
number of days as the Administrative Agent shall approve in its sole discretion)
after the closing date of such Acquisition, evidence reasonably satisfactory to
the Administrative Agent that the acquisition target is compliant with all
applicable material regulations and the acquiring Loan Party has obtained the
necessary material consents to the transfer of such licenses, permits and
governmental approvals; and

(g)     no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect; and

(h)     within thirty (30) days (or such greater number of days as the
Administrative Agent shall approve in its sole discretion) after the closing
date of such Acquisition, the Borrower Representative shall have provided the
Administrative Agent (i) notice of such Acquisition, specifying the purchase
price and closing date, together with a general description of the acquisition
target’s business, (ii) evidence demonstrating to the reasonable satisfaction of
the Administrative Agent that, after giving pro forma effect to the incurrence
of any Indebtedness in connection such Acquisition, the Adjusted Consolidated
Leverage Ratio is less than 3.0:1.0 as of the most recently ended fiscal quarter
for which the Company has furnished financial statements in accordance with
Section 6.01(a) or (b); and (iii) a certificate to the effect that such
Acquisition satisfies all the conditions set forth in this definition.

“Permitted Dividends” means declaration and payment of a dividend in cash by the
Company to stockholders so long as at the time thereof and after giving effect
thereto, (x) no Default shall have occurred and be continuing and (y) the
Adjusted Consolidated Leverage Ratio would be less than 3.0:1.0.

 

31



--------------------------------------------------------------------------------

“Permitted Foreign Subsidiary Loan and Investment” means, so long as the
aggregate of the following do not exceed $20,000,000.00 at any time outstanding:

(a)     an investment of cash or property by a Loan Party in a Foreign
Subsidiary or a Foreign Subsidiary Holdco made on or after the Closing Date and,
if applicable, the Loan Parties comply with Section 6.12(b) with respect to such
investment;

(b)     a loan by a Loan Party to a Foreign Subsidiary or a Foreign Subsidiary
Holdco, a Guarantee by a Loan Party of Indebtedness of a Foreign Subsidiary or a
Foreign Subsidiary Holdco or a pledge, security interest or hypothecation by a
Loan Party to secure Indebtedness of a Foreign Subsidiary or a Foreign
Subsidiary Holdco, in each case made on or after the Closing Date; and

(c)     an investment of cash or property by a Loan Party in, or loan from a
Loan Party to, a Foreign Subsidiary or a Foreign Subsidiary Holdco for the
purpose of making for one or more Permitted Acquisitions or Permitted Business
Acquisitions and, if applicable, the Loan Parties comply with Section 6.12(b)
with respect to such investment.

“Permitted Investments” means:

(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)     investments in commercial paper maturing within two hundred seventy
(270) days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

(c)     investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d)     fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(e)     money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and

(f)    Permitted Acquisitions, Permitted Business Acquisitions, Permitted Note
Repurchase and Redemptions and Permitted Share Repurchase.

 

32



--------------------------------------------------------------------------------

“ Per mitt ed Li ens ” ha s th e mea nin g spec if ie d in Sec tion  7.01.

“Permitted Note Repurchase and Redemption” means payments or prepayments applied
to the redemption (or repurchase and immediate cancellation) of Permitted Notes
so long as at the time thereof and after giving effect thereto, (x) no Default
shall have occurred and be continuing and (y) the Adjusted Consolidated Leverage
Ratio would be less than 3.0:1.0.

“Permitted Notes” means (i) the 2018 Senior Notes and the 2020 Senior Notes and
(ii) other debt securities issued by the Company after the Closing Date, (a) the
terms of which do not provide for any scheduled principal repayment, mandatory
redemption or sinking fund obligations prior to the date six (6) months after
the final Maturity Date of all Loans (other than customary offers to repurchase
upon a change of control, asset sale or event of loss and customary acceleration
rights after an event of default), (b) the covenants, events of default,
guarantees, collateral and other terms of which (other than interest rate, call
protection and redemption premiums), taken as a whole, are not more restrictive
to the Company than those set forth in this Agreement, (c) of which no
Subsidiary of the Company is an issuer or guarantor, (d) which are not secured
by any Liens on any assets of the Company or any of its Subsidiaries and
(e) after giving pro forma effect to the incurrence of such Indebtedness, the
Loan Parties will remain in compliance with the financial covenants in
Section 7.11.

“Permitted Notes Indenture” means the indenture under which any Permitted Notes
have been issued; provided, however, no indenture shall be a “Permitted Notes
Indenture” if there exist limitations therein on the ability of any Borrower to
incur Indebtedness under this Agreement that are more restrictive to the
Borrowers than those set forth in the 2018 Senior Notes Indenture or the 2020
Senior Notes Indenture.

“Permitted Share Repurchase” means redemption or repurchase of Equity Interests
of the Company, so long as at the time thereof and after giving effect thereto
(x) no Default shall have occurred and be continuing and (y) the Adjusted
Consolidated Leverage Ratio would be less than 3.0:1.0.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to any Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (d) licenses,
sublicenses, leases or subleases granted to others not interfering in any
material respect with the business of the BorrowerBo rr ower s and itsthe ir
Subsidiaries; (e) the sale or disposition of cash equivalents for fair market
value; and (f) Dispositions of accounts receivable due from any customer of any
Loan Party pursuant to any Receivable Financing Agreement provided that the
dollar amount of accounts receivable Disposed of by the Loan Parties in reliance
on this clause (f) during any Fiscal Year shall not exceed $10,000,000 in the
aggregate.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or

 

33



--------------------------------------------------------------------------------

any such Plan to which the Company or any ERISA Affiliate is required to
contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable Financing Agreements” means any agreement that is either entered
into or assumed after the First Amendment Effective Date between any Loan Party
and any Receivable Purchaser, providing for, inter alia, the sale of accounts
receivable by such Loan Party to such Receivable Purchaser.

“Receivable Financing Documents” means any Receivable Financing Agreement and
any Receivable Lien Priority Agreement, together with any document or instrument
executed or delivered in connection therewith, as amended from time to time.

“Receivable Lien Priority Agreements” means any agreement that is either entered
into or assumed after the First Amendment Effective Date between any Loan Party,
the Administrative Agent and any Receivable Purchaser, providing for, inter
alia, an acknowledgment by the Administrative Agent that the Obligations are not
secured by a lien and security interest in any accounts receivable of such Loan
Party sold to such Receivable Purchaser under any Receivable Financing
Agreement, as amended from time to time.

“Receivable Purchasers” means any purchaser of accounts receivable under any
Receivable Financing Agreement.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Redemption Notes” means the 5.875% Senior Notes due 2017 issued by the Company
pursuant to the Redemption Notes Indenture.

“Redemption Notes Indenture” means that certain Indenture dated as of June 17,
2013 between the Company and The Bank of New York Mellon Trust Company, N.A.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliate
Counterparties and other Affiliates and the partners, directors, officers,
employees, agents, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s Affiliate Counterparties and
other Affiliates.

 

34



--------------------------------------------------------------------------------

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, at any time, at least two (2) Lenders having Total
Credit Exposures representing greater than 50% of the Total Credit Exposures of
all Lenders. The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time; provided that the
amount of any participation in any Swingline Loan and Unreim bur se d Amount
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swingline Lender or the applicable L/C Issuer, as the case may be, in making
such determination.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of LIBOR Rate Loans, having the same
Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01(b).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the BorrowerBorr ow ers pursuant to Section 2.01(b),
and (b) purchase participations in L/C Obli ga ti ons and (c )   purc ha se
parti ci pa tions in Swingline Loans, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 under the caption “Revolving Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The Revolving Commitment of all of the Revolving
Lenders on the Second Amendment Effective Date shall be $350,000,000. and, on t
he Spin -Off Eff ec tive Date, the Revolving Commit me nt of all of the Re
volving Le nder s shall be $250,000, 000.

 

35



--------------------------------------------------------------------------------

“Revolving Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Revolving Loans and such Lender’s
participation in L/C Obli gations and Swingline Loans at such time.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/ C Obliga tions or Swingline Loans at
such time.

“Revolving Loan” has the meaning specified in Section 2.01(b).

“Revolving Note” means a promissory note made by the BorrowerBor row er s in
favor of a Revolving Lender evidencing Revolving Loans or Swingline Loans, as
the case may be, made by such Revolving Lender, substantially in the form of
Annex A to the Second Amendment.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“Same Day Funds” means immediately available funds.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of the Second Amendment Effective Date, among the Borrowers par ty th ereto ,
the Guarantors party thereto, the Lenders party thereto and Administrative
Agent.

“Second Amendment Effective Date” means October 27, 2016.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each LC Issuer, the Persons holding Swap Obligations, the Bank Product
Providers, each co-agent or sub- agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05, and the other Persons the
Obligations to which are or are purported to be secured by the Collateral under
the terms of the Collateral Documents.

“Security Agreement” means a security agreement among each Loan Party (other
than the Outdoor Products Group Subsidiaries) and the Administrative Agent on
behalf of the Secured Parties, on terms and conditions consistent with the
Security Principles, and in form and substance reasonably satisfactory to the
Administrative Agent, executed and delivered in accordance with the Spin-Off
Conditions.

“ Sec ur it y Pr inc ipl es ” me ans the def initions and other ag ree me nts
set for th on Exhib it B.

 

36



--------------------------------------------------------------------------------

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 11.11).

“Spin-Off Conditions” means each of the following conditions is satisfied (or
waived in accordance with Section 10.01):

(a)    The Administrative Agent shall have received counterparts of the Security
Agreement and each other Collateral Document, executed by a Responsible Officer
of each Loan Party (other than the Outdoor Products Group Subsidiaries).

(b)     The Administrative Agent shall have received an Officer’s Certificate
dated the Spin-Off Effective Date, certifying as to the Organization Documents
of each Loan Party (other than the Outdoor Products Group Subsidiaries) (which,
to the extent filed with a Governmental Authority, shall be certified as of a
recent date by such Governmental Authority), the resolutions of the governing
body of each such Loan Party, the good standing, existence or its equivalent of
each such Loan Party and of the incumbency (including specimen signatures) of
the Responsible Officers of each such Loan Party.

(c)     The Administrative Agent shall have received an opinion or opinions
(including, if requested by the Administrative Agent, local counsel opinions) of
counsel for the Loan Parties (other than the Outdoor Products Group
Subsidiaries), dated the Spin- Off Effective Date and addressed to the
Administrative Agent and the Lenders, in form and substance acceptable to the
Administrative Agent.

( d)    The Administrative Agent and the Lenders shall have received copies of
(i) three (3) years’ audited annual consolidated and consolidating financial
statements for the Outdoor Products Group Subsidiaries in form and substance
satisfactory to the Administrative Agent, (ii) three (3) years’ unaudited annual
consolidated and consolidating financial statements for the Loan Parties
(showing the Outdoor Products Group Subsidiaries as discontinued operations), in
form and substance satisfactory to the Administrative Agent and (iii) unaudited
consolidated and consolidating balance sheets and related statements of income,
of (A) the Outdoor Products Group Subsidiaries and (B) the Loan Parties (other
than the Outdoor Products Group Subsidiaries) for each subsequent fiscal quarter
ended at least 45 days before the Spin-Off Effective Date (and comparable
periods for the prior fiscal year).

(e )    The Ad minis tr at ive Ag ent shal l have r ece iv ed, in fo rm a nd sub
st an ce satisf acto ry to the Admin ist rat ive Age nt :

(i )    (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party (other than the Outdoor Products
Group Subsidiaries) and each jurisdiction where any Collateral is located or
where

 

37



--------------------------------------------------------------------------------

a filing would need to be made in order to perfect the Administrative Agent’s
security interest in the Collateral, copies of the financing statements on file
in such jurisdictions and evidence that no Liens exist other than Permitted
Liens and (B) tax lien, judgment and bankruptcy searches;

(i i)     searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;

(i ii )    completed UCC financing statements for each appropriate jurisdiction
as is necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

(i v)     stock or membership certificates, if any, evidencing the Pledged
Securities and undated stock or transfer powers duly executed in blank; in each
case to the extent such Pledged Security is certifica te d;

( v)     Collateral Access Agreements to the extent required pursuant to
Section 6.12(d); and

(v i)     Deposit Account Control Agreements satisfactory to the Administrative
Agent to the extent required to be delivered pursuant to Section 6.12.

(f )    The Administrative Agent shall have received a copy of, or a certificate
as to coverage under, the insurance policies required by Section 6.07 and the
applicable provisions of the Collateral Documents, each of which shall be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable endorsement (as applicable) and shall name the Administrative
Agent, on behalf of the Secured Parties, as additional insured, in form and
substance reasonably satisfactory to the Administrative Agent.

( g)     The Administrative Agent shall have received a solvency certificate, in
form and substance satisfactory to the Administrative Agent, signed by a
Responsible Officer of the Borrower Representative as to the financial
condition, solvency and related matters of the Borrowers and their Subsidiaries
after giving effect to the Outdoor Products Group Spin-Off.

( h)    (i) The Adjusted Consolidated Leverage Ratio of the Company after giving
effect to the Outdoor Products Group Spin-Off on a pro forma basis as of the end
of the most recently ended fiscal quarter shall be less than or equal to 2.50 to
1.00 and (ii) the result of (x) the Consolidated Funded Indebtedness of the
Company minus (y) unrestricted cash and cash equivalents of the Loan Parties
(other than the Outdoor Products Group Subsidiaries) after giving effect to the
Outdoor Products Group Spin-Off on a pro forma basis as of the end of the most
recently ended fiscal quarter shall be less than $175,000,000. The
Administrative Agent shall have received a certificate or certificates executed
by a

 

38



--------------------------------------------------------------------------------

Respons ible Off ic er of the Bo rro we r Re pre se nta tive da ted as of the
Spin -O ff Ef fec ti ve D at e, de monst rati ng to th e re asonable sa ti sf
action of the Administ rative Ag ent co mpli an ce with the fina nc ia l co ve
na nts set fo rt h in the for eg oing subc la us es (i) a nd (ii ).

(i)     The sum of ( i) the R evolv ing Co mmitm ents a nd ( ii) a ny In cr em
ent al Revolv ing Commit me nts est ab lish ed prior to the Sp in -O ff Ef fec
ti ve Da te sh all not ex ceed $250,000,000.

( j)     The Outdoor Pr oduc ts Gr oup Spin -Off and all tra nsac ti ons to occ
ur in connec tion with the Outd oor Pr oduc ts Gr oup Spin -O ff, othe r th an
the dist ri but ion of share s of the Comp an y to the share holde rs of Sp in
-O ff Pare nt, sha ll ha ve bee n co mpl et ed on ter ms a nd with results rel
at ing to the Comp an y and the Subsidi ari es cons is te nt with th e info rm
ation cont ain ed in the Fo rm 10 and cons is te nt in all ma ter ial resp ec ts
with the pro for ma fin an ci al st at ements and pr ojec tions de li ver ed by
the Comp an y to the Administ rative Agent and the Le nder s pr ior to the Sp in
-O ff Eff ec ti ve Da te . T he Comp an y sha ll ha ve a rea sonabl e good faith
be lie f tha t the distributi on of sha re s of S pin- Of f Pare nt to the sh
arehold ers of the Comp an y will occ ur bef ore the end of the ne xt Bus in ess
Da y imm edi at el y following the Spin -O ff Ef fec tive Da te , and the Admi
nist rat ive Age nt sha ll h ave re ce ive d a c er tif ica te , da te d th e S
pin-Off Ef fec tive Da te and sig ne d by a Re sponsibl e O ffi ce r of the
Compa ny , to such effe ct.

(k )    The Ad minis tra ti ve Age nt shall ha ve rec eiv ed ev id en ce tha t
al l me mber s, bo ards of di re ct or s, gov ernm ental, sha re hol de r and ma
ter ial thir d par ty cons ents and appr ova ls nece ss ar y in conn ect ion wit
h the Outd oor Produ cts Gr oup Spin -Off ha ve bee n obta ine d.

(l )    The consu mm ation of th e Ou tdoor Pr oduc ts Gr oup S pin-Off sha ll
not (i ) viol ate an y appl ica bl e La w, st atut e, rule or re gu la tion in
an y mat eri al re spec t and (i i)   conf li ct with or re sul t in an y br eac
h or contra ve nti on of , or the cr ea tion of any Li en unde r, or requi re an
y pa ym ent to be ma de und er an y ma te ria l Cont ractu al Obli ga tio n to
wh ic h an y L oa n Par ty is a par ty or affe ct ing suc h Lo an Par ty or the
pr op ert ie s of su ch Lo an Pa rt y, includin g, without limit at ion, an y Pe
rm itt ed Note s In de nture , an d all ma ter ia l g ove rn me nta l and thir d
par ty ap pr ova ls re quire d in conn ec tion wi th the Ou tdoor P rodu cts
Group Spin -O ff sha ll hav e bee n obtai ne d.

( m)     No liti ga tion shall be p end ing that pr ev en ts t he c onsum ma
tion of the Outdoor Pr oduc ts Gr oup Spin -O ff. Th er e sha ll not ex ist an y
judg me nt, or der , injunc tion or othe r re st ra int pr ohibi ting the c
onsum ma tion of the Outdoor Pr oduc ts Group Spin -Off.

(n)     The ter ms of the Outdoor Pr oduc ts Gr oup Spin -Off as refl ec te d in
the Fo rm 10 and an y am endm ents there to sha ll be cons is te nt in all ma
ter ia l re spe cts with the ter ms de scr ibe d in the wr itt en Pow er Point
pre se nta tion pr ovide d to the Le nd ers on Octob er 1, 2019;

( o)    no Def ault shall then ex ist or would ex ist aft er giving eff ect to
the Ou tdoor Produc ts Group S pin-Off;

 

39



--------------------------------------------------------------------------------

(p)     receipt b y the A dm ini st rat ive A ge nt of a n o ff icer ’s c ertifi
ca te of t he B orr ow er Re pr esent at ive cert if yi ng that both bef or e
and after giv in g eff ect to the Outdoor P rodu cts Gr oup S pin-O ff and the
Fifth Am en dm ent, each of the re pr esent at ions and warr an ti es in the Lo
an Do cum ents is tr ue and co rr ect (ex cept (i)  a ny suc h re pr es ent at
ion or war ra nt y whic h rel at es to a spe cified pr ior da te and (ii)  to
the ex te nt the Ad minist rative Agent has been notifi ed in wri ting by the B
orr ow er Rep resentative tha t an y rep res ent ation or wa rran ty is not co
rr ect and the Admi nistra tive Ag ent and Re quir ed Le nde rs ha ve exp li ci
tl y wai ve d in wr iting co mpli an ce with suc h rep re se nta tion or wa rra
nt y) and no D efault or Ev ent of De fa ult ex is ts, will ex ist , or wou ld
resu lt th erefrom;

(q)     as soon as av ai la bl e, but not le ss tha n te n (10)  B usi ne ss Da
ys (o r suc h le ss er number of da ys as the Adminis tra tive Age nt sha ll app
rove in its sol e dis cr et ion) pr ior to the Spin -Off Effe ct ive Date, the
Bo rr owe r Re pre sentative shall ha ve pr ovide d the Administra tive Ag ent
not ic e of the pr opose d da te of the Ou tdoor Pr oduc ts Gr oup Spin -Off;

(r)     upon the re ason able req ue st of an y Le nde r, the Bo rro we r Re pre
se nt at ive shall ha ve pr ovide d to su ch Le nd er, and suc h L en de r sha
ll be rea sona bl y sa ti sfi ed wit h, the do cum ent at ion and other inf or
ma tion so requ es te d in conn ect ion with ap plica bl e “know your cus tom er
” and an ti -mon ey -l aund eri ng ru les and re gul ations, in clud in g,
without lim it at ion, the Pa tr iot Ac t, and an y Lo an Par ty tha t qua li fi
es as a “l eg al enti ty cus tom er ” und er the Ben efi ci al Ow ner ship Re
gul at ion shall ha ve de li vere d to ea ch Le nd er tha t so re que st s, a Be
nef ic ia l Ow ner shi p Cer tifica tion in rel at ion to such Lo an Par ty .

(s )    The Administ rat ive Ag ent shall ha ve receiv ed a co py of an y ma na
ge me nt servi ces ag reem ent, lice nses and othe r docum ents de scr ib ed in
the Fo rm 10, ex ecut ed by Spin- Of f Pare nt and the Comp an y or other appl
ic ab le Lo an Par ty , wh ic h in each cas e, sha ll be in fo rm and substa nc
e reasonab ly satisf acto ry to the Administ ra tive Age nt.

(t )    All othe r doc ume nts pr ovide d for here in or wh ic h the Admi nist
ra tive Ag ent or any ot he r Le nde r ma y reasonab ly re que st or req uire .

( u)    Su ch add ition al in fo rm ation and ma ter ia ls wh ic h the Ad minis
tr ative Age nt a nd/or a ny Le nd er sha ll rea sona bl y re que st or re qui
re.

“S pin-Off Ef fec tive Da te ” mea ns the da te all th e Spin -O ff Condit ions
are sati sfie d or w aiv ed in ac co rd an ce wit h Sec tion  10.01.

“S pin-Off Pare nt” mea ns ei the r (i ) Bat te nfe ld Acquis ition Comp an y
Inc., a De la wa re cor pora ti on or (ii)  a nother Per son or ga niz ed by the
Co mp an y to be the pare nt of the Ou tdoor Produ cts Group Subs idi ari es in
conn ect ion with th e Outdoor Pr oduc ts Gro up Spin -O ff.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

40



--------------------------------------------------------------------------------

“Swap Contract” means each master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), and/or any other documents,
instruments or agreements executed to further evidence or secure the Swap
Obligations, as the same may be hereafter amended, restated, renewed, replaced,
supplemented or otherwise modified from time to time.

“Swap Obligations” means all obligations of any Loan Party under any agreement,
contract or transaction that constitutes a “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act and shall include without
limitation, any interest rate swap transactions, basis swaps, forward rate
transactions, commodity swaps, commodity options, equity or equity index swaps,
equity or equity index options, bond options, interest rate options, foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, forward transactions, currency swap transactions, cross-currency
rate swap transactions, currency options or similar agreements including,
without limitation, the Swap Contracts.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender, Affiliate
Counterparty or any other Affiliate of a Lender).

“S WI ” mea ns Smith  & We ss on In c. (f /k/a Smith  & We ss on Fi re ar ms In
c. ), a De la war e co rpo rat ion.

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.03(a).

“Swingline Lender” means TD Bank in its capacity as provider of Swingline Loans,
or any successor swingline lender hereunder.

“Swingline Sublimit” has the meaning specified in Section 2.03(a).

“Swingline Loan” means a loan made pursuant to Section 2.03(a).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so- called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

41



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TD Bank” means TD Bank, N.A.

“TD Bank Fee Letter” means collectively, (i) the letter agreement dated June 15,
2015 among the Borrowers pa rt y ther eto , the Administrative Agent and TD
Bank and, (ii)  the letter agreement dated October 27, 2016 among the Borrowers
par ty there to, the Administrative Agent and TD Bank.Bank and (iii) the letter
agreement dated as of the Fifth Amendment Effective Date among the Borrowers
(after giving effect to the Fifth Amendment), the Administrative Agent and TD
Bank.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of LIBOR Rate Loans, having the same Interest Period
made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the BorrowerBor row er s pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Lender’s name on Schedule 2.01 under the caption “Term
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement. The Term
Commitment of all of the Term Lenders on the Closing Date shall be $105,000,000.

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by the Borrowers in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-2.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Third Amendment” means that certain Third Amendment to Credit Agreement dated
as of the Third Amendment Effective Date, among the Borrowers pa rt y th eret o,
the Guarantors party thereto, the Lenders party thereto and Administrative
Agent.

“Third Amendment Effective Date” means January 9, 2017.

 

42



--------------------------------------------------------------------------------

“Threshold Amount” means $10,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and Outstanding Amount of all Term Loans of such
Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and, Swingline Loans and L/C Ob li ga tions.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“United States” and “U.S.” mean the United States of America.

“ Unre im bur se d Am ount” ha s the mea nin g spe ci fie d in Sec tion  
2.16(f).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

1.02.    Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision

 

43



--------------------------------------------------------------------------------

thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. Any
and all references to “Borrower” regardless of whether preceded by the term a,
any, each of, the, all, and/or any other similar term shall be deemed to refer,
as the context requires, to each and every party constituting a Borrower,
individually and/or in the aggregate.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

( d)    An y ref er en ce he re in to a me rg er, tr ansf er, con sol id at ion,
am alg am ation, as si gnm ent, sal e, di spos ition or tra nsf er , or si mi la
r ter m, sh all be de em ed to app ly to a divisi on of or by a limit ed lia
bilit y comp an y, or an al loca tion of ass ets to a ser ie s of a limi te d
lia bil it y com pa ny (or the unwinding of su ch a di visi on or al loc ation),
as if it we re a mer ge r, tra ns fer , cons olid ation, amal ga ma tion, assi
gnment, sale , dispositi on or trans fer , or si mi la r ter m, as app li ca bl
e, to, of or with a se para te Per son. An y divis ion of a li mi te d lia bil
it y comp an y shall cons titute a sep arate Per son he re unde r (and eac h
divi si on of an y limi te d li abi li ty comp an y tha t is a Su bs idi ar y,
joint ve ntur e or an y oth er like ter m sha ll also cons titute suc h a Per
son or e ntit y) .

(e )    Ter ms defi ne d in the UC C in effe ct on the Spin -O ff Ef fective Da
te and not otherw ise def in ed he re in sha ll, unle ss the cont ex t otherwise
indi cat es, ha ve the mea nin gs pr ovide d by those def initions. Subj ect to
the for egoin g, the ter m “U CC” re fers, as of an y da te of de te rm in at
ion, to the UCC the n in effe ct.

1.03.    Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal

 

44



--------------------------------------------------------------------------------

amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (B) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04. Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05.    Zone. Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).

ARTICLE II

THE COMMITMENTS AND LOANS

2.01.    Loans.

(a)    Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Borrowers, in
Dollars, on the Closing Date in an amount not to exceed such Term Lender’s
Applicable Percentage of the Term Facility. The Term Borrowing shall consist of
Term Loans made simultaneously by the Term Lenders in accordance with their
respective Applicable Percentage of the Term Facility. Term Borrowings repaid or
prepaid may not be reborrowed. Term Loans may be Base Rate Loans or LIBOR Rate
Loans, as further provided herein.

(b)    Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrowers in Dollars from time to time, on any Business
Day during the Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Revolving Borrowing, (i) the Total
Revolving Outstandings shall not exceed the Revolving Facility, and (ii) the
Revolving Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Within the limits of each Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrowers may

 

45



--------------------------------------------------------------------------------

borrow Revolving Loans, prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Loans may be Base Rate Loans or LIBOR Rate Loans, as
further provided herein. All Swingline Loans shall be made as provided in
Section 2.03.

2.02.    Borrowings, Conversions and Continuations of Loans.

(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of LIBOR Rate Loans shall be made upon the Borrower
Representative’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 2:00 p.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of LIBOR Rate Loans or
of any conversion of LIBOR Rate Loans to Base Rate Loans, and (ii) one business
day prior to the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Borrower Representative pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the Borrower Representative. Each Borrowing of, conversion to or continuation
of LIBOR Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $250,000 in excess thereof. Except as provided in Section 2.03(b),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower
Representative is requesting a Borrowing, a conversion of Loans from one Type to
the other, or a continuation of LIBOR Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower Representative fails to specify a Type of Loan
in a Loan Notice or if the Borrower Representative fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBOR Rate Loans. If the Borrower
Representative requests a Borrowing of, conversion to, or continuation of LIBOR
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

(b)    Following receipt of a Loan Notice for a Facility, the Administrative
Agent shall promptly notify each Appropriate Lender of the amount of its
Applicable Percentage under such Facility of the applicable Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower
Representative, the Administrative Agent shall notify each Appropriate Lender of
the details of any automatic conversion to Base Rate Loans, in each case as
described in the preceding subsection. In the case of a Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing are the initial Loans, Section 4.01), the
Administrative Agent shall make all

 

46



--------------------------------------------------------------------------------

funds so received available to the Borrower Representative or the other
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of such Borrower on the books of TD Bank with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower Representative.

(c)    Except as otherwise provided herein, a LIBOR Rate Loan may be continued
or converted only on the last day of an Interest Period for such LIBOR Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as LIBOR Rate Loans without the consent of the Required Lenders.

(d)     The Administrative Agent shall promptly notify the Borrower
Representative and the Lenders of the interest rate applicable to any Interest
Period for LIBOR Rate Loans upon determination of such interest rate. At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify
the Borrower Representative and the Lenders of any change in TD Bank’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five Interest Periods in effect with respect to Loans.

(f)    This Section 2.02 shall not apply to Swingline Loans.

(g)    Cashless Settlement Mechanism. Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all or the
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower
Representative, the Administrative Agent and such Lender.

2.03.    Swingline Loans.

(a)    To the extent there are insufficient collected funds in the Master
Account, as determined on any Business Day by the Administrative Agent in its
sole discretion, to pay the fees and charges and other account activity in the
Master Account for such Business Day, the Borrower Representative shall be
deemed to have given notice to the Administrative Agent and the Swingline
Lender, and automatically and irrevocably requested, the borrowing of a
Swingline Loan from the Swingline Lender in the amount of such insufficiency
(the “Insufficiency”). So long as (x) no Default or Event of Default has
occurred and is continuing, and (y) no Lender is then a Defaulting Lender, and
subject to the terms and conditions of this Agreement, the Swingline Lender
agrees to make a Swingline Loan to the Borrowers on such Business Day in the
amount of the Insufficiency; provided, however, the making of such Swingline
Loan shall not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $5,000,000 (the “Swingline Sublimit”) or (ii) the
Revolving Exposure of any Lender exceeding the Revolving Commitment of such
Lender; provided, further, however, that the Swingline Lender shall

 

47



--------------------------------------------------------------------------------

not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. The proceeds of each Swingline Loan shall be credited to the Master
Account by the Swingline Lender. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swingline Loans. For the avoidance of doubt, the Borrowers may not
request a Swingline Loan except in accordance with the procedures set forth in
the first sentence of this Section 2.03(a). Each such Swingline Loan shall be a
Base Rate Loan. Each Swingline Loan shall be subject to all other terms and
conditions applicable to Revolving Loans made pursuant to Section 2.01(b),
except that all payments thereon shall be payable to the Swingline Lender for
its own account.

(b) The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m. on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which the Lenders will participate. Promptly upon such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan. Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner
provided in Section 2.12(b) with respect to Loans made by such Lender (and
Section 2.12(b) shall apply, mutatis mutandis, through the payment obligations
of the Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amount so received by it from the Lenders. The
Administrative Agent shall notify the Borrower Representative of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrowers (or other party on behalf of the
Borrowers) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale or participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interest may appear; provided, however, that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent that such payment is required to be
refunded to the Borrowers for any reason. The purchase or participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrowers of any
default in the payment thereof.

 

48



--------------------------------------------------------------------------------

2.04.    Appointment of Borrowers’ Representative. Each other Borrower hereby
irrevocably appoints the Company as its representative (the “Borrower
Representative”), and the Company shall act under this Agreement as the
representative of each Borrower for all purposes, including, without being
limited to, requesting Borrowings and receiving account statements and other
notices and communications to the Borrowers (or any of them) from the
Administrative Agent or any Lender. The Administrative Agent and the Lenders may
rely, and shall be fully protected in relying, on any request for borrowing,
disbursement instruction, report, information or any other notice or
communication made or given by the Company, whether in its own name, on behalf
of any Borrower, on behalf of “the Borrowers,” and neither the Administrative
Agent nor any Lender shall have any obligation to make any inquiry or request
any confirmation from or on behalf of any Borrower as to the binding effect on
it of any such request, instruction, report, information, notice or
communication, nor shall the joint and several character of the Borrowers’
liability for the Obligations be affected.

2.05.    Prepayments.

 

  (a)

Optional.

(i) The Borrowers may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Term Loans and Revolving Loans in whole
or in part without premium or penalty subject to Section 3.05; provided that,
unless otherwise agreed by the Administrative Agent, (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three (3)
Business Days prior to any date of prepayment of LIBOR Rate Loans and (2) on the
date of prepayment of Base Rate Loans; (B) any prepayment of LIBOR Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if LIBOR Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Borrower, the BorrowerBo rr ower s shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of principal shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the outstanding Term Loans pursuant
to this Section 2.05(a) shall be applied to the principal repayment installments
thereof in inverse order of maturity. Subject to Section 2.15, such prepayments
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.

 

49



--------------------------------------------------------------------------------

(ii)    At any time the Cash Management Agreements are not in effect, the
BorrowerBor ro wers may, upon notice to the Swingline Lender pursuant to
delivery to the Swingline Lender of a Notice of Loan Prepayment (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided that,
unless otherwise agreed by the Swingline Lender, (A) such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
hereof (or, if less, the entire principal thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the BorrowerBo rr ower s, the BorrowerBor rower s shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of principal shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

 

  (b)

Mandatory.

(i)    Dispositions and Involuntary Dispositions. The Borrowers shall prepay the
Term Loans as hereinafter provided in an aggregate amount equal to 100% of the
Net Cash Proceeds received by any Loan Party or any Subsidiary from all
Dispositions (other than (i)  Permitted Transfers and (ii)   the Outdoo r Produ
cts Group Spin- Of f so lon g as the Bo rro wer s ha ve sa tisfie d the Spin -O
ff Conditions ) and Involuntary Dispositions within ten (10) days of the date of
such Disposition or Involuntary Disposition; provided, however, that so long as
no Default shall have occurred and be continuing, such Net Cash Proceeds shall
not be required to be so applied (A) until the aggregate amount of the Net Cash
Proceeds derived from any such Disposition or Involuntary Disposition in any
fiscal year of the Borrowers is equal to or greater than $10,000,000 and (B) at
the election of the Borrowers (as notified by the Borrower Representative to the
Administrative Agent) to the extent such Loan Party or such Subsidiary reinvests
all or any portion of such Net Cash Proceeds in operating assets (other than
current assets) (but specifically excluding current assets as classified by
GAAP) within two hundred seventy (270) days after the receipt of such Net Cash
Proceeds; provided that if such Net Cash Proceeds shall have not been so
reinvested shall be immediately applied to prepay the Loans.

(ii)    Reserved.

(iii)    Reserved.

(iv)    Application of Payments. Each prepayment of Loans pursuant to the
foregoing provisions of Section 2.05(b)(i)-(iii) shall be applied to the
principal repayment installments of the Term Loan in inverse order of maturity,
including, without limitation, the final principal repayment installment on the
Maturity Date of the Term Facility. Subject to Section 2.15, such prepayments
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of the Term Facility.

 

50



--------------------------------------------------------------------------------

(v)    Revolving Outstandings. If for any reason the Total Revolving
Outstandings at any time exceed the Revolving Facility at such time, the
Borrowers shall immediately prepay Revolving Loans and, Swingline Loans and L/C
Borr owin gs and/or Ca sh Col la ter iz e the L/C Obli ga ti ons (together with
all accrued but unpaid interest thereon) in an aggregate amount equal to such
excess.

(vi)    Application of Other Payments. Except as otherwise provided in
Section 2.15, prepayments of the Revolving Facility made pursuant to this
Section 2.05(b)(v), first, shall be applied torat ab ly to the L/ C Bo rrowi ng
s and the Swingline Loans and, second, shall be applied to the outstanding
Revolving Loans.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
LIBOR Rate Loans in direct order of Interest Period maturities. All prepayments
under this Section 2.05(b) shall be subject to Section 3.05, but otherwise
without premium or penalty, and shall be accompanied by interest on the
principal amount prepaid through the date of prepayment.

2.06.    Termination or Reduction of Commitments.

(a)                 The Borrower Representative may, upon notice to the
Administrative Agent, terminate the Revolving Facility or the Le tte r of Cre
dit Sublimit or from time to time permanently reduce the Revolving Facility or
the Le tte r of C redit Sub limit ; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five (5) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, and (iii) the Borrower Representative shall not
terminate or reduce (A ) the Revolving Facility if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings
would exceed the Revolving Facility and (B ) the Le tte r of Cr edit Subli mit
if , after gi vin g eff ec t the re to, the Outst andi ng Amount of L/C Obliga
tions not ful ly Ca sh Coll at eral iz ed he re unde r wo uld ex ceed the Le tt
er of Credit Sublimit . The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Revolving
Facility. Any reduction of the Revolving Facility shall be applied to the
Revolving Commitment of each Revolving Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Revolving Facility shall be paid on the effective date of such termination.

(b)    Application of Commitment Reductions; Payment of Fees.

The Administrative Agent will promptly notify the Lenders of any termination or
reduction of Le tt er of Cre dit Sub lim it , the Swingline Sublimit or the
Revolving Commitment under this Section 2.06. Upon any reduction of the
Revolving Commitments, the Revolving Commitment of each Revolving Lender shall
be reduced by such Lender’s Applicable Revolving Percentage of such reduction
amount. All fees in respect of the

 

51



--------------------------------------------------------------------------------

Revolving Facility accrued until the effective date of any termination of the
Revolving Facility shall be paid on the effective date of such termination.

2.07.    Repayment of Loans.

(a ) (a) Term Loans. The Borrowers shall jointly and severally repay to the Term
Lenders the aggregate principal amount of all Term Loans in quarterly
installments of $1,575,000, in each case, commencing on September 18, 2015 and
continuing on each December 18, March 18, June 18 and September 18 thereafter
(as such installments may hereafter may be adjusted as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05), unless accelerated sooner pursuant to Section 8.02. Any remaining
Outstanding Amount of the Term Loans, together with all accrued and unpaid
interest thereon, shall be due and payable on the Maturity Date for the Term
Facility.

( b) (b) Revolving Loans. The Borrowers jointly and severally shall repay to the
Revolving Lenders on the Maturity Date for the Revolving Facility the aggregate
principal amount of all Revolving Loans outstanding on such date, together with
all accrued and unpaid interest thereon.

(c ) (c) Swingline Loans. The Borrowers shall repay jointly and severally each
Swingline Loan on the earlier to occur of (x) the Maturity Date for the
Revolving Facility and (y) the first date after such Swingline Loan is made that
is the 15th or last day of a calendar month and is at least two (2) Business
Days after such Swingline Loan is made; provided, that on each date that a
Revolving Borrowing under Section 2.01(b) is made, the Borrowers shall repay all
Swingline Loans.

2.08.    Interest.

(a) Subject to the provisions of subsection (b) below, (i) each LIBOR Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period from the applicable borrowing date at a rate per annum
equal to the LIBOR Rate for such Interest Period plus the Applicable Rate for
such Facility; and (ii) each Base Rate Loan under a Facility shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility.

(b) (i) If any amount of principal of any Loan or Swingline Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

52



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations (in cluding Le tte r of C red it Fees) hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09.    Fees.

(a) Commitment Fee. The Borrowers shall jointly and severally pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Applicable Percentage, a commitment fee in Dollars equal to the Applicable
Rate times the actual daily amount by which the Revolving Facility exceeds the
sum of (i )   the Outstanding Amount of Revolving Loans and (i i)   the Ou ts ta
ndi ng Am ount of L/C Obliga tions, subject to adjustment as provided in Section
2.15. For the avoidance of doubt, the Outstanding Amount of Swingline Loans
shall not be counted towards usage of the Revolving Facility. The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Late Charge. The Borrowers agree to jointly and severally pay the
Administrative Agent for the account of the Lenders holding such Obligations,
with respect to any payment of principal, interest or fees due under this
Agreement that is not made within ten (10) days after its due date, a late
charge equal to six percent (6%) of the amount past due.

(c) Other Fees. (i) The Borrowers shall jointly and severally pay to the TD Bank
and the Administrative Agent for their own respective accounts, in Dollars, fees
in the amounts and at the times specified in the TD Bank Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

53



--------------------------------------------------------------------------------

(ii) The Borrowers shall jointly and severally pay to the Lenders, in Dollars,
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

2.10.    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the LIBOR Rate) shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Adjusted Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Adjusted Consolidated Leverage Ratio would have resulted in higher
pricing for such period, each Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the appli ca ble L/ C Is su er, as the case ma y be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, an y Le nde r or any LenderL/C Is su er), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
an y Le nde r or any LenderL/C Is su er under Section 2.08(b) or under Article
VIII. The Borrowers’ obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

2.11.    Evidence of Debt.

(a) The Loans and L/C Cre dit Ext ens ions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans and L/C Cre dit Ex
te nsi ons made by the Lenders to the Borrowers and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations. In the

 

54



--------------------------------------------------------------------------------

event of any conflict between the accounts and records maintained by any Lender
and the accounts and records of the Administrative Agent in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error. Upon the request of any Lender to a Borrower made
through the Administrative Agent, such Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to such Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Le tt er s of Cr ed it and Swingline Loans. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
account and records of the Administrative Agent shall control in the absence of
manifest error.

2.12.    Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 11:00 a.m. on the date specified herein. The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 11:00 a.m., shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date one Business Day
prior to such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative

 

55



--------------------------------------------------------------------------------

Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount in
Same Day Funds with interest thereon, for each day from and including the date
such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by such Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an y L /C Is su er hereunder that such Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the app li ca ble L/C Is su er, as the
ca se ma y be , the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the Lenders or the app li ca bl e L/C Issu er ,
as the cas e ma y be , severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or suc h L/C Iss
uer , in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Loans or L/C Cre di t Ex te nsi on set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Loans, to fund participations in Le tte rs of Cre
dit and Swingline Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to

 

56



--------------------------------------------------------------------------------

make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing (other than Swingline Borrowings) shall be made from the Appropriate
Lenders, each payment of fees under Section 2.09 and cl aus es (m)  a nd (n) of
Sec ti on  2.16 shall be made for account of the Appropriate Lenders, and each
termination or reduction of the amount of the Commitments shall be applied to
the respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (ii) each Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Revolving Loans) or their respective Loans that are to
be included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrowers
shall be made for account of the Appropriate Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrowers shall be made for account of the
Appropriate Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Appropriate Lenders.

2.13.    Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans and

 

57



--------------------------------------------------------------------------------

subparticipations in L/C Oblig ations and Swingline Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/ C Obli ga tions and Swingline Loans to
any assignee or participant, other than an assignment to the Company or any
Affiliate thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable lawLaw , that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14.    Increase in Commitments.

(a) Borrower Request. The Borrower Representative may by written notice to the
Administrative Agent elect to request (x) prior to the Maturity Date for the
Revolving Facility, an increase to the existing Revolving Commitments (each, an
“Incremental Revolving Commitment”) and/or (y) the establishment of one or more
new term loan commitments (each, an “Incremental Term Commitment”), (A) pr ior
to the S pin-Off Effec tive Da te , by an aggregate amount not in excess of
$150,000,000.150,000,000 and (B)  on the Spin -Of f Ef fect ive Da te and the
reaf ter , by an aggr eg at e amount not in ex cess of an amount eq ua l to
$50,000,000 le ss the amount of an y In crem ent al Re vol ving Com mitm ents
and the a mount of an y In cre me nta l Te rm Commitm ents es tablish ed pr ior
to the Spin -Off Eff ec tive Da te . Each such notice shall specify (i) the date
(each, an “Increase Effective Date”) on which the Borrower Representative
proposes that the Incremental Commitments shall be effective, which shall be a
date not less than 15 Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each existing
Lender or Eligible Assignee to whom the Borrower Representative proposes any
portion of such Incremental Commitments be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the Incremental Commitments may elect or decline, in its sole
discretion, to provide such Incremental Commitment. Each Incremental Commitment
shall be in an aggregate amount of $25,000,000 or any whole multiple of
$5,000,000 in excess thereof (provided that such amount may be less than
$10,000,000 if such amount represents all remaining

 

58



--------------------------------------------------------------------------------

availability under the aggregate limit in respect of Incremental Commitments set
forth in above).

(b) Conditions. The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 4.02 shall be satisfied;

(ii) no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date;

(iii) the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 2.14(b), the representations and
warranties contained in Section 5.05(a) and Section 5.05(b) shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01.

(iv) on a pro forma basis (assuming, in the case of Incremental Revolving
Commitments, that such Incremental Revolving Commitments are fully drawn), the
Borrowers shall be in compliance with each of the covenants set forth in Section
7.11 as of the end of the latest fiscal quarter for which internal financial
statements are available;

(v) the Borrowers shall jointly and severally make any breakage payments in
connection with any adjustment of Revolving Loans pursuant to Section 2.14(d);
and

(vi) the Borrower Representative shall deliver or cause to be delivered
officer’s certificates and legal opinions of the type delivered on the Closing
Date to the extent reasonably requested by, and in form and substance reasonably
satisfactory to, the Administrative Agent.

(c) Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to Incremental Commitments shall be as follows:

(i) terms and provisions of Incremental Term Loans shall be, except as otherwise
set forth herein or in the Increase Joinder, identical to the Term Loans (it
being understood that Incremental Term Loans may be a part of the Term Loans)
and to the extent that the terms and provisions of Incremental Term Loans are
not identical to the Term Loans (except to the extent permitted by clause (iii),
(iv) or (v) below) they shall be reasonably satisfactory to the Administrative
Agent; provided that in any event the Incremental Term Loans must comply with
clauses (iii), (iv) and (v) below;

 

59



--------------------------------------------------------------------------------

(ii) the terms and provisions of Revolving Loans made pursuant to new
Commitments shall be identical to the Revolving Loans;

(iii) the weighted average life to maturity of any Incremental Term Loans shall
be no shorter than the remaining weighted average life to maturity of the then
existing Term Loans;

(iv) the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the then Latest Maturity Date;

(v) the Applicable Rate for Incremental Term Loans shall be determined by the
Borrowers and the Lenders of the Incremental Term Loans; provided that in the
event that the Applicable Rate for any Incremental Term Loan is greater than the
Applicable Rate for the existing Term Loans, then the Applicable Rate for the
existing Term Loans shall be increased to the extent necessary so that the
Applicable Rate for the Incremental Term Loans is equal to the Applicable Rate
for the existing Term Loans, and the Applicable Rate for Revolving Loans (at
each point in the table set forth in the definition of “Applicable Rate,” to the
extent applicable) shall be increased by the same number of basis points as the
Applicable Rate for the Term Loan is increased; provided, further, that in
determining the Applicable Rate applicable to the Term Loans and the Incremental
Term Loans, (x) original issue discount (“OID”) or upfront fees (which shall be
deemed to constitute like amounts of OID) payable by the Borrowers to the
Lenders of the Incremental Term Loans in the primary syndication thereof shall
be included (with OID being equated to interest based on an assumed four-year
life to maturity), (y) customary arrangement or commitment fees payable to one
or more arrangers (or their affiliates) of the Incremental Term Loans shall be
excluded; and (z) if the LIBOR or Base Rate “floor” for the Incremental Term
Loans is greater than the LIBOR or Base Rate “floor,” respectively, for the
existing Term Loans, the difference between such floor for the Incremental Term
Loans and the existing Term Loans shall be equated to an increase in the
Applicable Rate for purposes of this clause (v).

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrowers, the Administrative Agent and each
Lender making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them. Notwithstanding the provisions of Section 10.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.14. In addition, unless otherwise specifically
provided herein, from and after the Increase Effective Date all references in
Loan Documents to Revolving Loans or Term Loans shall be deemed, unless the
context otherwise requires, to include references to Revolving Loans made
pursuant to Incremental Revolving Commitments and Incremental Term Loans that
are Term Loans, respectively, made pursuant to this Agreement. This Section 2.14
shall supersede any provisions in Section 2.13 or Section 10.01 to the contrary.

 

60



--------------------------------------------------------------------------------

(d)    Adjustment of Revolving Loans. To the extent the Commitments being
increased on the relevant Increase Effective Date are Incremental Revolving
Commitments, then each Revolving Lender that is acquiring an Incremental
Revolving Commitment on the Increase Effective Date shall make a Revolving Loan,
the proceeds of which will be used to prepay the Revolving Loans of the other
Revolving Lenders immediately prior to such Increase Effective Date, so that,
after giving effect thereto, the Revolving Loans outstanding are held by the
Revolving Lenders pro rata based on their Revolving Commitments after giving
effect to such Increase Effective Date. If there is a new borrowing of Revolving
Loans on such Increase Effective Date, the Revolving Lenders after giving effect
to such Increase Effective Date shall make such Revolving Loans in accordance
with Section 2.01(b).

(e)    Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to the Borrowers in an amount equal to its new Commitment.

(f)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this Section 2.14 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees, except that the new Loans may be subordinated in
right of payment to the extent set forth in the Increase Joinder.

2.15.    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pr o rata ba si s of any amounts
owing by such Defaulting Lender to an y L/C Is su er or the Swingline Lender
hereunder; third, to C ash Col la tera liz e the L/ C Is su ers ’ Fronti ng Ex
posure with resp ect to such Defa ult in g L en de r i n a cco rd an ce with S
ection 2.17; f our th, as the Borrower Representative may request (so long as no
Defa ul t or Eve nt of Default exists), to

 

61



--------------------------------------------------------------------------------

the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourthfi fth , if so determined by the Administrative
Agent and the Borrower Representative, to be held in a deposit account and
released pro rata in order to (A )  satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement; fifth and
(B) Cash Collateralize the L/C Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.17; sixth, to the payment of any
amounts owing to the Lenders or, the L/C Is su er s or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, an y L/C Iss ue r or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; sixthsev enth , so long as no Default or Eve nt of Defa ult exists,
to the payment of any amounts owing to a Loan Party as a result of any judgment
of a court of competent jurisdiction obtained by such Loan Party against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and seventheig ht h, to such Defaulting Lender
or as otherwise as ma y be requ ir ed under the Lo an Doc ume nts in conn ect
ion with an y Li en con fer red there und er or directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Bo rr owing s in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the re la te d Le tt ers of Cre dit we re is su ed at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Ob li ga tio ns owe d to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obli ga tions ow ed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C Oblig
ations and Swingline Loans are held by the Lenders pro rata in accordance with
the Commitments hereunder without giv ing eff ect to Sec ti on   2.15(a)(v ).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Ca sh Co ll at eral pur sua nt to this Section  2.15 (a)(i i) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii)    Certain Fees.

( A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

( B)     Let ter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable

 

62



--------------------------------------------------------------------------------

Revolv ing Pe rce nta ge of the sta te d am ount of Le tt ers of Cr ed it f or
wh ic h it has provid ed Ca sh Coll ate ral purs ua nt to Sec tion  2.14.

( C)     Defaulting Lender Fees. With respect to any fee payable under
Section 2.09(a) or Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each L/C
Issuer and the Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(3) not be required to pay the remaining amount of any such fee.

(b)    Defaulting Lender Cure.    If the Borrower Representative, the
Administrative Agent and the Swingline Lender agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

2.16.     Letter s of Cr ed it .

(a )    The Letter of Credit Issuance. The Borrower Representative may request
that a L/C Issuer issue a Letter of Credit on behalf of the Captive Insurance
Company and, subject to the terms and conditions set forth herein, (A) such L/C
Issuer may agree, in reliance upon the agreements of the Revolving Lenders set
forth in this Section, (1) from time to time on any Business Day during the
period from the Fifth Amendment Effective Date until the Letter of Credit
Expiration Date, to issue such Letter of Credit for the account of the Borrower
Representative on behalf of the Captive Insurance Company, and to amend or
extend a Letter of Credit previously issued by it, in accordance with
Section 2.16(b), and (2) to honor drawings under such Letter of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower Representative on behalf of the Captive
Insurance Company; provided that after giving effect to any L/C Credit Extension
with respect to any Letter of Credit, (x) the Total

 

63



--------------------------------------------------------------------------------

Revolv ing Outsta nding s sha ll not ex ceed the Re volving Fa cili ty , (y )  
the Revo lving Ex posur e of an y Re volving Le nde r sha ll not ex ceed such Le
nde r’ s Re volving Com mitm ent, and (z)  the Outst anding Amount of the L/C
Obliga tions sha ll not ex ceed the Le tt er of Cre di t Sub limi t; pr ovide d,
fu rt her , tha t an y L/C Is su er ap pr oac hed to pr ovide a Le tt er of C
red it for the account of t he Bo rro wer Re pre se nta ti ve on be ha lf of the
Ca ptive Ins ura nc e Comp an y may el ec t or dec line , in its sol e di scre
tion, to iss ue suc h Le tte r of Cr edit.

(b)     Notice of Is su an ce, Ame ndme nt, Ext ens ion, Re in st at ement or Re
ne wa l.

( i)    To requ est th e is su an ce of a Le tt er of Cre di t (o r the am endm
ent of the term s and condit ions, ex te nsi on of the terms and condi tions, ex
te nsi on of the ex pi rat ion da te , or reins ta te me nt of amoun ts pa id,
or ren ew al of an outs ta nding Le tte r of C red it ), the Bo rro we r Re pre
sentativ e shall de li ve r (or tr an sm it b y el ect ronic com muni cation, if
arr an ge me nts fo r doi ng so ha ve be en ap pr ove d by the applica bl e L/C
Is su er) to an L/C Is su er se lec te d by it and to the Administ rat ive Agent
not la te r than 11:0 0 a.m. at lea st two (2 )   Busi ne ss Da ys (or suc h la
te r dat e and tim e as th e Ad ministr ative Ag ent and suc h L /C Is su er ma
y ag ree in a pa rti cul ar inst an ce in the ir sole disc ret ion) pri or to
the pr oposed iss ua nc e da te or da te of am endm en t, as the cas e may be a
notic e requ es ti ng the iss ua nc e of a Le tte r of Cr edit, or ide ntif yi
ng the Le tt er of Cre dit to be am end ed, ex te nde d, reins ta te d or ren ew
ed, and spe ci fy in g the da te of issua nce , ame nd me nt, ex te nsi on,
reins ta te ment or ren ew al (whi ch sha ll be a Bus in ess Da y) , the da te
on whic h suc h Le tte r of Cre dit is to ex pir e (w hic h shall co mp ly wi th
cl ause (d)  o f this Sec ti on   2.16), the amount of suc h Le tte r of Cre
dit, the na me and add ress of the be nef ic ia ry ther eo f, the pur pose and
na tur e of the requ ested Letter of Credit and such other information as shall
be necessary to prepare, amend, extend, reinstate or renew such Letter of
Credit. If requested by the applicable L/C Issuer, the Borrower Representative
also shall submit a letter of credit application and reimbursement agreement on
such L/C Issuer’s standard form in connection with any request for a Letter of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application and reimbursement agreement or other agreement submitted by the
Borrower Representative to, or entered into by the Borrower Representative with,
an L/C Issuer relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

( ii)    If the Bo rr owe r Re pr es en ta tive so req ue st s in an y appl ica
ble Le tte r of Cre dit Applica tion (or the am endm ent of an outst anding
Letter of Credit), the applicable L/C Issuer may, in its sole discretion, agree
to issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit shall permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month per iod
to be ag reed upon b y the Bo rr ow ers and

 

64



--------------------------------------------------------------------------------

the applicable L/C Issuer at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrowers shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto- Extension Letter of Credit has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an
expiration date not later than the date permitted pursuant to Section 2.16(d);
provided, that such L/C Issuer shall not (A) permit any such extension if
(1) such L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its extended form
under the terms hereof (except that the expiration date may be extended to a
date that is no more than one (1) year from the then-current expiration date) or
(2) it has received notice (which may be in writing or by telephone (if promptly
confirmed in writing)) on or before the day that is seven (7) Business Days
before the Non-Extension Notice Date from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (B) be obligated
to permit such extension if it has received notice (which may be in writing or
by telephone (if promptly confirmed in writing)) on or before the day that is
seven (7) Business Days before the Non-Extension Notice Date from the
Administrative Agent, any Revolving Lender or the Borrower Representative that
one or more of the applicable conditions set forth in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.

(c)     Limitations on Amounts, Issuance and Amendment. A Letter of Credit shall
be issued, amended, extended, reinstated or renewed only if (and upon issuance,
amendment, extension, reinstatement or renewal of each Letter of Credit the
Borrower Representative shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, extension, reinstatement or renewal
(x) the aggregate L/C Obligations shall not exceed the L/C Sublimit, (y) the
Revolving Exposure of any Lender shall not exceed its Revolving Commitment and
(z) the Total Revolving Exposure shall not exceed the total Revolving
Commitments.

( i)    No L/C Is su er sha ll be unde r an y obli ga ti on to is sue an y Le
tte r of Credit if:

( A)    any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Fifth Amendment Effective Date, or shall impose upon such
L/C Issuer any unreimbursed loss,

 

65



--------------------------------------------------------------------------------

cost or ex pe nse whic h wa s not appli cab le on the Fifth Ame ndme nt Effec ti
ve Date and whic h such L/C Is su er in good fai th dee ms mat eri al to it;

(B )    the iss ua nc e of su ch Le tt er of Cre dit would viol ate one or more
polic ie s of suc h L/ C Is su er applica ble to let ter s of cre dit ge ne ral
ly ;

( C)     except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000,
in the case of a standby Letter of Credit;

( D)    any Revolving Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrowers or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

(ii)     No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

( iii)    Nothwithstanding anything in this Section 2.16 or this Agreement to
the contrary, no L/C Issuer shall issue a Letter of Credit other than for the
account of the Borrower Representative on behalf of the Captive Insurance
Subsidiary.

( d)    Expiration Date. Each Letter of Credit shall have a stated expiration
date no later than the earlier of (ix) the date twelve (12) months after the
date of the issuance of such Letter of Credit (or, in the case of any extension
of the expiration date thereof, whether automatic or by amendment, twelve months
after the then-current expiration date of such Letter of Credit) and (x) the
date that is five (5) Business Days prior to the Maturity Date.

(e )    Par tic ipa tions.

( i)    By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount or extending the expiration date thereof), and
without any further action on the part of the applicable L/C Issuer or the
Lenders, such L/C Issuer hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such L/C Issuer, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this clause (e) in respect of Letters of Credit is absolute, unconditional
and

 

66



--------------------------------------------------------------------------------

irrevo ca bl e and sha ll not be af fe ct ed by an y ci rc umst an ce wh atso ev
er, inc luding an y am endment, ex te nsi on, reinst at em ent or re ne wa l of
an y Le tte r of Cre dit or t he occ ur re nc e and cont inu an ce of a De fa
ult or r edu ct ion or ter mina tion of t he Re volvi ng Commit me nts .

( ii)    In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely, unconditionally and irrevocably agrees to pay to the
Administrative Agent, for account of the applicable L/C Issuer, such Lender’s
Applicable Percentage of each L/C Disbursement made by an L/C Issuer not later
than 1:00 p.m. on the Business Day specified in the notice provided by the
Administrative Agent to the Revolving Lenders pursuant to Section 2.16(f) until
such L/C Disbursement is reimbursed by the Borrowers or at any time after any
reimbursement payment is required to be refunded to the Borrowers for any
reason, including after the Maturity Date. Such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each such payment
shall be made in the same manner as provided in Section 2.02 with respect to
Loans made by such Lender (and Section 2.02 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders pursuant to this Section 2.16),
and the Administrative Agent shall promptly pay to the applicable L/C Issuer the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to
Section 2.16(f), the Administrative Agent shall distribute such payment to the
applicable L/C Issuer or, to the extent that the Revolving Lenders have made
payments pursuant to this clause (e) to reimburse such L/C Issuer, then to such
Lenders and such L/C Issuer as their interests may appear. Any payment made by a
Lender pursuant to this clause (e) to reimburse an L/C Issuer for any L/C
Disbursement shall not constitute a Loan and shall not relieve the Borrowers of
their obligation to reimburse such L/C Disbursement.

( iii)    Each Revolving Lender further acknowledges and agrees that its
participation in each Letter of Credit will be automatically adjusted to reflect
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit at each time such Lender’s Commitment is
amended pursuant to the operation of Section 2.14, as a result of an assignment
in accordance with Section 11.06 or otherwise pursuant to this Agreement.

( iv)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.16(e), then, without limiting the other provisions of this Agreement,
the applicable L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the applicable
L/C Issuer in accordance with banking industry rules on interbank compensation,
plus any administrative, processing or similar fees customarily charged by such
L/C Issuer

 

67



--------------------------------------------------------------------------------

in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Revolving Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of any
L/C Issuer submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (e)(vi) shall be conclusive
absent manifest error.

(f )    Reimbursement. If an L/C Issuer shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrowers shall jointly and severally
reimburse such L/C Issuer in respect of such L/C Disbursement by paying to the
Administrative Agent an amount equal to such L/C Disbursement not later than
12:00 noon on (i) the Business Day that the Borrower Representative receives
notice of such L/C Disbursement, if such notice is received prior to 10:00 a.m.
or (ii) the Business Day immediately following the day that the Borrower
Representative receives such notice, if such notice is not received prior to
such time, provided that, if such L/C Disbursement is not less than $1,000,000,
the Borrowers may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.02 or Section 2.04 that such payment be
financed with a Borrowing of Base Rate Loans or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrowers’ obligation to make such
payment shall be discharged and replaced by the resulting Borrowing of Base Rate
Loans or Swingline Loan. If the Borrowers fail to make such payment when due,
the Administrative Agent shall notify each Revolving Lender of the applicable
L/C Disbursement, the payment then due from the Borrowers in respect thereof
(the “Unreimbursed Amount”) and such Lender’s Applicable Percentage thereof.
Promptly upon receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the Unreimbursed Amount
pursuant to Section 2.16(e)(ii), subject to the amount of the unutilized portion
of the aggregate Revolving Commitments. Any notice given by any L/C Issuer or
the Administrative Agent pursuant to this Section 2.16(f) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

( g)    Obligations Absolute. Each Borrower’s joint and several obligation to
reimburse L/C Disbursements as provided in clause (f) of this Section 2.16 shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of:

(i)     any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;

( ii)    the existence of any claim, counterclaim, setoff, defense or other
right that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated

 

68



--------------------------------------------------------------------------------

hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

( iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement in such draft or other document being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

(iv)     waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrowers or any waiver by
such L/C Issuer which does not in fact materially prejudice the Borrowers;

( v)    honor of a demand for payment presented electronically even if such
Letter of Credit required that demand be in the form of a draft;

(vi)     any payment made by any L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)     payment by the applicable L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy, debtor-
in-possession, assignee for the benefit of creditors, liquidator, receiver or
other representative of or successor to any beneficiary or any transferee of
such Letter of Credit, including any arising in connection with any proceeding
under any Debtor Relief Law; or

( viii)    any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.16,
constitute a legal or equitable discharge of, or provide a right of setoff
against, each Borrower’s joint and several obligations hereunder.

( h)    Examination. The Borrower Representative shall promptly (but in no event
later than five Business Days after receipt) examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower Representative’s instructions or
other irregularity, the Borrower Representative will immediately notify the
applicable L/C Issuer. The Borrower Representative shall be conclusively deemed
to have waived any such claim against each L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(i)     Liability. None of the Administrative Agent, the Lenders, any L/C
Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit by the applicable L/C Issuer

 

69



--------------------------------------------------------------------------------

or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms, any error in translation or any consequence
arising from causes beyond the control of the applicable L/C Issuer; provided
that the foregoing shall not be construed to excuse an L/C Issuer from liability
to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable Law) suffered by the Borrowers
that are caused by such L/C Issuer’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an L/C Issuer (as
finally determined by a court of competent jurisdiction), an L/C Issuer shall be
deemed to have exercised care in each such determination, and that:

(i)     an L/C Issuer may replace a purportedly lost, stolen, or destroyed
original Letter of Credit or missing amendment thereto with a certified true
copy marked as such or waive a requirement for its presentation;

( ii)    an L/C Issuer may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;

( iii)    an L/C Issuer shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

( iv)    this sentence shall establish the standard of care to be exercised by
an L/C Issuer when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable Law, any standard of care
inconsistent with the foregoing).

Without limiting the foregoing, none of the Administrative Agent, the Lenders,
any L/C Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (A) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (B) an L/C Issuer
declining to take-up documents and make payment, (C) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor, (D) following a Borrower’s waiver of discrepancies with respect to such
documents or request for honor of such documents or (E) an L/C Issuer retaining
proceeds of a Letter of Credit based on an

 

70



--------------------------------------------------------------------------------

apparently applicable attachment order, blocking regulation, or third-party
claim notified to such L/C Issuer.

( j)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrowers when a Letter of Credit is issued by it,
(i) the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrowers for, and no L/C Issuer’s rights and remedies against the Borrowers
shall be impaired by, any action or inaction of any L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where any L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade – International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(k)     Benefits. Each L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

(l)     Letter of Credit Fees. The Borrowers shall jointly and severally pay to
the Administrative Agent for the account of each Revolving Lender in accordance
with its Applicable Revolving Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit. Letter of Credit
Fees shall be (i) payable on the first Business Day following each fiscal
quarter end, commencing with the first such date to occur after the issuance of
such Letter of Credit and (ii) accrued through and including the last day of
each fiscal quarter in arrears. If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

( m)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrowers shall jointly and severally pay directly to the
applicable L/C Issuer for its own account a fronting fee with respect to each
Letter of Credit, at the rate per annum equal to the percentage separately
agreed upon between the Borrower Representative and such L/C Issuer, computed on
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable no later

 

71



--------------------------------------------------------------------------------

than the tenth Business Day after the end of each fiscal quarter end in the most
recently- ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Maturity Date and thereafter on demand. In
addition, the Borrowers shall jointly and severally pay directly to the
applicable L/C Issuer for its own account the customary and reasonable issuance,
presentation, amendment and other processing fees, and other standard and
reasonable costs and charges, of such L/C Issuer relating to letters of credit
as from time to time in effect. Such customary and reasonable fees and standard
and reasonable costs and charges are due and payable on demand and are
nonrefundable.

(n)     Disbursement Procedures. The L/C Issuer for any Letter of Credit shall,
within the time allowed by applicable Laws or the specific terms of the Letter
of Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. Such L/C Issuer
shall promptly after such examination notify the Administrative Agent and the
Borrower Representative in writing of such demand for payment if such L/C Issuer
has made or will make an L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve any Borrower of its
obligation to reimburse such L/C Issuer and the Lenders with respect to any such
L/C Disbursement.

( o)    Interim Interest. If the L/C Issuer for any standby Letter of Credit
shall make any L/C Disbursement, then, unless the Borrowers shall jointly and
severally reimburse such L/C Disbursement in full on the date such L/C
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such L/C Disbursement is made to but excluding
the date that the Borrowers reimburse such L/C Disbursement, at the rate per
annum then applicable to Base Rate Loans; provided that if the Borrowers fail to
reimburse such L/C Disbursement when due pursuant to clause (f) of this
Section 2.16, then Section 2.08(b) shall apply. Interest accrued pursuant to
this clause (p) shall be for account of such L/C Issuer, except that interest
accrued on and after the date of payment by any Lender pursuant to clause (f) of
this Section 2.16 to reimburse such L/C Issuer shall be for account of such
Lender to the extent of such payment.

( p)    Re ser ve d.

( q)    Ca sh Col la tera liz at ion.

(i)     If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower Representative receives notice from the Administrative
Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated, Revolving Lenders with L/C Obligations representing at least 66-
2/3% of the total L/C Obligations) demanding the deposit of Cash Collateral
pursuant to this clause (q), the Borrowers shall immediately deposit into an
account established and maintained on the books and records of the
Administrative Agent (the “Collateral Account”) an amount in cash equal to 105%
of the total L/C Obligations as of such date plus any accrued and unpaid
interest thereon, provided that the obligation to deposit such Cash Collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without

 

72



--------------------------------------------------------------------------------

demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Borrower described in clause (f) of Section 8.01. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrowers under this Agreement. In
addition, and without limiting the foregoing or clause (d) of this Section 2.16,
if any L/C Obligations remain outstanding after the expiration date specified in
said clause (d), the Borrowers shall immediately deposit into the Collateral
Account an amount in cash equal to 105% of such L/C Obligations as of such date
plus any accrued and unpaid interest thereon.

( ii)    The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at each Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in the
Collateral Account. Moneys in the Collateral Account shall be applied by the
Administrative Agent to reimburse each L/C Issuer for L/C Disbursements for
which it has not been reimbursed, together with related fees, costs, and
customary processing charges, and, to the extent not so applied, shall be held
for the satisfaction of the joint and several reimbursement obligations of the
Borrowers for the L/C Obligations at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with L/C Obligations
representing 66-2/3% of the total L/C Obligations), be applied to satisfy other
obligations of the Borrowers under this Agreement. If the Borrowers are required
to provide an amount of Cash Collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower Representative within three (3) Business Days
after all Events of Default have been cured or waived.

(r )    L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, for so long as any Letter of Credit issued by an
L/C Issuer (other than TD Bank) is outstanding, such L/C Issuer shall deliver to
the Administrative Agent on the last Business Day of each calendar month and on
each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.

(s)     Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, the Captive Insursance Subsidiary, the Borrowers shall
jointly and severally be obligated to reimburse, indemnify and compensate the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit as if such Letter of Credit had been issued solely for the account of
such Borrower. Each Borrower irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the

 

73



--------------------------------------------------------------------------------

obligations of the Captive Insurance Subsidiary in respect of such Letter of
Credit. Each Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of the Captive Insurance Subsidiary inures to the benefit of the
Borrowers, and that each Borrower’s business derives substantial benefits from
the business of the Captive Insurance Subsidiary.

(t)     Confli ct with Is su er Doc ume nts. In the ev ent of an y con fl ic t
be twee n the ter ms hereo f a nd the ter ms of an y Issu er Do cum ent, the ter
ms hereo f sha ll control.

2.17.     Cash Collater al.

(a )    Obligation to Cash Collateralize. At any time there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any L/C Issuer (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the L/C Issuers’ Fronting Exposure
with respect to such Defaulting Lender (determined after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount. Additionally, if the
Administrative Agent notifies the Company at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then within two (2) Business Days after receipt of such
notice, the Company shall provide Cash Collateral for the Outstanding Amount of
the L/C Obligations in an amount not less than the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.

( b)    Grant of Security Interest. The Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as Collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.17(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the applicable L/C
Issuer as herein or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (determined in
the case of Cash Collateral provided pursuant to Section 2.15(a)(v), after
giving effect to Section 2.15(a)(v) and any Cash Collateral provided by the
Defaulting Lender). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
Controlled Account at TD Bank. The Borrowers shall pay on demand therefor from
time to time all customary account opening, activity and other administrative
fees and charges in connection with the maintenance and disbursement of Cash
Collateral.

(c )    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of

 

74



--------------------------------------------------------------------------------

the speci fic L/C Obliga ti ons, obli ga tions to fund parti cip at ions there
in (i nc ludi ng , as to Ca sh Co ll at eral pr ovi de d by a Re volvin g Le nde
r th at is a Defau lting Le nd er, an y inter est accrue d on suc h oblig at
ion) and othe r obliga tion s for which the Ca sh Co ll at eral wa s so pr ovide
d, pri or to an y ot he r a pplica tion of suc h prop ert y as ma y be pr ovide
d for he re in.

( d)    Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (A) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(B) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.18.     Ef fec t of B en ch ma rk Tra ns it ion E ve nt .

(a )    Benchmark Replacement. Notwithstanding anything to the contrary herein
or in any other Loan Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Administrative Agent and
the Borrowers may amend this Agreement to replace LIBOR with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrowers so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section titled “Effect of Benchmark Transition
Event” will occur prior to the applicable Benchmark Transition Start Date.

( b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(c )    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrowers and the Lenders of (i) any occurrence
of a Benchmark Transition Event or an Early Opt-in Election, as applicable, and
its related

 

75



--------------------------------------------------------------------------------

Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
titled “Effect of Benchmark Transition Event,” including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section titled
“Effect of Benchmark Transition Event.”

( d)    Benchmark Unavailability Period. Upon the Borrowers’ receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrowers may
revoke any request for a Borrowing of a LIBOR Rate Loan, conversion to or
continuation of LIBOR Rate Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrowers will be deemed
to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Loans. During any Benchmark Unavailability Period, the
component of Base Rate based upon LIBOR will not be used in any determination of
Base Rate.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01.    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so

 

76



--------------------------------------------------------------------------------

that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)    Payment of Other Taxes by the Loan Parties.    Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable lawLaw , or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)    Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.

(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the

 

77



--------------------------------------------------------------------------------

obligation of the Loan Party to do so), (y) the Administrative Agent and the
Loan Party, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Party, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

(d)    Evidence of Payments. Upon request by the Borrower Representative or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrower Representative shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower
Representative, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower Representative or the
Administrative Agent, as the case may be.

(e)    Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower Representative and the
Administrative Agent, at the time or times reasonably requested by the Borrower
Representative or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable lawLaw or the taxing authorities of a
jurisdiction pursuant to such applicable lawLa w or reasonably requested by the
Borrower Representative or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower Representative or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable lawLaw or reasonably requested by the Borrower Representative or the
Administrative Agent as will enable the Borrower Representative or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or
(B) required by applicable lawLaw other than the Code or the taxing authorities
of the jurisdiction pursuant to such applicable lawLaw to comply with the
requirements for exemption or reduction of withholding tax in that jurisdiction)
shall not be required if in the Lender’s reasonable judgment such completion,

 

78



--------------------------------------------------------------------------------

execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

 

  (1)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W- 8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

  (2)

executed originals of IRS Form W-8ECI;

 

  (3)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower Representative within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

 

  (4)

to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification documents

 

79



--------------------------------------------------------------------------------

 

from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
K-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed copies (or originals, as
required) of any other form prescribed by applicable lawLaw as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable lawLaw to permit the Borrower Representative or the Administrative
Agent to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable lawLaw (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrower Representative and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower Representative and the Administrative Agent in
writing of its legal inability to do so.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender any
refund of Taxes

 

80



--------------------------------------------------------------------------------

withheld or deducted from funds paid for the account of such Lender. If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to such Loan Party an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to such Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02.    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans, or cha
rg e i ntere st with resp ect to an y Lo an or L/C Credit Extension whose
interest is determined by reference to the LIBOR Rate, or to determine or charge
interest rates based upon the LIBOR Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the applicable interbank market, then,
on notice thereof by such Lender to the Borrower Representative through the
Administrative Agent, (i) any obligation of such Lender to make or continue
LIBOR Rate Loans or to convert Base Rate Loans to LIBOR Rate Loans, shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the LIBOR Rate component of the Base Rate, the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBOR Rate component of the Base Rate, in each case until such Lender notifies
the Administrative Agent and the Borrower Representative that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, convert all LIBOR Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR

 

81



--------------------------------------------------------------------------------

Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Rate Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the LIBOR Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the LIBOR Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the LIBOR Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

3.03.    Inability to Determine Rates. If in connection with any request for a
LIBOR Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) deposits are not being offered to banks
in the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such LIBOR Rate Loan, or (ii)adequate and
reasonable means do not exist for determining the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Rate Loan or in connection with
an existing or proposed Base Rate Loan, or (b) the Required Lenders determine
that for any reason the LIBOR Rate for any requested Interest Period with
respect to a proposed LIBOR Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such LIBOR Rate Loan, the Administrative Agent
will promptly so notify the Borrower Representative and each Lender. Thereafter,
(x) the obligation of the Lenders to make or maintain LIBOR Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the LIBOR Rate component of the Base Rate, the
utilization of the LIBOR Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower Representative may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04.    Increased Costs; Reserves on LIBOR Rate Loans.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e), or
any L/C Is su er other than as set forth below);

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

82



--------------------------------------------------------------------------------

(iii)    impose on any Lender or an y L/C Is su er or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans made by such Lender or an y Le tt er of Cre dit or an y par tic ipa
tion therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the LIBOR Rate (or of maintaining its
obligation to make any such Loan), or to incr ea se the cost to suc h Le nd er
or su ch L/C Issu er of pa rti cip ating in, issuin g or ma inta ining an y Le
tt er of Credit (or of ma int ai ning its obliga tion to par tic ipa te in or to
is sue an y Le tte r of Cre dit) , or to reduce the amount of any sum received
or receivable by such Lender or suc h L/C Is su er hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
suc h L/C Issuer, the Borrower Representative will pay to such Lender or suc h
L/C Is suer , as the case may be, such additional amount or amounts as will
compensate such Lender or suc h L/ C Is su er, as the case ma y be , for such
additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or suc h L/ C Is sue r determines
that any Change in Law affecting such Lender or suc h L/ C Is su er or any
Lending Office of such Lender or such Lender’s or suc h L/C Is su er holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or suc h L/C Is su er
capital or on the capital of such Lender’s or su ch L/C Is su er holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Le tte rs of Cre dit or
Swingline Loans held by, such Lender or the Le tt er s of Cre dit iss ue d by
such L/C Is su er, to a level below that which such Lender or such L/C Iss ue r
or su ch Lender’s or suc h L/ C Is su er holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or suc h L/C Is
su er policies and the policies of such Lender’s or su ch L/C Is su er holding
company with respect to capital adequacy), then from time to time the Borrower
Representative will pay to such Lender or suc h L/C Is su er, as the case ma y
be, such additional amount or amounts as will compensate such Lender or such L/C
Is su er or suc h Lender’s or suc h L/C Is su er holding company for any such
reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C Is su
er setting forth the amount or amounts necessary to compensate such Lender or
suc h L/C Is su er or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower
Representative shall be conclusive absent manifest error. The Borrower
Representative shall pay such Lender or suc h L/C Is su er the amount shown as
due on any such certificate within 10 days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender or an L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or suc h L/C Is su
er ’s right to demand such compensation, provided that no Borrower shall be
required to compensate a Lender or an L/C Iss ue r pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or suc h L/C
Is su er, as the case ma y be , notifies the Borrower Representative of the
Change

 

83



--------------------------------------------------------------------------------

in Law giving rise to such increased costs or reductions and of such Lender’s or
such L/C Issu er’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e)    Additional Reserve Requirements. The Borrower Representative shall pay to
each Lender, as long as such Lender shall be required to comply with any reserve
ratio requirement or analogous requirement of any other central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the LIBOR Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which shall be due and payable on each
date on which interest is payable on such Loan, provided the Borrower
Representative shall have received at least 10 days’ prior notice (with a copy
to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable 10 days
from receipt of such notice.

3.05.    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall jointly and
severally promptly compensate such Lender for and hold such Lender harmless from
any loss, cost or expense incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
Representative; or

(c)    any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower
Representative pursuant to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Rate Loan made by it at the LIBOR Rate used in determining the LIBOR Rate for
such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such LIBOR Rate Loan was in fact so funded.

 

84



--------------------------------------------------------------------------------

3.06.    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, an y L/C Is su er or any Governmental
Authority for the account of any Lender or an y L/C Iss ue r pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower Representative such Lender or suc h L/C Is su er
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or su ch L/C Is su er, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or suc h L/C Is su er, as the case ma y be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or suc h L/C Is su er, as the case ma y be . The Borrowers hereby jointly
and severally agree to pay all reasonable costs and expenses incurred by any
Lender an y L/C Iss ue r in connection with any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07.    Survival. All obligations of the Loan Parties under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, resignation of the Administrative Agent and the Facility
Termination Date.

ARTICLE IV

CONDITIONS PRECEDENT TO LOANS

4.01.    Conditions of Initial Loans. The obligation of each Lender to make its
initial Loans hereunder is subject to satisfaction of the following conditions
precedent:

(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower
Representative;

 

85



--------------------------------------------------------------------------------

(ii)     Notes executed by the Borrowers in favor of each Lender requesting
Notes;

(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(v)    a favorable opinion of Greenberg Traurig, LLP, counsel to the Loan
Parties, and Husch Blackwell LLP, Missouri counsel to certain Guarantors (or
such other Missouri counsel as may be reasonably acceptable to the
Administrative Agent), in each case addressed to the Administrative Agent and
each Lender, as to such matters concerning the Loan Parties and the Loan
Documents as the Required Lenders may reasonably request;

(vi)    a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;
(C) that the Redemption Notes have been irrevocably called for redemption on
June 15, 2015 in accordance with terms of the Redemption Notes Indenture and
that the Company has deposited with the trustee under such indenture the money
sufficient to fully redeem the Redemption Notes as of such date in accordance
with the terms of the Redemption Notes Indenture and, upon such redemption, the
Redemption Notes Indenture has been satisfied and discharged in accordance with
(and subject to) the terms of such indenture, excepting those provisions that
expressly survive satisfaction and discharge and (D) that the execution and
delivery of this Agreement and the incurrence of any Indebtedness hereunder does
not violate Section 4.09 of the 2018 Senior Notes Indenture;

(vii)     evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

(viii)    evidence that the Existing Credit Agreement has been or concurrently
with the Closing Date is being terminated;

 

86



--------------------------------------------------------------------------------

(ix)    a Solvency Certificate signed by a Responsible Officer of the Borrower
Representative as to the financial condition, solvency and related matters of
the Loan Parties, after giving effect to the initial borrowings under the Loan
Documents and the other transactions contemplated hereby;

(x)    The Administrative Agent shall have received a Loan Notice with respect
to the Loans to be made on the Closing Date;

(xi)    Evidence reasonably satisfactory to the Administrative Agent that (A)
the Redemption Notes have been irrevocably called for redemption on June 15,
2015 in accordance with terms of the Redemption Notes Indenture, (B) the Company
has deposited with the trustee under the Redemption Notes Indenture the money
sufficient to fully redeem the Redemption Notes as of such date in accordance
with the terms of the Redemption Notes Indenture and, upon such redemption, the
Redemption Notes Indenture has been satisfied and discharged in accordance with
(and subject to) the terms of the Redemption Notes Indenture, excepting those
provisions that expressly survive satisfaction and discharge and (C) the
Existing Credit Agreement shall be repaid in full on or prior to the Closing
Date; and

(xii)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.

(b)    The Administrative Agent and the Lenders shall have received all fees and
expenses, if any, owing pursuant to the TD Bank Fee Letter and Section 2.09.

(c)    Unless waived by the Administrative Agent, the Borrowers shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02.    Conditions to all Loans. The obligation of each Lender to make a Loan
on the occasion of a Borrowing (but excluding Revolving Loans the proceeds of
which are to reimburse the Swingline Lender for Swingline Loans) and the L/C Is
su er to honor any request for an L/C Credit Extension is subject to the
following conditions precedent:

 

87



--------------------------------------------------------------------------------

(a)    The representations and warranties of the Loan Parties contained in
Article V and in each other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Loans, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.06 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01.

(b)    No Default shall exist, or would result from such proposed Loans or from
the application of the proceeds thereof.

(c)    The Administrative Agent shall have received a Loan Notice, or the
Administrative Agent and the applicable L/C Issuer shall have received a request
for issuance of a Letter of Credit, each in accordance with the requirements
hereof.

(d)    The incurrence of the Indebtedness in respect of such Borrowing is
permitted under Section 4.09 of the 2018 Senior Notes Indenture.

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of LIBOR Rate Loans) submitted by the
Borrower Representative shall be deemed to be a representation and warranty that
the conditions specified in Sections 4.02(a) and (b) have been satisfied on and
as of the date of the applicable Loan.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01.    Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect. The copy of the Organization Documents of each Loan Party
provided to the Administrative Agent pursuant to the terms of this Agreement is
a true and correct copy of each such document, each of which is valid and in
full force and effect.

5.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a)

 

88



--------------------------------------------------------------------------------

contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries, including, without
limitation, any Permitted Notes Indenture, or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.

5.03.    Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or (b) the
exercise by the Administrative Agent or any Lender of its rights or the remedies
under the Loan Documents other than authorizations, approvals, actions, notices
and filings which have been duly obtained.

5.04.    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principals of equity.

5.05.    Solvency. (a) (i) The fair value of the assets of the Borrowers, taken
as a whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise, (ii) the present fair saleable value of
the property of the Borrowers, taken as a whole, will be greater than the amount
that will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrowers, taken as a whole,
will be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, and
(iv) the Borrowers, taken as a whole, will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted after the Closing Date.

(b)    The Borrowers, taken as a whole, do not intend to, or will not permit any
of their Subsidiaries to, or believe that they or any of their Subsidiaries,
taken as a whole, will, incur debts beyond their ability to pay such debts as
they mature, taking into account the timing of and amounts of cash to be
received by them or any such Subsidiary and the timing of the amounts of cash to
be payable on or in respect of their Indebtedness or the Indebtedness of their
Subsidiaries, taken as a whole. The Borrowers will not permit any of their
Subsidiaries, taken as a whole, to incur debts beyond their ability to pay such
debts as they mature, if, as a result of doing so, it could be reasonably
expected to have a Material Adverse Effect on the Borrowers and their
Subsidiaries, taken as a whole.

 

89



--------------------------------------------------------------------------------

5.06.    Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes and Indebtedness.

(b)    The unaudited consolidated balance sheets of the Company and its
Subsidiaries dated April 30, 2015, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.06 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Company and its consolidated
Subsidiaries not included in such financial statements, including liabilities
for taxes, material commitments and Indebtedness.

(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

(d)    The consolidated forecasted balance sheet and statements of income and
cash flows of the Company and its Subsidiaries delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Company’s best estimate of its future financial condition and
performance.

5.07.    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.07, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect, and there has
been no adverse change in the status, or financial effect on any Loan Party or
any Subsidiary thereof, of the matters described on Schedule 5.07.

5.08.    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is

 

90



--------------------------------------------------------------------------------

continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

5.09.    Ownership of Property; Liens. Each of the Company and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Company and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.

5.10.    Environmental Compliance. The Company and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Company has reasonably concluded that, except as
specifically disclosed in Schedule 5.10, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.11.    Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Company or the applicable
Subsidiary operates.

5.12.    Taxes. The Company and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect.

5.13.    ERISA Compliance.

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS. To the best knowledge of the Company,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

(b)    There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any

 

91



--------------------------------------------------------------------------------

Plan that could reasonably be expected to have a Material Adverse Effect. There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.

(c)    (i) No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Company
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Company nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d)    Neither the Company ornor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.13 hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

(e)     Each Borrower represents and warrants as of the Fifth Amendment
Effective Date that no Borrower is and will not be using “plan assets” (within
the meaning of Section 3(42) of ERISA or otherwise) of one or more Pension Plans
with respect to the Borrowers’ entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments or this
Agreement.

5.14.    Subsidiaries; Equity Interests. The Company has no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.14, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.14 free and clear of all Liens. The Company
has no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.14.

5.15.    Margin Regulations; Investment Company Act.; Covered Entity.

(a)    No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the

 

92



--------------------------------------------------------------------------------

meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.

(b)    None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

(c)     No Lo an Par ty is a Cov er ed Entit y.

5.16.    Disclosure. The Borrower Representative, on behalf of all Loan Parties,
has disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which the Company or any of
its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.17.    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.18.    Taxpayer Identification Number. The true and correct U.S. taxpayer
identification number of each Borrower is set forth on Schedule 10.02.

5.19.    Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.20.    Intellectual Property; Licenses, Etc. The Company and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the best knowledge of the Company, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Company
or any Subsidiary infringes upon any rights

 

93



--------------------------------------------------------------------------------

held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Company, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.21.    OFAC.

(a)    Sanctions Concerns. No Loan Party, nor any of its Subsidiaries, or, to
the knowledge of any Loan Party and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof is an individual or entity
that is (i) currently the subject of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a country or territory that is the subject of Sanctions.

(b)    Anti-Corruption Laws. Except as set forth on Schedule 5.21, and to the
knowledge of the Loan Parties, the Loan Parties and their Subsidiaries have
conducted their business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions applicable to the
Loan Parties, and have instituted and maintained policies and procedures
designed to promote and achieve compliance in all material respects with such
laws.

5.22.    Senior Credit Facility. The Obligations under this Agreement are a
“Senior Credit Facility” as defined in the 2018 Senior Notes Indenture and the
2020 Senior Notes Indenture. Any Obligations in respect of Swap Contracts
complying with Section 6.16 will be Indebtedness under “Hedging Obligations” for
all purposes of the 2018 Senior Notes Indenture and the 2020 Senior Notes
Indenture.

5.23.     EEA Fi na nc ial Insti tu ti on s. No Lo an Pa rt y is an EE A F inan
ci al Insti tution.

5.24.     Beneficial Ownership Certification. As of the Fifth Amendment
Effective Date, the information included in any Beneficial Ownership
Certification provided on or prior to the Fifth Amendment Effective Date to the
Administrative Agent or any the Lender in connection with this Agreement is true
and accurate in all respects.

5.25.     Sec ur it y Inte re st in Collater al.

(a )    When executed and delivered by the applicable Loan Parties on or prior
to the Spin-Off Effective Date, the provisions of the Collateral Documents will
be effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Permitted Liens) on all right, title and interest of the respective Loan
Parties in the Collateral described therein. Except for filings to be completed
on or prior to the Spin-Off Effective Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.

 

94



--------------------------------------------------------------------------------

(b)     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the grant by any Loan Party of the
Liens to be granted by it pursuant to the Collateral Documents, (b) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or (c) the exercise by the
Administrative Agent or any Lender of its remedies in respect of the Collateral
pursuant to the Collateral Documents, other than (i) authorizations, approvals,
actions, notices and filings which will be duly obtained on or prior to Spin-Off
Effective Date and (ii) filings to perfect the Liens created by the Collateral
Documents.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan, any L/C
Credit Extension or other Obligation hereunder shall remain unpaid or
unsatisfied, the Company shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01.    Financial Statements. Deliver to the Administrative Agent (and the
Administrative Agent will furnish to each Lender promptly after receipt thereof)
in form and detail satisfactory to the Administrative Agent:

(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company or, if earlier, 15 days after the date required
to be filed with the SEC (without giving effect to any extension permitted by
the SEC)), a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders’ equity, and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and

(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company (or,
if earlier, 15 days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)), a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal quarter,
the related consolidated statements of income or operations for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, and the
related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of the Company’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in

 

95



--------------------------------------------------------------------------------

reasonable detail, such consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

(c)    as soon as available, but in any event not later than 92 days after the
beginning of each fiscal year of the Company, forecasts prepared by management
of the Company, in form satisfactory to the Administrative Agent and the
Required Lenders, of consolidated balance sheets and statements of income or
operations and cash flows of the Company and its Subsidiaries for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02.    Certificates; Other Information. Deliver to the Administrative Agent
(and the Administrative Agent will furnish to each Lender promptly after receipt
thereof), in form and detail satisfactory to the Administrative Agent:

(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended April 30, 2015), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Company (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(b)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Company by independent accountants in connection with the
accounts or books of the Company or any Subsidiary, or any audit of any of them;

(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements, includin g, without lim it ation,
the For m 10, which the Company may file or be required to file with the SEC
under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(d)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise

 

96



--------------------------------------------------------------------------------

required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;

(e)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

(f)     Withinwith in ten (10) days prior to any merger, consolidation,
dissolution or other change in entity structure of any Loan Party or any of its
Subsidiaries permitted pursuant to the terms hereof, provide notice of such
change in entity structure to the Administrative Agent, along with such other
information as reasonably requested by the Administrative Agent. Provide;

(g)     provide notice to the Administrative Agent, not less than ten (10) days
prior (or such shorter period of time as agreed to by the Administrative Agent)
of any change in any Loan Party’s legal name, state of organization, or
organizational existence.

(h)     (g) Not later than five (5) Business Days after receipt thereof by any
Loan Party or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any instrument, indenture, loan or credit or similar
agreement regarding or related to any breach or default by any party thereto or
any other event that could materially impair the value of the interests or the
rights of any Loan Party or otherwise have a Material Adverse Effect and, from
time to time upon request by the Administrative Agent, such information and
reports regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request; and

( i)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Patriot Act;

( j)    to the extent any Loan Party qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, an updated Beneficial Ownership
Certification promptly following any change in the information provided in the
Beneficial Ownership Certification delivered to any Lender in relation to such
Loan Party that would result in a change to the list of beneficial owners
identified in such certification; and

( k)    (h) promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be

 

97



--------------------------------------------------------------------------------

delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Company shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Company to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Company shall
notify the Administrative Agent and each Lender (by facsimile or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Company
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Loan Parties
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on DebtDomain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to any of the Loan Parties or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Loan Party hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Loan Parties
or their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

6.03.    Notices. Promptly notify the Administrative Agent (and the
Administrative Agent will notify each Lender promptly after receipt thereof):

(a)    of the occurrence of any Default;

(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default

 

98



--------------------------------------------------------------------------------

under, a Contractual Obligation of the Company or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension between the Company
or any Subsidiary and any Governmental Authority; or (iii) the commencement of,
or any material development in, any litigation or proceeding affecting the
Company or any Subsidiary, including pursuant to any applicable Environmental
Laws;

(c)    of the occurrence of any ERISA Event; and

(d)    of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b).

Concurrently with the delivery of the Compliance Certificate referred to in
Section 6.02(a), the Loan Parties will notify the Administrative Agent of any
occurrence of any Disposition or Involuntary Disposition of property or assets
for which (with the passage of time) the Borrowers are required to make a
mandatory prepayment pursuant to Section 2.05(b)(i).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04.    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

6.05.    Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06.    Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

99



--------------------------------------------------------------------------------

6.07.    Maintenance of Insurance.

(a )    Maintain with financially sound and reputable insurance companies not
Affiliates of the Company(or be se lf- insur ed pur su ant to an insura nc e pr
og ram invol ving a Captive Insurance Subsidi ar y) , insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self- insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance., and, on and after the Spin-Off Effective Date, as required
pursuant to the Collateral Documents. Notwithstanding anything in this
Section 6.07(a) to the contrary, any insurance program established after the
Fifth Amendment Effective Date involving a Captive Insurance Subsidiary shall
have terms and coverages consistent in all material respects with the terms and
coverages that are in effect prior to the Fifth Amendment Effective Date.

( b)    On the Spin-Off Effective Date, cause the Administrative Agent to be
named as lenders’ loss payable, loss payee or mortgagee, as its interest may
appear, and/or additional insured with respect of any such insurance providing
liability coverage or coverage in respect of any Collateral, and cause, unless
otherwise agreed to by the Administrative Agent, each provider of any such
insurance to agree, by endorsement upon the policy or policies issued by it or
by independent instruments furnished to the Administrative Agent that it will
give the Administrative Agent twenty (20) days prior written notice before any
such policy or policies shall be altered or cancelled (or ten (10) days prior
notice in the case of cancellation due to the nonpayment of premiums).

6.08.    Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09.    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

6.10.    Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and aft er the S pin- Of
f Ef fective Dat e, the C olla te ra l, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Company
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided,
however, (i) that, in the absence of a continuing Event of Default, only one
such visit or inspection shall be permitted in any calendar

 

100



--------------------------------------------------------------------------------

year and (ii) when an Event of Default has occurred and is continuing, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice.

6.11.    Use of Proceeds. Use the proceeds of the Loans (i) to repay in full all
amounts in respect of the Existing Credit Agreement and (ii) for general
corporate purposes not in contravention of any Law or of any Loan Document,
including, without limitation, Permitted Acquisitions, Permitted Business
Acquisitions, Permitted Share Repurchases, Permitted Note Repurchases and
Redemptions and working capital purposes.

6.12.    Additional Subsidiary Guarantors; Foreign Subsidiaries.; Additional
Collateral.

(a)    Notify the Administrative Agent at the time that (i) any Person becomes a
Domestic Subsidiary (other than an Excluded Subsidiary or a Foreign Subsidiary
Holdco), (ii) any Excluded Subsidiary ceases to constitute an Excluded
Subsidiary or (iii) a Foreign Subsidiary Holdco ceases to be a Foreign
Subsidiary Holdco, and promptly thereafter (and in any event within thirty
(30) days), cause such Person to (A) become a Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement and (B) , (B)
commencing as of the Spin-Off Effective Date, grant Liens to the Administrative
Agent, for the benefit of the Secured Parties, in all of its tangible and
intangible personal property, including Pledged Securities, now owned or
hereafter acquired by it and (C) deliver to the Administrative Agent documents
of the types referred to in clauses (iii) and (iv) of Section 4.01(a), favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in thi s clause (a)) and such other documents or agreements as the
Administrative Agent may reasonably request, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(b)    With respect to the creation or acquisition on any date after the Closing
Date, of a First Tier Foreign Subsidiary (other than an Immaterial Subsidiary)
or a Foreign Subsidiary Holdco, or if such a First Tier Foreign Subsidiary is no
longer an Immaterial Subsidiary on any date, the Borrower Representative shall
deliver (or cause to be delivered) to the Administrative Agent as promptly as
possible but in any event within thirty (30) days (or such later date as may be
agreed upon by the Administrative Agent) of such date, for the benefit of the
Lenders and any Affiliate Counterparties or other Affiliates of any Lenders
holding any Obligations, the share certificates (or other evidence of equity),
if any, owned by a Loan Party and related undated stock transfer powers executed
in blank pursuant to the terms of a pledge agreement executed by the appropriate
Loan Party; provided, however, that no Loan Party shall be required to pledge
more than the Applicable Pledge Percentage of the outstanding shares or other
Equity Interest in any such First Tier Foreign Subsidiary or Foreign Subsidiary
Holdco.

(c)    With respect to any foreign shares pledged to the Administrative Agent,
for the benefit of the Lenders and any Affiliate Counterparties or other
Affiliates of any Lenders holding any Obligations, on or after the Closing Date,
the Administrative Agent

 

101



--------------------------------------------------------------------------------

shall, at all times thereafter, in the discretion of the Administrative Agent or
the Required Lenders, have the right to perfect, at the Borrowers’ cost, payable
upon request therefor (including, without limitation, any foreign counsel, or
foreign notary, filing, registration or similar, fees, costs or expenses), its
security interest in the pledged securities in the respective foreign
jurisdiction; provided that, the Administrative Agent, in its reasonable
discretion and in consultation with the Borrower Representative, may waive the
requirements of this subsection (c) with respect to the perfection of any
pledged securities in any foreign jurisdiction to the extent that it determines
that the costs of perfecting its security interests in such pledged securities
are excessive in relation to the value of the security to be afforded thereby.

( d)    Collateral Access Agreements. Commencing as of the Spin-Off Effective
Date, in the case of (i) (A) each headquarter location of the Loan Parties, each
other location where any significant administrative or governmental functions
are performed and each other location where the Loan Parties maintain any books
or records (electronic or otherwise) and (B) the Loan Parties’ facility at 1800
N. Route Z, Columbia, Missouri, the Loan Parties will provide the Administrative
Agent with a Collateral Access Agreement from the respective landlords of such
real property and (ii) any personal property Collateral located at any other
premises leased by a Loan Party containing personal property Collateral with a
value in excess of $10,000,000, within thirty (30) days after the Spin-Off
Effective Date (or such later date as the Administrative Agent may agree to in
its sole discretion), the Loan Parties will provide the Administrative Agent
with a Collateral Access Agreement from the landlords on such real property to
the extent the Loan Parties are able to secure such Collateral Access Agreements
after using commercially reasonable efforts (such Collateral Access Agreements
shall be in form and substance satisfactory to the Administrative Agent).

(e)     Deposit Account Control Agreements. Each of the Loan Parties shall not
open, maintain or otherwise have any deposit or other accounts (including
securities accounts) at any bank or other financial institution, or any other
account where money or securities are or may be deposited or maintained with any
Person, other than (i) deposit accounts held at TD Bank, (ii) deposit accounts
that are maintained at all times with depositary institutions as to which the
Administrative Agent shall have received a Deposit Account Control Agreement,
(iii) securities accounts that are maintained at all times with financial
institutions as to which the Administrative Agent shall have received a control
agreement on terms satisfactory to the Administrative Agent, (iv) deposit
accounts established solely as payroll and other zero balance accounts and such
accounts are held at TD Bank and (v) other deposit accounts, so long as at any
time the balance in any such account does not exceed $2,000,000 and the
aggregate balance in all such accounts does not exceed $2,000,000.

(f )    Further Assurances. At any time upon request of the Administrative
Agent, promptly execute and deliver any and all further instruments and
documents and take all such other action as the Administrative Agent may deem
necessary or desirable to maintain in favor of the Administrative Agent, for the
benefit of the Secured Parties, Liens and insurance rights on the Collateral
that are duly perfected in accordance with the

 

102



--------------------------------------------------------------------------------

requirements of, or the obligations of the Loan Parties under, the Loan
Documents and all applicable Laws.

6.13.    Depository Banks. Maintain TD Bank as a principal depository bank,
including for the maintenance of operating, administrative, cash management,
collection activity, and other deposit accounts for the conduct of its business.

6.14.    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re- register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

6.15.    Anti-Corruption Laws. Conduct its business in compliance in all
material respects with the United States Foreign Corrupt Practices Act of 1977,
the UK Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions applicable to the Loan Parties and maintain policies and
procedures designed to promote and achieve compliance in all material respects
with such laws.

6.16.    Interest Rate Hedging. S&WAOBS C shall enter into prior to September
13, 2015 and maintain at all times thereafter, interest rate Swap Contracts with
one or more Lenders or Affiliate Counterparties, or with other Persons
acceptable to the Administrative Agent and the Required Lenders, covering a
notional amount of not less than 75% of the aggregate outstanding Term Loans.

6.17.    2020 Senior Notes. Use the proceeds of the 2020 Senior Notes solely in
respect of a Permitted Note Repurchase and Redemption as to the 2018 Senior
Notes.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan an y L/C
Credit Extension or other Obligation hereunder shall remain unpaid or
unsatisfied, the Company shall not, nor shall it permit any Subsidiary to,
directly or indirectly:

 

103



--------------------------------------------------------------------------------

7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following (t he “Permi tte d Li ens ”) :

(a)    Liens pursuant to any Loan Document securing the Obligations;

(b)    Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);

(c)    Liens for Taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);

(i)    Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

(j)    in connection with any Acquisition, any Lien on personal property of the
acquisition target with respect to capital leases or purchase money Indebtedness
existing

 

104



--------------------------------------------------------------------------------

prior to acquisition by the Company or any Subsidiary, provided that (i) such
Lien shall be limited to the assets financed by such capital lease or purchase
money Indebtedness, (ii) such Lien shall not apply to the inventory, accounts
and general intangibles of the acquisition target, (iii) such Lien shall not
apply or extend to any other assets or property of any Borrower or any other
Subsidiary, (iv) such Lien shall secure only those obligations it secures on the
date of such acquisition, including any extensions, renewals and replacements
thereof, and no future obligations, and (v) such Lien was not granted in
contemplation of or in connection with such Acquisition;

(k)    Liens arising out of sale and leaseback transactions permitted by Section
7.17, provided that such Liens do not at any time encumber any property other
than the property which is the subject of such sale and leaseback transactions;

(l)    Liens of a collecting bank arising in the ordinary course of business
under the Uniform Commercial Code covering only the items being collected upon;
and

(m)    Liens granted by any Loan Party to any Receivable Purchaser pursuant to
any Receivable Financing Documents, provided that such Liens attach only to
accounts receivable transferred to the applicable Receivable Purchaser under the
applicable Receivable Financing Documents and to proceeds thereof.

7.02.    Investments. Make any Investments, other than the following:

(a)    Permitted Investments or Permitted Foreign Subsidiary Loan and
Investments;

(b)    (i) Investments in existence on the Closing Date by a Borrower in Equity
Interests of its Subsidiaries and (ii) other Investments in existence on the
Closing Date as described in Schedule 7.02; provided, that, other than to the
extent permitted by clause (c) below, the amount in each case of (i) and (ii) is
not increased after the date of this Agreement;

(c)    Investments after the date hereof by a Borrower in Equity Interests in a
Guarantor;

(d)    loans or advances made by any Borrower to any other Borrower or any
Guarantor and made by any Guarantor to any Borrower or any other Guarantor;

(e)    guarantees constituting Indebtedness permitted by Section 7.03 or arising
by endorsement of items for deposit or collection received in the ordinary
course of business;

(f)    Investments by a Borrower in any Subsidiary to the extent required to
make a Permitted Acquisitions or Permitted Business Acquisitions in accordance
with the terms of this Agreement;

 

105



--------------------------------------------------------------------------------

(g)    notes payable, or stock or other securities issued by account debtors to
a Loan Party pursuant to plans of reorganization or negotiated agreements with
respect to settlement of such account debtor’s Accounts in the ordinary course
of business, consistent with past practices;

(h)    Investments in the form of Swap Contracts permitted by Section 7.03;

(i)    Investments of any Person existing at the time such Person becomes a
Subsidiary of the Company or consolidates or merges with the Company or any of
the Subsidiaries so long as such investments were not made in contemplation of
such Person becoming a Subsidiary or of such merger;

(j)    Investments received in connection with the dispositions of assets
permitted by Section 7.05;

( k)    In ve stm ents in the Ca pt iv e Ins ura nc e Subsidi ar y in the fo rm
of the is suance of a Le tte r of Cre dit p ur sua nt to t his Ag ree me nt on
be ha lf of the Ca ptive Insur ance Subsidi ar y; and

(l)     (k) Investments, in the aggregate, not exceeding $5,000,000 in the
aggregate in any fiscal year of the Company; provided, however, that the amount
of Investments permitted under this clause (kl) will be increased in any fiscal
year by an amount equal to amounts not expended in prior fiscal years
(commencing with the Company’s fiscal year that commenced May 1, 2015).

7.03. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)    Indebtedness under the Loan Documents;

(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

(c)    Guarantees of the Company or any Subsidiary in respect of any contractual
right or Indebtedness otherwise permitted hereunder of the Company or any
wholly-owned Subsidiary;

(d)    obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;”;

 

106



--------------------------------------------------------------------------------

(e)    Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, that after giving effect to
the incurrence of such Indebtedness, the Loan Parties will remain in compliance
with Section 7.11;

(f)    Indebtedness which represents an extension, refinancing, or renewal of
any of the Indebtedness described in clause (b) hereof; provided that, (i) the
principal amount or interest rate of such Indebtedness is not increased,
(ii) any Liens securing such Indebtedness are not extended to any additional
property of any Borrower, (iii) no Loan Party that is not originally obligated
with respect to repayment of such Indebtedness is required to become obligated
with respect thereto, (iv) such extension, refinancing or renewal does not
result in a shortening of the average weighted maturity of the Indebtedness so
extended, refinanced or renewed, (v) the terms of any such extension,
refinancing, or renewal are not less favorable to the obligor thereunder than
the original terms of such Indebtedness and (vi) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Lender Parties as those that were applicable to the
refinanced, renewed, or extended Indebtedness;

(g)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h)    Indebtedness of any Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;

(i)    Indebtedness in respect of any Permitted Notes;

(j)    Intercompany Debt;

(k)    Indebtedness in respect of (i ) reimbursement obligations owed to TD Bank
with respect to letters of credit issued by TD Bank for the account of a Loan
Party; and unde r the Ma st er Le tte r of Cre dit Ag re em ent and (ii)  Ba nk
Pr oduc t Oblig at ions; and

(l)    other unsecured Indebtedness not contemplated by the above provisions;
provided that, after giving effect to the incurrence of such Indebtedness, the
Loan Parties will remain in compliance with the financial covenants set forth in
Section 7.11.

7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

107



--------------------------------------------------------------------------------

(a)    any Borrower or any Subsidiary may merge with (i) a Borrower, provided
that such Borrower shall be the continuing or surviving Person, or (ii) any one
or more other Subsidiaries (other than a Borrower), provided that when any
Guarantor is merging with another Subsidiary, the Guarantor shall be the
continuing or surviving Person;

(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to a Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be a Borrower or a Guarantor; pr
ovide d, fu rt her , th at the Lo an Par ti es sha ll be per mit te d to c onsum
ma te the Outdoor Pr oduc ts Group Spin- Of f so long as the Lo an Part ie s ha
ve s atisfi ed the Spin -O ff Co nditi ons;

(c)    in connection with any Permitted Acquisitions or Permitted Business
Acquisitions, any Subsidiary of a Borrower may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; provided that (i) the Person surviving such merger shall be a wholly-owned
Subsidiary of such Borrower and (ii) in the case of any such merger to which any
Loan Party (other than a Borrower) is a party, such Loan Party is the surviving
Person;

(d)    No Loan Party will, or will permit any of its Subsidiaries to, form any
new Subsidiary which is a Foreign Subsidiary, except to the extent permitted
under the definition of “Permitted Foreign Subsidiary Loan and Investment”; and

(e)    Any Loan Party (other than a Borrower) that is a corporation may convert
to a limited liability company so long as (a) the Organization Documents of such
limited liability company are substantially similar to the Organization
Documents of any other Loan Party that is a limited liability company on the
Closing Date, (b) the Administrative Agent is satisfied, in its sole and
absolute discretion, that the liabilities and obligations of such Loan Party
under the Loan Documents continue to be vested in the converted Loan Party and,
(c) the Administrative Agent is provided not less than 10 Business Days prior
written notice of such conversion) and (d)   the co nv ert ed Lo an Par ty sha
ll ta ke all actions as ma y be re quire d to pr ese rve th e va li dit y and pe
rfec tion of the Li ens unde r the Collateral Docum en ts .

7.05.    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:

(a)    Permitted Transfers;

(b)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

108



--------------------------------------------------------------------------------

(d)    Dispositions permitted by Section 7.04;

(e)    licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice;

(f)    sale and leaseback transactions permitted by Section 7.17;

(g)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;

( h)    the Ou tdoor Pr odu cts Gr oup S pin- Of f so lon g a s the Lo an Par ti
es have satisfied the Spin -O ff Co nditi ons; and

( i)    (h) Dispositions by the Company and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition and
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (hi ) in any single fiscal year shall not exceed ten percent (10%) of the
total book value of the assets of the Company and its Subsidiaries on a
consolidated basis for the most recently-ended fiscal year (for the purposes of
the foregoing calculation, for the fiscal year of the Company in which the
Outdoor Products Group Spin-Off occurs, such calculation shall be made on a pro
forma basis for the consummation of the Outdoor Products Group Spin-Off as if it
had occurred on the last day of the fiscal year immediately preceding the year
in which the Outdoor Products Group Spin-Off occurs).

For the avoidance of doubt, the Loan Parties agree that no Loan Party that owns
intellectual property that is material to the business of the other Loan
Parties, taken as a whole, may be transferred, directly or indirectly, to any
Excluded Subsidiary.

7.06.    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a)    each Subsidiary of the Company (including, without limitation, S&WAOBSC )
may make Restricted Payments to the Company, the Guarantors and any other Person
that owns an Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b)    the Company and each Subsidiary (including, without limitation, S&WAOBSC
) may declare and make dividend payments or other distributions payable solely
in the common stock or other common Equity Interests of such Person;

(c)    the Company may make Permitted Share Repurchases;

 

109



--------------------------------------------------------------------------------

(d)    the Company may make Permitted Note Repurchases and Redemptions; and

(e)    the Company may make Permitted Dividends.

Notwiths ta nding the fo re goi ng , the Lo an Par ti es ma y consu mm at e the
Ou tdoor Products Group Spin -O ff so lo ng as the Lo an Par tie s have sa
tisfie d the Spin -O ff Co nd itions.

7.07. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08.    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.

7.09. Burdensome Agreements. With the exception of (x) the 2018 Senior Notes
Indenture and the 2020 Senior Notes Indenture and (y) any other Permitted Notes
Indenture, enter into, or permit to exist, any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to a Borrower or any Guarantor
or to otherwise transfer property to a Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrowers; (iii) of any Borrower
to incur Indebtedness under this Agreement); or (iv) of the Company or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iv) shall not prohibit (A) any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness or
(B) the negative pledge provisions set forth in any Receivable Financing
Documents; or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.

7.10.    Use of Proceeds. Use the proceeds of any Loan or an y L/C Cre dit Ex te
nsi on, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

7.11.    Financial Covenants.

(a)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Company to be
less than 1.50:1.00.

(b)    Adjusted Consolidated Leverage Ratio. Permit the Adjusted Consolidated
Leverage Ratio as of the end of any fiscal quarter of the Company to be greater
than 3.25:1.00.

 

110



--------------------------------------------------------------------------------

7.12.    Sanctions. Directly or indirectly, use the proceeds of any Loan or any
L/C Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual, or entity, or in any
jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as Lender, Arranger,
Administrative Agent, Swingline Lender, L/C Is su er or otherwise) of Sanctions.

7.13.    Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.

(a)    Amend any of its Organization Documents in any manner adverse to the
interests and rights of the Administrative Agent or any Lender under the Loan
Documents (it being acknowledged and agreed that the conversion of any Loan
Party that is a corporation (other than a Borrower) to a limited liability
company shall not be deemed to adversely affect the interests and rights of the
Administrative Agent or any Lender so long as (a) the Organization Documents of
such limited liability company are substantially similar to the Organization
Documents of any other Loan Party that is a limited liability company on the
Closing Date, (b) the Administrative Agent is satisfied, in its sole and
absolute discretion, that the liabilities and obligations of such Loan Party
under the Loan Documents continue to be vested in the converted Loan Party and
(c) the Administrative Agent is provided not less than 10 Business Days prior
written notice of such conversion);

(b)    change its fiscal year;

(c)    without providing ten (10) days prior written notice to the
Administrative Agent (or such shorter period of time as agreed to by the
Administrative Agent), change its name, state of formation, form of organization
or principal place of business; or

(d)    make any material change in accounting policies or reporting practices,
except as required by GAAP.

7.14. Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy or obligate itself to do so prior to the scheduled maturity
thereof in any manner (including by the exercise of any right of setoff), or
make any payment in violation of any subordination, standstill or collateral
sharing terms of or governing any Indebtedness, except (a) the prepayment of the
Loans in accordance with the terms of this Agreement, (b) regularly scheduled or
required repayments or redemptions of Indebtedness under the Indebtedness set
forth in Schedule 7.02 and refinancings and refundings of such Indebtedness in
compliance with Section 7.02(b) and (c) a Permitted Note Repurchase and
Redemption.

7.15.    Amendment, Etc. of Indebtedness. Amend, modify or change in any manner
any term or condition of any material Indebtedness, including, without
limitation, any Permitted Notes, but excluding the Indebtedness arising under
the Loan Documents, if such amendment or modification would add or change any
terms in a manner materially adverse to the Lenders, or shorten the final
maturity or average life to maturity or require any payment to be made sooner
than originally scheduled or increase the interest rate applicable thereto.
Except as otherwise

 

111



--------------------------------------------------------------------------------

permitted hereunder, without limiting the foregoing, the Company will not permit
any Subsidiary to Guarantee any Permitted Notes or any other Indebtedness
without the prior written consent of the Required Lenders.

7.16.    Holding Company Covenant. Permit the Company to engage in any business
or activity other than the ownership of all the outstanding shares of capital
stock of its Subsidiaries and activities incidental thereto. The Company will
not own or acquire any assets (other than Equity Interests of its Subsidiaries
as permitted hereunder, the Master Account and the cash proceeds of any
Restricted Payments permitted by Section 7.06) or incur any liabilities (other
than liabilities under the Loan Documents and liabilities reasonably incurred in
connection with its maintenance of its existence), except in accordance with
this Agreement.

7.17. Sale and Leaseback Transactions. Enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except as permitted by Schedule 7.17 and except for any such sale
of any fixed or capital assets by any Borrower or any Subsidiary that is made
for cash consideration in an amount not less than the fair value of such fixed
or capital asset and is consummated within ninety (90) days after such Borrower
or such Subsidiary acquires or completes the construction of such fixed or
capital asset.

7.18.    Excluded Subsidiary Covenant. Except as otherwise permitted hereunder,
permit any Excluded Subsidiary (oth er tha n a C aptive In su ran ce Subs idi ar
y) to, directly or indirectly, (i) enter into or permit to exist any transaction
or agreement (including any agreement for the incurrence or assumption of
Indebtedness, other than the Obligations or the granting of a Lien, other than
to secure the Obligations), between itself and any other Person, (ii) engage in
any business or conduct any activity (other than the holding of any Investment
held on the Closing Date (including, without limitation, increasing any such
Investment in accordance with the terms of this Agreement) and the performance
of ministerial activities and payment of taxes and administrative fees), (iii)
transfer any of its assets to, or consolidate or merge with or into, any other
Person, (iv) own any property or asset, other than property or assets held on
the Closing Date or (v) have any Subsidiaries.

7.19.    Anti-Corruption Laws. Use any Loan or Le tt er of Cre dit or the
proceeds of any Loan or an y L /C C redit Ex te nsi on for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions applicable to the Loan Parties.

7.20.    Senior Credit Facility. After the Closing Date, enter into any
Permitted Notes Indenture that prohibits or limits the incurrence of
Indebtedness under this Agreement or any other Obligation.

7.21.     In su ra nc e Subs id iary . N ot wi thst anding anything to the
contrary in this Credit Agreement, the Captive Insurance Subsidiary shall not
engage in any business other than the business of serving as a captive insurance
company for the Company and its Subsidiaries engaged in the firearms business
and engaging in such necessary activities relate d the re to as ma y be

 

112



--------------------------------------------------------------------------------

permitted to be engaged in by a captive insurance company pursuant to applicable
Laws, rules and regulations and no Loan Party shall make any Investment in the
Captive Insurance Subsidiary except to the extent required by Law or as
reasonably permitted by the Required Lenders.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01.    Events of Default. Any of the following shall constitute an Event of
Default:

(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or an y
L/C Obliga tion or de posi t an y funds as Ca sh Coll at er al in resp ect of L/
C Ob li ga tion s, or (ii) within five days after the same becomes due, any
interest on any Loan or on an y L/C Obliga tion, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b)    Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05, or 6.11 or
Article VII, or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e)    Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateralCash Coll at eral in respect

 

113



--------------------------------------------------------------------------------

thereof to be demanded; (ii) (A) an “Event of Default” occurs under any Swap
Contract or any other existing or future agreement (related or unrelated)
between the Company or any Subsidiary and any Lender, any Affiliate Counterparty
or any other Affiliate of any Lender where the Company or such Subsidiary is the
defaulting party or (B) there occurs under any other Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any Event of
Default (as defined in such Swap Contract) under such Swap Contract as to which
the Company or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) and the Swap Termination Value owed by the Company or such Subsidiary
as a result thereof is greater than the Threshold Amount; or (iii); the Company
or any Subsidiary (A) fails to make any payment in respect of any Indebtedness
(other than the Obligations) owed pursuant to the Master Letter of Credit
Agreement when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the document relating
thereto on the date of such failure; or (B) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to the Master Letter of Credit
Agreement, if the effect of such failure, event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity (without regard
to any subordination terms with respect thereto).; or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
60 days after its issue or levy; or

(h)    Judgments. There is entered against the Company or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either

 

114



--------------------------------------------------------------------------------

case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 60 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k)    Change of Control. There occurs any Change of Control; or

( l)    Collateral Documents. After the Spin-Off Effective Date, any Collateral
Document shall for any reason cease to create a valid and perfected first
priority Lien (subject to Permitted Liens) on the Collateral purported to be
covered thereby, or any Loan Party shall assert the invalidity of such Liens; or

( m)    (l) Permitted Notes Indenture. The occurrence of any “Event of Default”
under and as defined in a Permitted Notes Indenture.

Without limiting the provisions of Article VIII, if a Default shall have
occurred under the Loan Documents, then such Default will continue to exist
until it either is cured (to the extent specifically permitted) in accordance
with the Loan Documents or is otherwise expressly waived by the Administrative
Agent (with the approval of the requisite Appropriate Lenders (in their sole
discretion) as determined in accordance with Section 10.01.

8.02.    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)    declare the Commitment of each Lender to make Loans and an y obli ga tion
of ea ch L/C Is su er to ma ke L/C Credit Ex te nsi ons to be terminated,
whereupon such Commitments and obliga ti ons shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under

 

115



--------------------------------------------------------------------------------

any other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrowers;

(c )    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d)     (c) exercise on behalf of itself, the Le nde rs and the LendersL/ C Is
su ers all rights and remedies available to it, the L end ers and the LendersL/C
Issu er s under the Loan Documents or applic ab le La w or e quit y;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and an y obli ga ti
on of each L/C Issu er to ma ke L/C Credit Ex te nsi ons shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obliga tion of the Bo rro wer s to Ca sh Coll at erali ze the L/C Obli ga
tions as af ore sa id sha ll autom ati cal ly bec om e effec ti ve , in each
case without further act of the Administrative Agent or any Lender.

If any Event of Default has occurred and is continuing, the Lenders, any
Affiliate Counterparties or other Affiliates of Lenders may pursue any and all
remedies provided for under any Swap Contracts.

8.03.    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obliga tions ha ve autom ati cal ly bee n requi re d to be
Ca sh Coll at era liz ed as set forth in the proviso to Section 8.02), any
amounts received on account of the Obligations, in clud in g, without limitat
ion, aft er the Sp in -O ff Ef fec ti ve Da te , pr oc ee ds of Coll at eral ,
shall, subject to the provisions of Section 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and, interest and Le tte r
of Cre dit Fee s) payable to the Lenders and L/ C Is su ers (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C Issu
ers (including fees and time charges for attorneys who may be employees of any
Lender or an y L/C Is su er) and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fe es and interest on the Loans, L/C Adv an ces and
other Obligations, ratably among the Lenders and the L/ C Is su ers in
proportion to the respective amounts described in this clause Third payable to
them;

 

116



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Swap Obligations, ratably among the
Lenders, Affiliate Counterparties and other Affiliates of Lenders, L/C
Borrowings, Swap Obligations, Bank Product Obligations and to the Administrative
Agent for the account of the applicable L/C Issuer, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit to the extent not otherwise Cash Collateralized by the Borrowers
pursuant to Sections 2.16 and 2.14, in each case ratably among the
Administrative Agent, the Lenders, the L/C Issuers, the Persons holding Swap
Obligations and the Bank Product Providers in proportion to the respective
amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Notwithstanding the foregoing, Obligations arising under Bank Product Agreements
and Swap Contracts shall be excluded from the application described above in
this Section 8.03 if the Administrative Agent has not received a written notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Bank Product Provider or Person holding Swap
Obligations, as the case may be. Each Bank Product Provider or Person holding
Swap Obligations not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX for itself and its Affiliates as if a “Lender” party
hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01.    Appointment and Authority.

(a )    Each of the Lenders hereby irrevocably appoints TD Bank to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Le nder s and the LendersL/C Is su ers , and
neither the Borrowers nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

( b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
Lender and potential counterparty to Swap Contracts and potential Bank Product
Provider) and each LC Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as

 

117



--------------------------------------------------------------------------------

the agent of such Lender and such LC Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co- agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02.    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with the Borrowers or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders or to provide notice to
or consent of the Lenders with respect thereto.

9.03.    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent and
its Related Parties:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable lawLa w, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that

 

118



--------------------------------------------------------------------------------

is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower Representative or, a Lender or an L/ C
Is su er . In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall immediately give notice thereof to the Lenders.

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or, (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
(v i)  t he cr eat ion, pe rfe ction or prio ri ty of an y Li en pur por te d to
be creat ed by the Coll ate ral Do cum ents or (vii)  the va lue or the suff ic
ie nc y of any Co ll at eral .

9.04.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon and shall be fully protected in relying, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person and shall be fully protected in relying, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the iss ua nce , ex te nsi on, ren ew al
or inc rease of a Le tt er of Cr ed it, that by its terms must be fulfilled to
the satisfaction of a Lender or an L/C Issuer, the Administrative Agent may
presume that such condition is satisfactory to such Lender or suc h L/C Is su
er, unless the Administrative Agent shall have received notice to the contrary
from such Lender or suc h L/C Is su er, prior to the making of such Loan or the
is suanc e of suc h Le tt er of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for the Loan Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. For purposes of determining compliance with the
conditions specified in Section 4.01,

 

119



--------------------------------------------------------------------------------

each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections.

9.05.    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06.    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give written notice of its
resignation to the Lenders, the L/C Is su ers and the Borrower Representative.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower Representative, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/ C Is su ers , appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable lawLaw , by notice in writing to the Borrower
Representative and such Person remove such Person as Administrative Agent and,
in consultation with the Borrower Representative, appoint a successor. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged

 

120



--------------------------------------------------------------------------------

from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the L/C Issuers under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(A) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (B) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including, without limitation, (1) acting as collateral agent or
otherwise holding any collateral security on behalf of any of the Secured
Parties and (2) in respect of any actions taken in connection with transferring
the agency to any successor Administrative Agent.

(d)    Any resignation by TD Bank as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swingline Lenderan L/C Issuer
and Swingline Lender. If TD Bank resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.16(c). If TD Bank
resigns as Swingline Lender, it shall retain all the rights of the Swingline
Lender provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.03(b). Upon the appointment by
the Borrower Representative of a successor Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender, as

 

121



--------------------------------------------------------------------------------

applicable, and (ii) the retiring Swingline Lender shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents.

9.07.    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Is su er acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Is su er also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08.    No Other Duties, Etc. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the
Arrangers, Joint Book Runners and Co-Syndication Agents shall not have any
duties or responsibilities, nor shall the Arrangers, Joint Book Runners, and
Co-Syndication Agents have or be deemed to have any fiduciary relationship with
any Lender or an y L/C Is suer , and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Arrangers,
Joint Book Runners and Co-Syndication Agents.

9.09.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obliga tion shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, the L/ C Oblig at ions and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer s and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Is su ers and the Administrative Agent under
Sections 2.09 and 10.04) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and ea ch L/C Is su er to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/ C Issu er s, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements

 

122



--------------------------------------------------------------------------------

and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or an y
L/C Issu er any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or an y L/C Is sue r to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or an y L/C Is su er in any such proceeding.

(c)     The Secured Parties hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(i) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (ii) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (A) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (B) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (h) of Section 10.1 of this Agreement), and (C) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10.    Guaranty Matters. Without limiting the provisions of Section 9.09, the
Lenders and ea ch L/C Is su er irrevocably authorize the Administrative Agent,
at its option and in its

 

123



--------------------------------------------------------------------------------

discretion, to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

9.11.      Cert ain E RIS A Ma tt ers .

(a )    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrowers or any other Loan Party, that
at least one of the following is and will be true:

( i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, or this
agreement,

( ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84–14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

( iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84–14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84–14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84–14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

( iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

124



--------------------------------------------------------------------------------

(b)     In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

9.12.     Collater al Ma tter s.

(a )    Each of the Lenders (including in its capacities as a potential Bank
Product Provider and a potential holder of Swap Obligations) and each of the L/C
Issuers irrevocably authorize the Administrative Agent, at its option and in its
discretion,

( i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 10.01; and

( ii)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

( b)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.12. In each case as specified in this Section 9.12, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.12.

(c)     The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection

 

125



--------------------------------------------------------------------------------

therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

9.13.     Bank Product Agreements and Swap Contracts. Except as otherwise
expressly set forth herein, no Bank Product Provider or Person holding Swap
Obligations that obtains the benefit of the provisions of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Bank Product
Agreements and Swap Contracts except to the extent expressly provided herein and
unless the Administrative Agent has received a written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Bank Product Provider or Person holding
Swap Obligations, as the case may be. The Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Bank Product Agreements in
the case of a Facility Termination Date.

ARTICLE X

MISCELLANEOUS

10.01.    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders (or by the Administrative Agent with the
written consent of the Required Lenders) and the Borrowers or the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 4.02 or of any Default or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);

(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

 

126



--------------------------------------------------------------------------------

(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or an y L/C Bo rro wing , or (subject to clause (ii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of any Borrower to pay interest or L ett er of
Cre dit Fee s at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Bo rrowi ng
or to reduce any fee payable hereunder;

(e)    Change (i) Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender or
(ii) the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.05(b) or Section 2.06(b),
respectively, in any manner that materially and adversely affects the Lenders
under a Facility without the written consent of all Revolving Lenders or all
Term Lenders, as applicable or (iii) Section 2.12(f) in a manner that would
alter the pro rata application required thereby without the written consent of
each Lender directly affected thereby;

(f)     [Reserved].after the Spin-Off Effective Date, without the consent of
each Lender, release all or substantially all of the Collateral in any
transaction or series of related transactions or, except as set forth in
Section 9.12(a)(ii), subordinate any Lien on any of the Collateral;

(g)    change any provision of this Section 10.01 or the definition of
“Appropriate Lenders” or “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or thereunder or make any determination
or grant any consent hereunder without the written consent of each Lender; or

(h)    release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the L/C Is suer s and Swingline Lender in addition to
the Lenders required above, affect the rights or duties of the L/C Is su er s
and the Swingline Lender under this Agreement; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iii) the TD Bank Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.

 

127



--------------------------------------------------------------------------------

Any amendment, waiver or consent with respect to this Agreement or any of the
other Loan Documents that (i) amends or modifies this Section 10.01, (ii) except
to the extent that the Lenders are similarly adversely impacted, modifies any
other provision of this Agreement or other Loan Documents in a manner that
adversely impacts the rights of an Affiliate Counterparty or other Affiliates of
any Lender holding any Swap Obligations: (x) with respect to the priority
hereunder or thereunder of any security for any Swap Obligations (including,
without limitation, the definitions of Affiliate Counterparty, Obligations, Swap
Contract and Swap Obligations, or (y) as an indemnitee hereunder or thereunder;
or (iii) imposes any additional obligations on an Affiliate Counterparty or
other Affiliates of any Lender holding any Swap Obligations, in each case under
this Section 10.01 shall, in addition to the consent of the applicable Lenders,
require the consent of any Affiliate Counterparty and any other Affiliates of
any Lender holding any Swap Obligations.

Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender, or all Lenders or each affected
Lender under a Facility, may be effected with the consent of the applicable
Lenders other than Defaulting Lenders), except that (x) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender, or all Lenders or each affected Lender
under a Facility, that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; (B) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein; and (C) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Loan Parties (i) to add one or more additional revolving credit or
term loan facilities to this Agreement, in each case subject to the limitations
in Section 2.14, and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

Notwithstanding anything to the contrary, without the consent of any other
Person, the applicable Loan Party or Loan Parties and the Administrative Agent
may (in its or their respective sole discretion, or shall, to the extent
required by any Loan Document) enter into any amendment or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the

 

128



--------------------------------------------------------------------------------

granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable Law.

Notwithstanding anything to the contrary herein the Administrative Agent may,
with the prior written consent of the Loan Parties only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency, and such amendment shall
become effective without any further consent of any other party to such Loan
Document so long as (i) such amendment, modification or supplement does not
adversely affect the rights of any Lender or other holder of Obligations in any
material respect and (ii) the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the BorrowerBo rro
wer s may replace such Non-Consenting Lender in accordance with Section 10.13;
provided that such amendment, waiver, consent or release can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by the BorrowerBor ro we rs to be made pursuant to
this paragraph).

10.02.    Notices; Effectiveness; Electronic Communication.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)    if to the Borrower Representative or any other Loan Party, the
Administrative Agent, an y L/C Is su er or the Swingline Lender to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given

 

129



--------------------------------------------------------------------------------

when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient).    Notices and other communications
delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Administ rative Ag ent, th e Lenders, the Swi ng li ne Le nd er and the L/ C Is
su ers hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or an y L/C Iss ue r pursuant to Article II if
such Lender or suc h L/ C Is su er as appl ica bl e, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swingline
Lender, an y L/C Is su er or the Borrower Representative may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, an y L/C Is su
er , any Loan Party or any other Person for losses, claims, damages, liabilities
or expenses of any kind (whether in tort, contract or otherwise) arising out of
the

 

130



--------------------------------------------------------------------------------

Company’s, any other Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet.

(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
each L/C Issuer and the Swingline Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower Representative, the Administrative Agent, ea ch L/C Is su er and the
Swingline Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.

(e)    Reliance by Administrative Agent, L/C Is su ers and Lenders. The
Administrative Agent, eac h L/C Issu er and the Lenders shall be entitled to
rely and act upon any notices (including telephonic or electronic notices, Loan
Notices, Le tte r of Cre dit Applications, Notices of Loan Prepayment and
Swingline Loan Notices) purportedly given by or on behalf of any Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Loan Parties jointly and severally shall indemnify the
Administrative Agent, each Lender, eac h L/ C Is sue r and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
any Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.03.    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Is su er or the Administrative Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
unde r an y oth er Loa n Doc um ent preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein provided, and provided under each
other Loan Document, are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.

 

131



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders all the L/C Issuers and any Affiliate Counterparties or other Affiliates
of Lenders and the L/C Issu er s; provided, however, that the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b)  any L/C
Is su er or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issu er or Swingline
Lender as the case ma y be ) hereunder or under the other Loan Documents,
(c) any Lender or Affiliate Counterparty or other Affiliate of any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender, Affiliate Counterparty or other Affiliate
of any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04.    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrowers shall jointly and severally pay (i)
 all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof,
including, without limitation, in connection with any pledge of Equity Interests
of a Foreign Subsidiary (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reason able out -o f-po cket expenses
inc urre d by the L/C Is su ers in conn ection wi th the iss ua nce , am endm
ent, exte nsi on, rei nsta te me nt or re ne wa l of an y Le tte r of Cr edit or
an y de ma nd for pa ym ent thereunde r, and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Len de r or any LenderL/C Is su er
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, an y Le nde r or any LenderL/C Issu er ), and shall pay
all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or any LenderL/C Is su er in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Le tter s of Cre dit.

 

132



--------------------------------------------------------------------------------

(b)    Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify the Administrative Agent (and any sub-agent thereof), ea ch
Le nde r and each LenderL/C Iss uer , and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Company or any other Loan
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Let te r of Cre dit or the use or
proposed use of the proceeds therefrom (in cluding an y refus al by an y L/C Is
su er to honor a de ma nd for pa ym ent under a Let te r of Cr edit if the doc
ume nts pre sented in co nn ection with suc h de ma nd do not st ri ct ly compl
y wi th the ter ms of suc h Le tte r of Cre dit ), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to any Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by a Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by a Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if a Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c)     Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), an y L/ C Is su er or the Swingline Lender, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or, an y L/C
Is su er the Swingline Lender, such Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s

 

133



--------------------------------------------------------------------------------

Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), suc h L/C Issu er or the Swingline
Lender, in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), suc h L/C
Iss ue r or the Swingline Lender, in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable lawLa w, no Loan Party shall assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Le tt er of Cre dit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor.

(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent and
the Swingline Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05.    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, an y L/C Is su er or any
Lender, or the Administrative Agent, an y L/C Is su er or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, su ch L/C Is su er or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight

 

134



--------------------------------------------------------------------------------

Rate from time to time in effect. The obligations of the Lenders and the L/ C
Issu er s under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06.    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither
Borrowerth e Bo rro wer s nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Is su er s and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Ob li ga tions and Swingline Loans) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered

 

135



--------------------------------------------------------------------------------

to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower Representative otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swingline Lender’s rights and obligations in respect of Swingline
Loans.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower Representative shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof; and provided further that the Borrower Representative’s
consent shall not be required during the primary syndication of the Facilities;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(C)    the consent of each L/C Is su er and the Swingline Lender shall be
required for any assignment in respect of the Revolving Facility.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon

 

136



--------------------------------------------------------------------------------

becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person.

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Representative and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, an
y L/C Is su er or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Le tt er s of Cre dit and Swingline Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at

 

137



--------------------------------------------------------------------------------

the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrowers and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participation in L/ C Oblig at ions and/or Swingline Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, th e L/C Issue rs and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.04(c) without
regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower Representative’s request and expense, to use reasonable efforts to
cooperate with the Borrower Representative to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,

 

138



--------------------------------------------------------------------------------

each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower
Representative, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)    Resignation as L/C Is su er or Swingline Lender Afteraf te r Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
TD Bankan y L/C Iss ue r a nd/or t he S wing line L en de r assigns all of its
Commitments andRevolving Commitm ent and Revo lving Loans pursuant to
subsectioncl ause (b) above, TD Bank may,such L/ C Is su er and suc h Swin gline
Le nd er, as appli cab le , ma y, (i)  upon thir ty (30) days written’ notice to
the Admi nistra tive Ag ent, the Borrowers and the Lenders, res ig n as an L/C
Is su er and/or (i i)   upon thir ty (3 0)  d ay s’ not ic e to the Bo rro we rs
, resign as Swingline Lender. In the event of any such
resignation, the Borrower Representative as an L/ C Is suer or Swin gline Le nd
er, the Borr ow ers shall be entitled to appoint from among the Lenders a
successor L/C Is su er or Swingline Lender hereunder; provided, however, that no
failure by the Borrower Representative to appoint any such successor shall
affect the resignation of TD Bank as Swingline Lender. the applicable L/C Issuer
and the Swingline Lender as an L/C Issuer or Swingline Lender, as the case may
be. If TD Bank resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as an L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.16(c)). Upon the appointment of a successor L/C
Issuer and/or Swingline Lender, (A) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swingline Lender, as the

 

139



--------------------------------------------------------------------------------

case may be, and (B) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the applicable retiring
L/C Issuer to effectively assume the obligations of the applicable retiring L/C
Issuer with respect to such Letters of Credit. If TD Bank resigns as Swingline
Lender, it shall retain all of the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.03(b). Upon the appointment of a successor Swingline
Lender, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swingline Lender and
(ii) the retiring Swingline Lender shall be discharged from all of its duties
and obligations hereunder or under the other Loan documents.

10.07.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Le nde rs and the LendersL/C Issue rs agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, its auditor s and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self- regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable lawsLa ws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or (ii) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to any of the
Borrowers and their obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower Representative or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, an y Le nde r or any
LenderL/C Is su er , or any of their respective Affiliates on a nonconfidential
basis from a source other than the Company. For purposes of this Section,
“Information” means all information received from the Company or any Subsidiary
relating to the Company or any Subsidiary or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
an y Le nde r or any LenderL/C Is su er on a nonconfidential basis prior to
disclosure by the Company or any Subsidiary, provided that, in the case of
information received from the Company or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be

 

140



--------------------------------------------------------------------------------

considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

Further, the foregoing notwithstanding, the Loan Parties agree that the
Administrative Agent, any Lender or any Affiliate of the Administrative Agent or
any Lender may (i) disclose a general description of transactions arising under
the Loan Documents for advertising (including any “tombstone” or comparable
advertising), marketing or other similar purposes and (ii) use any Loan Party’s
name, logo or other indicia germane to such party in connection with such
advertising, marketing or other similar purposes. The obligations of the
Administrative Agent and Lenders under this Section 10.07 shall supersede and
replace the obligations of the Administrative Agent and Lenders under any
confidentiality agreement in respect to the financing evidenced hereby executed
and delivered by the Administrative Agent or any Lender prior to the date
hereof. In addition to the foregoing, the Administrative Agent and each Lender
may disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.

10.08.    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, eac h L/C Is su er and each of their respective
Affiliate Counterparties and other Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable lawLaw , to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, suc h L/C
Is su er or any such Affiliate Counterparty or other Affiliate to or for the
credit or the account of any Borrower or any other Loan Party against any and
all of the obligations of such Borrower or such Loan Party now or hereafter
existing under this Agreement, any other Loan Document or Swap Contract to such
Lender, any Affiliate Counterparty or other of its Affiliates, irrespective of
whether or not such Lender, suc h L/C Issu er Affiliate Counterparty or other
Affiliate shall have made any demand under this Agreement, any other Loan
Document or Swap Contract and although such obligations of such Borrower or such
other Loan Party may be contingent or unmatured or are owed to a branch, office
or Affiliate Counterparty or other Affiliate of such Lender or su ch L/ C Is su
er different from the branch, office or Affiliate Counterparty or other
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issu ers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the

 

141



--------------------------------------------------------------------------------

Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, eac h L/C Issu er and their respective
Affiliate Counterparties and other Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that each such
Lender, each suc h L /C Is su er or the ir resp ective Affiliate Counterparty or
its other Affiliates may have. Each Lender and eac h L/C Is su er agrees to
notify the Borrower Representative and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09.    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower Representative. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. In addition, the
differential between the amount of interest which would have otherwise been
payable under the Loan Documents assuming no applicable Maximum Rate and the
amount actually paid on a current basis after giving effect to the Maximum Rate
shall be carried forward and shall be payable on any subsequent date of
calculation so as to result in a recovery of interest previously unrealized
(because of the limitation imposed by such Maximum Rate) at a rate of interest,
and as part of the interest payable, that, after giving effect to the recovery
of such differential and all other interest paid and accrued under this
Agreement to the date of calculation, does not exceed the then applicable
Maximum Rate.

10.10.    Counterparts; Integration; Effectiveness. This Agreement and eac h of
the ot her Loa n Doc um ents may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent or an y L/ C
Is su er, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

10.11.    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and

 

142



--------------------------------------------------------------------------------

thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan or an y L/C Credit Ex te nsi on, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or an y Le tt er of Cre dit sha ll
rem ain outsta nding .

10.12.    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent an y L/C Is su er
or the Swingline Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

10.13.    Replacement of Lenders. If the Borrowers are entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non- Consenting Lender, then the Borrowers may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a)    the Borrowers jointly and severally shall have paid to the Administrative
Agent the assignment fee (if any) specified in Section 10.06(b);

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Adva nc es , accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable Laws; and

 

143



--------------------------------------------------------------------------------

(e)    in the case of an assignment resulting from a Lender becoming a Non-
Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14.    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

144



--------------------------------------------------------------------------------

(c)    WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers,
and the Lenders are arm’s-length commercial transactions between the Company,
each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, and the Lenders, on the other hand,
(B) each of the Company and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Company and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company, any other Loan Party or any of their respective Affiliates, or
any other Person and

 

145



--------------------------------------------------------------------------------

(B) neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to the Company, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arrangers, nor any Lender has any obligation to disclose any of such interests
to the Company, any other Loan Party or any of their respective Affiliates. To
the fullest extent permitted by law, each of the Company and each other Loan
Party hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17.    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable lawLa w, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

10.18.    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19.    Joint and several Obligations.

(a)    Each of the Borrowers expressly represents and acknowledges that it is
part of a common enterprise with the other Borrowers and that any financial
accommodations by the Administrative Agent and the other Lenders to any other
Borrower hereunder and, under the other Loan Documents and the Bank Produ ct Ag
ree me nts are and will be of direct and indirect interest, benefit and
advantage to the Borrowers. Each Borrower hereby agrees that such Borrower is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to the Administrative Agent and Lenders and their respective

 

146



--------------------------------------------------------------------------------

successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of, all Obligations owed or
hereafter owing to the Administrative Agent and Lenders by each other Borrower,
including, without limitation, the Loans. Each Borrower agrees that its guaranty
obligation hereunder is a continuing guaranty of payment and performance and not
of collection, that its obligations under this Section 10.19 shall not be
discharged until payment and performance, in full, of the Obligations has
occurred, and that its obligations under this Section 10.19 shall be absolute,
unconditional and irrevocable, irrespective of, and unaffected by, (i) the
genuineness, validity, regularity, enforceability or any future amendment of, or
change in, this Agreement, any other Loan Document, an y Ba nk Pr odu ct Ag re
em en t or any other agreement, document or instrument to which any Borrower is
or may become a party; (ii) the absence of any action to enforce this Agreement
(including this Section 10.19), any other Loan Document, any Ba nk Pr odu ct Ag
re em ent or the waiver or consent by the Administrative Agent and Lenders with
respect to any of the provisions thereof; (iii) the insolvency of any Borrower
or Subsidiary; and (iv) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor.
Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

(b)    The Borrowers acknowledge that any Loan Notice or other notice or request
given by the Borrower Representative to the Administrative Agent shall bind the
Borrowers, and that any notice given by the Administrative Agent or any other
Lender to the Borrower Representative shall be effective with respect to the
Borrowers. Each of the Borrowers acknowledges and agrees that the Borrowers
shall be liable, on a joint and several basis, for all of the Loans and other
Obligations, regardless of which Borrower actually may have received the
proceeds of any of the Loans or other extensions of credit or the amount of such
Loans received or the manner in which the Administrative Agent or any other
Lender accounts among the Borrowers for such Loans or other extensions of credit
on its books and records, and further acknowledges and agrees that Loans and
other extensions of credit to the Borrowers inure to the mutual benefit of all
of the Borrowers and that the Administrative Agent and the other Lenders are
relying on the joint and several liability of the Borrowers in extending the
Loans and other financial accommodations hereunder.

10.20.    Subordination. Each Loan Party (a “Subordinating Loan Party”) hereby
subordinates the payment of all obligations and indebtedness of any other Loan
Party owing to it, whether now existing or hereafter arising, including but not
limited to any obligation of any such other Loan Party to the Subordinating Loan
Party as subrogee of the Lender Parties or resulting from such Subordinating
Loan Party’s performance under the Guaranty, to the indefeasible payment in full
in cash of all Obligations. If the Administrative Agent so requests, any such
obligation or indebtedness of any such other Loan Party to the Subordinating
Loan Party shall be enforced and performance received by the Subordinating Loan
Party as trustee for the Lenders and the proceeds thereof shall be paid over to
the Administrative Agent on account of the Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt;

 

147



--------------------------------------------------------------------------------

provided, that in the event that any Loan Party receives any payment of any
Intercompany Debt at a time when such payment is prohibited by this Section,
such payment shall be held by such Loan Party, in trust for the benefit of, and
shall be paid forthwith over and delivered, upon written request, to the
Administrative Agent.

10.21.      Ac kno wl ed ge me nt an d Con sen t t o Bail -In of EE A Fi na nc
ial In stit ut ion s.

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

( b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)     a reduc tion in full or in par t or ca nce lla tion of an y suc h
liabili ty ;

( ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

( iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.22.      Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd- Frank Wall Street Reform and Consumer Protection Act (together with
the regulations promulgated thereunder, the “U.S. Special Resolution Regimes”)
in respect of such Supported QFC and QFC Credit Support (with the provisions
below applicable notwithstanding that the Loan Documents and any Supported QFC
may in fact be stated to be governed by the laws of the State of New York and/or
of the United States or any other state of the United States):

 

148



--------------------------------------------------------------------------------

(a)     In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

( b)    As used in this Sec ti on  9.26, the following terms have the following
meanin gs:

“B HC Ac t Aff ili at e” of a par ty mea ns an “a ff ilia te ” (as su ch ter m
is def in ed under, and inter pr et ed in acco rd an ce with, 12 U.S .C . 1841(
k) ) of suc h par ty .

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“ Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

ARTICLE XI

CONTINUING GUARANTY

11.01.    Guaranty. Each Guarantor hereby absolutely and unconditionally,
jointly and severally guarantees, as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Obligations (for each

 

149



--------------------------------------------------------------------------------

Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided that (a) the Guaranteed Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor and (b) the
liability of each Guarantor individually with respect to this Guaranty shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any
applicable state law. The Administrative Agent’s books and records showing the
amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor, and conclusive for the
purpose of establishing the amount of the Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Obligations or any instrument or agreement evidencing any Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Obligations
which might otherwise constitute a defense to the obligations of the Guarantors,
or any of them, under this Guaranty, and each Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing.

11.02.    Rights of Lenders and Affiliate Counterparties. Each Guarantor
consents and agrees that the Lender Parties, Affiliate Counterparties and other
Affiliates of any Lender holding any Swap Obligations may, at any time and from
time to time, without notice or demand, and without affecting the enforceability
or continuing effectiveness hereof: (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Obligations or any part thereof; (b) take, hold, exchange, enforce, waive,
release, fail to perfect, sell, or otherwise dispose of any security for the
payment of this Guaranty or any Obligations; (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent, the L/C Is su
er s and the Lenders in their sole discretion may determine, subject to the
provisions of Section 8.03; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

11.03.    Certain Waivers. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrowers or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Lender Party) of the liability of the Borrowers or any other
Loan Party; (b) any defense based on any claim that such Guarantor’s obligations
exceed or are more burdensome than those of the Borrowers or any other Loan
Party; (c) the benefit of any statute of limitations affecting any Guarantor’s
liability hereunder; (d) any right to proceed against the Borrowers or any other
Loan Party, proceed against or exhaust any security for the Obligations, or
pursue any other remedy in the power of any Lender Party or Affiliate
Counterparty or other Affiliates of any Lender holding any Swap Obligations
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Lender Party, Affiliate Counterparty or other
Affiliates of any Lender holding any Swap Obligations; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest,

 

150



--------------------------------------------------------------------------------

notices of dishonor and all other notices or demands of any kind or nature
whatsoever with respect to the Obligations, and all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Obligations.

11.04.    Obligations Independent. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Obligations and the obligations of any other guarantor, and a separate
action may be brought against each Guarantor to enforce this Guaranty whether or
not the Borrowers or any other person or entity is joined as a party.

11.05.    Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments are terminated. If any amounts are paid to a Guarantor
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Lender Parties, Affiliate Counterparties and other
Affiliates of any Lender holding any Swap Obligations and shall forthwith be
paid to the Lender Parties and Affiliate Counterparties to reduce the amount of
the Obligations, whether matured or unmatured, in the order set forth in
Section 8.03.

11.06.    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until indefeasible payment and satisfaction in
full of all Obligations. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of any Borrower or a Guarantor is made, or any of the
Lender Parties or Affiliate Counterparties exercises its right of setoff, in
respect of the Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Lender Parties or Affiliate Counterparties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Lender Parties or Affiliate Counterparties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

11.07.    Stay of Acceleration. If acceleration of the time for payment of any
of the Obligations is stayed, in connection with any case commenced by or
against a Guarantor or a Borrower under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by each Guarantor, jointly and
severally, immediately upon demand by the Lender Parties or any Affiliate
Counterparty.

11.08.    Condition of Borrowers. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as such Guarantor requires, and that none of the Lender Parties or Affiliate
Counterparties has any duty, and such Guarantor is not relying on the Lender
Parties or Affiliate Counterparties at any time, to disclose to it any
information relating to the

 

151



--------------------------------------------------------------------------------

business, operations or financial condition of the Borrowers or any other
guarantor (each Guarantor waiving any duty on the part of the Lender Parties and
Affiliate Counterparties to disclose such information and any defense relating
to the failure to provide the same).

11.09.    Appointment of Borrower Representative. Each of the Guarantors hereby
appoints the Borrower Representative to act as its agent for all purposes of
this Agreement and the other Loan Documents and agrees that (a) the Borrower
Representative may execute such documents on behalf of such Guarantor as the
Borrower Representative deems appropriate in its sole discretion and each
Guarantor shall be obligated by all of the terms of any such document executed
on its behalf, (b) any notice or communication delivered by the Administrative
Agent, any Lender or any Affiliate Counterparty to the Borrower Representative
shall be deemed delivered to each Guarantor and (c) the Administrative Agent,
the Lenders or any Affiliate Counterparty may accept, and be permitted to rely
on, any document, instrument or agreement executed by the Borrower
Representative on behalf of each Guarantor.

11.10.    Right of Contribution. The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable Law.

11.11.    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the
time the Guaranty, in each case, by any Specified Loan Party becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article XI voidable under applicable lawLa w relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Loan Party intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.

11.12.    Eligible Contract Participant Status. Each Guarantor, in its own
capacity and in its capacity as guarantor for and on behalf of S&WAOB SC,
represents and warrants to the Lenders, any Affiliate Counterparty and any other
Affiliates of any Lender holding any Swap Obligations that, on and as of the
date hereof and on each date on which a “Swap Transaction Event” (as defined in
the bilateral agreement between any Lender, Affiliate Counterparty or other such
Affiliate and S&WAOBSC ) occurs between any Lender, Affiliate Counterparty or
other such Affiliate and S&WAOBSC , it is an “eligible contract participant”
within the meaning of Section 1a(18) of the Commodity Exchange Act as amended
from time to time, and applicable regulations thereunder.

 

152



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS AMERICAN OUTDOOR BRANDS CORPORATION
(F/K/A SMITH & WESSON HOLDING CORPORATION)

By:                                                            
                              

Name:

Title:

AMERICAN OUTDOOR BRANDS SALES COMPANY
(F/K/A SMITH & WESSON CORP.)

By:                                                            
                              

Name:

Title:

SMITH & WESSON INC. (F/K/A SMITH & WESSON FIREARM INC.)

By:                                             
                                              

Name:

Title:

 

153



--------------------------------------------------------------------------------

    GUARANTORS

THOMPSON/CENTER ARMS COMPANY, LLC

   

SWSS LLC

By:                                                                             
                  By:                                   
                                                        Name:     Name:

Title:

   

Title:

SMITH & WESSON DISTRIBUTING, INC.

   

BEAR LAKE HOLDINGS, LLC

By:                                                                             
                  By:                                   
                                                        Name:     Name:

Title:

   

Title:

SWPC PLASTICS, LLC (F/K/A DEEP RIVER PLASTICS, LLC)

   

BATTENFELD TECHNOLOGIES, INC.

By:                                                               
                                By:                                   
                                                        Name:     Name:

Title:

   

Title:

CRIMSON TRACE CORPORATION

   

BATTENFELD ACQUISITION COMPANY, INC.

By:                                                               
                                By:                                   
                                                        Name:     Name:

Title:

   

Title:

ULTIMATE SURVIVAL TECHNOLOGIES, LLC

   

BTI TOOLS, LLC

By:                                                                             
                  By:                     
                                                                      Name:    
Name:

Title:

   

Title:

 

154



--------------------------------------------------------------------------------

TD BANK, N.A., as
Administrative Agent

By:                                          
                                    Name:   Title:  

 

155



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender
and Swingline Lender

By:                                                                          
Name:   Title:  

 

156



--------------------------------------------------------------------------------

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION

By:                                                                             
              Name:   Title:  

 

157



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY

By:                                                                             
  Name:   Title:  

 

158



--------------------------------------------------------------------------------

REGIONS BANK

By:                                                                             
  Name:   Title:  

 

159



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.

By:                                                                          
Name:   Title:  

 

160



--------------------------------------------------------------------------------

Exhibit B

Security Principles

The Administrative Agent and the Loan Parties agree that the Security Agreement
shall include provisions requiring that the Obligations be secured by a first
perfected priority security interest in and lien on the following (collectively,
the “Additional Collateral”), in each case, subject to Permitted Liens and to
customary and certain other exceptions to be agreed: (i) all tangible and
intangible assets (including, but not limited to, inventory, accounts, plant
machinery, equipment, fixtures, intellectual property, trademarks and trade
names, contracts, license rights and other general intangibles, investment
property, deposit and securities accounts and cash) of each Borrower and each
Guarantor; and (ii) 100% of the capital stock of (or other ownership or profit
interests in) each Borrower’s and each Guarantors’ present and future direct
subsidiaries (limited, in the case of each entity that is a “controlled foreign
corporation” under Section 957 of the Internal Revenue Code, to a pledge of 65%
of the capital stock of each such first-tier foreign subsidiary). Additional
Collateral includes insurance required by the Loan Documents.

Notwithstanding anything to the contrary, the Additional Collateral shall
exclude the following: (a) any permit or license issued by a Governmental
Authority to any grantor or any agreement to which any grantor is a party, in
each case, only to the extent and for so long as the terms of such permit,
license or agreement or any requirement of law applicable thereto, validly
prohibit the creation by such grantor of a security interest in such permit,
license or agreement in favor of the Administrative Agent (after giving effect
to Sections 9 406(d), 9 407(a), 9 408(a) or 9-409 of the UCC (or any successor
provision or pro-visions) or any other applicable law (including the Bankruptcy
Code) or principles of equity), (b) any licenses, leases or other contracts of
any grantor to the extent that the granting of a security interest therein would
constitute a breach thereof or is prohibited thereby and such prohibition is not
ineffective under Sections 9-406(d), 9- 407, 9-408 or 9-409 of the UCC;
provided, further (x) all receivables arising under such licenses, leases or
other contracts shall be included in the definition of Additional Collateral and
shall constitute Additional Collateral and (y) the Additional Collateral shall
include all payments and other property received or receivable in connection
with any sale or other disposition of such licenses, leases or other contracts,
(c) any fee-owned real property, together with any improvements thereon and all
real property leasehold interests (but excluding any requirements to deliver
landlord lien waivers, estoppels and collateral access letters as set forth
herein and in the Security Agreement), and (iv) any voting stock of any direct
Subsidiary of any grantor that is a controlled foreign corporation (as defined
in Section 957 of the Code (a “CFC”)) in excess of 65% of the total combined
voting power of all classes of stock of such CFC that are entitled to vote
(within the meaning of Section 1.956-2(c)(2) of the United States Treasury
Regulations), except to the extent that a pledge thereunder of such excess
voting stock could not reasonably be expected to result in an adverse tax
consequence to such grantor.